Exhibit 10.1

EXECUTION VERSION

THIS AGREEMENT IS NOT A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF THE
DEBTORS IN THESE CHAPTER 11 CASES. THIS AGREEMENT IS NOT AN OFFER WITH RESPECT
TO ANY SECURITIES. ACCEPTANCES OF THE PLAN CONTEMPLATED BY THIS AGREEMENT MAY
NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE
BANKRUPTCY COURT AS CONTAINING “ADEQUATE INFORMATION” WITHIN THE MEANING OF
SECTION 1125(a) OF THE BANKRUPTCY CODE. THE PLAN CONTEMPLATED BY THIS AGREEMENT,
TOGETHER WITH A RELATED DISCLOSURE STATEMENT TO BE FILED IN CONNECTION
THEREWITH, HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT AND IS SUBJECT TO
AMENDMENT PRIOR TO SUCH APPROVAL BEING GRANTED. YOU SHOULD NOT RELY ON THE
INFORMATION CONTAINED IN, OR THE TERMS OF, THIS AGREEMENT FOR ANY PURPOSE BEFORE
THE CONFIRMATION OF THE PLAN CONTEMPLATED BY THIS AGREEMENT BY THE BANKRUPTCY
COURT.

 

 

ULTRA PETROLEUM CORP.

PLAN SUPPORT AGREEMENT

November 21, 2016

 

 

This Plan Support Agreement (together with the exhibits and schedules attached
hereto, as each may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”),1 dated
as of November 21, 2016, is entered into by and among:

 

  (i) Ultra Petroleum Corp. (“HoldCo”), UP Energy Corporation, Ultra Resources,
Inc., Keystone Gas Gathering, LLC, Ultra Wyoming, Inc., Ultra Wyoming LGS, LLC,
UPL Pinedale, LLC, UPL Three Rivers Holdings, LLC (together with HoldCo,
collectively, the “Ultra Entities”);

 

  (ii) the holders of the 5.75% Senior Notes Due 2018 issued by HoldCo pursuant
to the Indenture, dated as of December 12, 2013, and the 6.125% Senior Notes Due
2024 issued by HoldCo pursuant to the Indenture, dated as of September 18, 2014
(such notes, collectively, the “HoldCo Notes”) that are signatories to this
Agreement (together with any holder of the HoldCo Notes that becomes a signatory
to this Agreement in accordance with Section 12 hereof, collectively, the
“Consenting HoldCo Noteholders” and the ad hoc committee of HoldCo Noteholders
that is represented by, inter alia, Paul, Weiss, Rifkind, Wharton & Garrison LLP
(“Paul Weiss”) and Houlihan Lokey, the “HoldCo Noteholder Committee”); and

 

  (iii) the holders of common equity interests in HoldCo (such common equity
interests, collectively, the “HoldCo Equity Interests”) that are signatories to
this Agreement (together with any holder of HoldCo Equity Interests that may
become a signatory to this Agreement in accordance with Section 12 hereof,
collectively, the

 

 

1 

Unless otherwise noted, capitalized terms used but not defined shall have the
meanings given to such terms elsewhere in this Agreement or in the Plan Term
Sheet (including any exhibits thereto), as applicable.



--------------------------------------------------------------------------------

  “Consenting HoldCo Equityholders”, and the ad hoc committee of equity holders
that is represented by Brown Rudnick LLP and Peter J. Solomon Company, the
“Equityholder Committee”).

This Agreement collectively refers to the Consenting HoldCo Noteholders and the
Consenting HoldCo Equityholders as the “Plan Support Parties” and each
individually as a “Plan Support Party.” This Agreement collectively refers to
the Ultra Entities and the Plan Support Parties as the “Parties” and each
individually as a “Party.”

RECITALS

WHEREAS, on April 29, 2016 (the “Petition Date”), the Ultra Entities commenced
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”);

WHEREAS, the Parties have engaged in good-faith, arm’s-length negotiations
regarding certain restructuring transactions (the “Restructuring Transactions”)
pursuant to the terms and conditions set forth in this Agreement, including a
joint plan of reorganization for the Ultra Entities, substantially on the terms
reflected in the term sheet attached hereto as Exhibit A (the “Plan Term Sheet”)
(as may be amended, restated, supplemented, or otherwise modified from time to
time in accordance with its terms and this Agreement, the “Plan”); and

WHEREAS, certain of the Plan Support Parties that hold HoldCo Notes (the “HoldCo
Noteholder Backstop Parties”) and HoldCo Equity Interests (the “Equityholder
Backstop Parties” and, together with the HoldCo Noteholder Backstop Parties, the
“Backstop Parties”) have committed to fund an offering of common stock in HoldCo
in connection with the Restructuring Transactions, as set forth in the Backstop
Commitment Agreement attached hereto as Exhibit B (as may be amended,
supplemented, or otherwise modified from time to time, in accordance therewith
and in accordance with the terms of this Agreement, including all exhibits
thereto, the “Backstop Commitment Agreement,” and rights offering procedures
attached as an exhibit to the Backstop Commitment Agreement or otherwise agreed
to between the Parties, the “Rights Offering Procedures”);

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. PSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon each Party upon the first
date (such date, the “PSA Effective Date”) that:

 

  (a) the Backstop Commitment Agreement has been executed and delivered by the
parties thereto;

 

2



--------------------------------------------------------------------------------

  (b) this Agreement has been executed by all of the following:

 

  (i) each Ultra Entity;

 

  (ii) Consenting HoldCo Noteholders holding the principal amount of all claims
on account of the HoldCo Notes set forth in the schedules delivered pursuant to
Section 15(a)(vii) of this Agreement; and

 

  (iii) Consenting HoldCo Equityholders holding, in the aggregate, at least a
majority of all outstanding HoldCo Equity Interests.

2. Exhibits and Schedules Incorporated by Reference. Each of the exhibits
attached hereto and any schedules to such exhibits (collectively, the “Exhibits
and Schedules”) is expressly incorporated herein and made a part of this
Agreement, and all references to this Agreement shall include the Exhibits and
Schedules. Without limitation of the generality of the foregoing, the Plan Term
Sheet is expressly incorporated herein by reference and made a part of this
Agreement as if fully set forth herein. The terms and conditions of the
Restructuring Transactions are as set forth in the Plan Term Sheet. In the event
of any inconsistency between the terms of this Agreement (without reference to
the Exhibits) and the Plan Term Sheet, the terms of the Plan Term Sheet shall
govern.

3. Definitive Documentation.

 

  (a) The definitive documents and agreements governing the Restructuring
Transactions (collectively, the “Definitive Documentation”) shall consist of all
documents (including any related orders, agreements, instruments, schedules, or
exhibits) that are contemplated by and referenced in the Plan, including,
without limitation:

 

  (i) the Plan (and all exhibits and other documents and instruments related
thereto);

 

  (ii) the documents governing the New OpCo Notes and, if applicable, the
Additional New OpCo Notes (and any agreements, documents or instruments related
thereto);

 

  (iii) the Backstop Commitment Agreement and Rights Offering Procedures (and
all exhibits and other documents and instruments related thereto);

 

  (iv) the documents comprising the supplement to the Plan (the “Plan
Supplement”), which shall include, without limitation, the revised charter and
other organizational documents for the Ultra Entities;

 

  (v) the disclosure statement (and all exhibits and other documents and
instruments related thereto) with respect to the Plan (the “Disclosure
Statement”);

 

3



--------------------------------------------------------------------------------

  (vi) the solicitation materials with respect to the Plan (collectively, the
“Solicitation Materials”);

 

  (vii) the motion seeking approval of the Disclosure Statement and materials
related thereto and the order of the Bankruptcy Court approving the adequacy of
the Disclosure Statement and Solicitation Materials and approving the Rights
Offering Procedures (the “Disclosure Statement Order”);

 

  (viii) the motion (the “Approval Motion”) seeking an order of the Bankruptcy
Court (i) approving the Ultra Entities’ entry into the Backstop Commitment
Agreement and the Commitment Premium (as defined therein) and (ii) providing
that the Commitment Premium and Expense Reimbursement shall constitute allowed
administrative expenses of the Debtors’ estates and shall be payable by the
Ultra Entities as provided in this Agreement and the Backstop Commitment
Agreement (such order, the “Approval Order”); and

 

  (ix) the order of the Bankruptcy Court confirming the Plan (the “Confirmation
Order”).

 

  (b)

The Definitive Documentation identified in Section 3(a) shall each be consistent
in all material respects with, and shall otherwise conform to, the terms and
conditions set forth in this Agreement (and the respective Exhibits and
Schedules attached hereto and thereto, including the Plan Term Sheet and the
Backstop Commitment Agreement) (in each case as amended or modified, as they may
be amended or otherwise modified from time to time in accordance with the terms
hereof) and shall be in form and substance reasonably satisfactory to the Ultra
Entities and each of: (i) Consenting HoldCo Noteholders who hold, in the
aggregate, as of the date of determination, at least 66.67 percent in principal
amount outstanding of all HoldCo Notes held by Consenting HoldCo Noteholders as
of such date (the “Majority Consenting HoldCo Noteholders”); and (ii) Consenting
HoldCo Equityholders who hold, in the aggregate, as of the date of
determination, at least 66.67 percent of the HoldCo Equity Interests held by
Consenting HoldCo Equityholders as of such date (the “Majority Consenting HoldCo
Equityholders,” and, together with the Majority Consenting HoldCo Noteholders,
collectively, the “Required Consenting Parties”); provided, however, that
notwithstanding anything to the contrary in this Agreement or the exhibits or
schedules attached hereto, the Backstop Commitment Agreement and Approval Order
shall be in form and substance reasonably acceptable to (i) the HoldCo
Noteholder Backstop Parties that hold, as of the date of determination, at least
66.67 percent in principal amount outstanding of all HoldCo Notes held by HoldCo
Noteholder Backstop Parties as of such date (the “Majority HoldCo Noteholder
Backstop Parties”) and (ii) Equityholder Backstop

 

4



--------------------------------------------------------------------------------

  Parties that hold, as of the date of determination, at least 66.67 percent in
principal amount outstanding of all HoldCo Equity Interests held by Equityholder
Backstop Parties as of such date (the “Majority Equityholder Backstop Parties”).

4. Milestones. The Ultra Entities shall use commercially reasonable efforts to
comply with each of the following (the “Milestones”):

 

  (a) no later than December 6, 2016, the Ultra Entities shall file with the
Bankruptcy Court (i) the Plan, (ii) the Disclosure Statement and Solicitation
Materials, (iii) a motion seeking entry of the Disclosure Statement Order, and
(iv) the Approval Motion;

 

  (b) no later than January 20, 2017, the Bankruptcy Court shall enter the
Disclosure Statement Order and the Approval Order;

 

  (c) no later than March 17, 2017, the Bankruptcy Court shall enter the
Confirmation Order; and

 

  (d) no later than April 15, 2017 or such later date as has been agreed to by
the Required Consenting Parties and the Ultra Entities (such date, the “Outside
Date”), the Ultra Entities shall consummate the transactions contemplated by the
Plan (the date of such consummation, the “Effective Date”).

5. Commitment of Plan Support Parties. Each Plan Support Party shall (severally
and not jointly), from the PSA Effective Date until the occurrence of a
Termination Date (as defined in Section 10) applicable to such Plan Support
Party:

 

  (a) use commercially reasonable efforts to support and cooperate with the
Ultra Entities to take all commercially reasonable actions necessary to
consummate the Restructuring Transactions in accordance with the Plan and the
terms and conditions of this Agreement (but without limiting consent and
approval rights provided in this Agreement and the Definitive Documentation),
including by:

 

  (i) subject to the last paragraph of this Section 5 and Section 14, voting all
of its claims against, or interests in, as applicable, the Ultra Entities now or
hereafter owned by such Plan Support Party (or for which such Plan Support Party
now or hereafter serves as the nominee, investment manager, or advisor for
holders thereof), to the extent such claims or interests are to be voted under
the Plan;

 

  (ii) timely returning a duly-executed ballot and/or master ballot, as
applicable, in connection therewith; and

 

5



--------------------------------------------------------------------------------

  (iii) to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, not “opting out” of any releases under the Plan;

 

  (b) use commercially reasonable efforts to support, not object to, delay, or
impede, or take any other action to interfere, directly or indirectly, with, and
make commercially reasonable efforts to complete the Restructuring Transactions
set forth in the Plan and this Agreement;

 

  (c) negotiate in good faith to execute all Definitive Documentation that is
subject to negotiation as of the PSA Effective Date and take any and all
necessary and appropriate actions in furtherance of the Plan and this Agreement;

 

  (d) not directly or indirectly seek the appointment of, or agree to serve on,
any additional official committee that has not been formed as of the PSA
Effective Date (including any official committee of creditors of HoldCo or
official committee of holders of HoldCo Equity Interests);

 

  (e) not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its tender, consent, or vote with respect to the Plan;

 

  (f) not take any action to support any alternative reorganization plan or any
other alternative restructuring transaction(s) concerning the Ultra Entities;
and

 

  (g) not transfer any HoldCo Equity Interests in over-the-counter transactions
(each, an “OTC Transfer”) other than in accordance with the Over-The-Counter
Transfer Procedures attached hereto as Exhibit D.

Notwithstanding the foregoing, but subject to the last sentence of this
paragraph, nothing in this Agreement and neither a vote to accept the Plan by
any Plan Support Party nor the acceptance of the Plan by any Plan Support Party
shall (x) be construed to prohibit any Plan Support Party from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement or the Definitive Documentation, or exercising rights or remedies
reserved herein; (y) be construed to prohibit or limit any Plan Support Party
from appearing as a party-in-interest in any matter to be adjudicated in the
Chapter 11 Cases, so long as, from the PSA Effective Date until the occurrence
of a Termination Date, such appearance and the positions advocated in connection
therewith are not materially inconsistent with this Agreement and are not for a
primary purpose of hindering, delaying, or preventing the consummation of the
Restructuring Transactions or (z) affect the ability of any Plan Support Party
to consult with other Plan Support Parties or the Debtors; provided, that any
delay or other impact on consummation of the Restructuring Transactions
contemplated by the Plan caused by a Plan Support Party’s opposition to (i) any
relief that is inconsistent with such Restructuring Transactions; (ii) a motion
by the Debtors to enter into a material executory contract, lease, or other
arrangement outside of the ordinary course of its business without obtaining the
prior consent of the Required Consenting Parties; or (iii) any relief that is
adverse to interests of the

 

6



--------------------------------------------------------------------------------

Plan Support Parties sought by the Debtors (or any other party), shall not
constitute a violation of this Agreement. Notwithstanding the foregoing, nothing
in this Section 5 or elsewhere in this Agreement shall require any Plan Support
Party to incur any material expenses, liabilities or obligations, or agree to
any commitments, undertaking, concessions, indemnities or other agreements that
would result in expenses, liabilities or obligations to any Plan Support Party,
other than as expressly stated in other provisions of this Agreement (including
the Plan Term Sheet) or any other Definitive Documentation.

6. Commitment of the Ultra Entities.

 

  (a) Subject to Sub-Clause (b) of this Section 6, the Ultra Entities shall,
from execution of this Agreement until the occurrence of a Termination Date (as
defined in Section 10 hereof), without limitation:

 

  (i) use commercially reasonable efforts to support and cooperate with the Plan
Support Parties to take all commercially reasonable actions necessary to
consummate the Restructuring Transactions in accordance with the Plan Term Sheet
and the Plan and the terms and conditions of this Agreement (but without
limiting consent and approval rights expressly provided in this Agreement and
the Definitive Documentation);

 

  (ii) use commercially reasonable efforts to support and make commercially
reasonable efforts to complete the Restructuring Transactions set forth in the
Plan and this Agreement;

 

  (iii) negotiate in good faith to execute all Definitive Documentation that is
subject to negotiation as of the PSA Effective Date and take any and all
necessary and appropriate actions in furtherance of the Plan and this Agreement;

 

  (iv) make commercially reasonable efforts to complete the Restructuring
Transactions set forth in the Plan in accordance with each Milestone set forth
in Section 4 hereof;

 

  (v) timely object to any motion filed with the Bankruptcy Court by a party
seeking the entry of an order (A) directing the appointment of a trustee or
examiner (with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code), (B) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or
(C) dismissing any of the Chapter 11 Cases;

 

  (vi) timely object to any motion filed with the Bankruptcy Court by a party
seeking the entry of an order modifying or terminating the Ultra Entities’
exclusive right to file and/or solicit acceptances of a plan of reorganization,
as applicable;

 

7



--------------------------------------------------------------------------------

  (vii) (A) support and take such actions as are necessary or appropriate or
reasonably requested by the Majority Consenting HoldCo Noteholders or Majority
Consenting HoldCo Equityholders in furtherance of the solicitation,
confirmation, and consummation of the Plan and the Restructuring Transactions in
accordance with, and within the time frames contemplated by, this Agreement
(including within the Milestones; provided, that no Ultra Party nor the Plan
Support Parties shall be obligated to agree to any modification of any document
that is inconsistent with this Agreement (including the Backstop Commitment
Agreement) or any of the Definitive Documentation; (B) not take any action that
is inconsistent with, or that would delay or impede the solicitation,
confirmation or consummation of the Plan; (C) perform its obligations under this
Agreement and all of the Definitive Documentation; and (D) support the release,
exculpation, and indemnification provisions set forth in the Definitive
Documentation;

 

  (viii) subject to professional responsibilities, prosecute the Plan in all
respects;

 

  (ix) subject to professional responsibilities, timely file a formal written
objection to any motion filed with the Bankruptcy Court by a third party seeking
the entry of an order modifying or terminating the Ultra Entities’ exclusive
right to file or solicit acceptances of a plan of reorganization;

 

  (x) comply in all material respects with applicable laws (including making or
seeking to obtain all required material consents and/or appropriate filings or
registrations with, notifications to, or authorizations, consents or approvals
of any regulatory or governmental authority, and paying all material taxes as
they become due and payable except to the extent nonpayment thereof is permitted
by the Bankruptcy Code);

 

  (xi) maintain the good standing (or equivalent status under the laws of its
incorporation or organization) under the laws of the state or other jurisdiction
in which each of the Ultra Parties’ are incorporated or organized;

 

  (xii)

(A) operate the business of each of the Ultra Entities in the ordinary course
and consistent with past practice, and in a manner that is consistent with this
Agreement and the business plan of the Ultra Entities, (B) keep the Plan Support
Parties informed about the operations of the Ultra Parties and provide prompt
written notice of any material government or third party complaints,
litigations, investigations or hearings (or

 

8



--------------------------------------------------------------------------------

  communications indicating that the same may be contemplated or threatened) and
(C) provide the Plan Support Parties with any information reasonably requested
regarding the Ultra Entities and reasonable access to management and advisors of
the Ultra Entities for the purposes of evaluating the Ultra Entities’ assets,
liabilities, operations, businesses, finances, strategies, prospects and
affairs; and

 

  (xiii) subject to professional responsibilities, use commercially reasonable
efforts to minimize the amount of claims allowed against each of the Ultra
Entities.

 

  (b) Notwithstanding anything to the contrary in this Agreement, nothing
contained in this Agreement shall require the board of directors or such similar
governing body of each Ultra Entity (the “Board”) to take any action or refrain
from taking any action with respect to the Restructuring Transactions (including
such Ultra Entity’s obligations under this Agreement) to the extent the Board
believes in good faith, upon the advice of legal counsel, that such action or
inaction would constitute a breach of its fiduciary obligations under applicable
law; provided, however, that to the extent that taking such action or refraining
from taking such action absent this Section 6(b) would be reasonably expected
to, result in a breach of this Agreement, the Ultra Entities shall, to the
extent practicable, give the Plan Support Parties not less than two (2) business
days prior written notice in accordance with Section 23 of this Agreement of
such anticipated action or anticipated refraining from taking such action.

 

  (c) Negative Covenants. The Ultra Entities agree that, until the occurrence of
a Termination Date, unless otherwise permitted or required by this Agreement,
and except as otherwise consented to in writing by the Majority Consenting
HoldCo Noteholders and Majority Consenting HoldCo Equityholders, each in their
sole discretion, the Ultra Parties shall not directly or indirectly, do or, to
the extent it has the ability to control such action, permit to occur any of the
following:

 

  (i) except as contemplated by the Plan, sell or otherwise divest any of the
Ultra Entities’ assets other than in the ordinary course of business and
consistent with past practice;

 

  (ii) change their respective financial accounting or any material tax
accounting methods, except insofar as may be required by a change in generally
accepted accounting principles in the U.S. or applicable jurisdiction, or
applicable law or regulation;

 

  (iii)

enter into, adopt or materially amend any employment agreements or any insider
compensation or incentive plans, or increase in any manner the compensation or
benefits (including severance) of

 

9



--------------------------------------------------------------------------------

  any director of the Ultra Entities or any of the five highest compensated
officers of all of the Ultra Entities, without the prior consent of the Majority
Consenting HoldCo Noteholders and Majority Consenting HoldCo Equityholders,
which consent shall not be unreasonably withheld; and

 

  (iv) seek or enter into any debtor-in-possession financing under section
364(d) of the Bankruptcy Code without the consent of the Majority Consenting
HoldCo Noteholders and Majority Consenting HoldCo Equityholders, each in their
sole discretion.

7. Plan Support Party Termination Events. Each of the (a) Majority Consenting
HoldCo Noteholders and (b) the Majority Consenting HoldCo Equityholders shall
have the right, but not the obligation, by providing notice to the other Parties
in accordance with Section 23 hereof (the holders that provide such notice,
“Terminating Support Holders”), to terminate the obligations of all, and not
less than all, Plan Support Parties under this Agreement upon the occurrence of
any of the following events, unless waived, in writing, by the Required
Consenting Parties on a prospective or retroactive basis (each, a “Plan Support
Party Termination Event”); provided, that this Agreement may not be terminated
in accordance with this Section 7 by any Plan Support Party that is in material
breach of this Agreement (including the Backstop Commitment Agreement or any of
the Definitive Documentation):

 

  (a) the failure of the Ultra Entities to use commercially reasonable efforts
to comply with any of the Milestones unless such failure is the result of any
act, omission, or delay on the part of any Plan Support Party who is among the
Terminating Support Holders seeking termination, in violation of its obligations
under this Agreement;

 

  (b) the denial of the Disclosure Statement Order (unless such denial requires
specific changes to the Disclosure Statement that are reasonably acceptable to
the Ultra Entities and the Majority Consenting HoldCo Noteholders and Majority
Consenting HoldCo Equityholders);

 

  (c) the denial of the Approval Motion (unless such denial requires specific
changes to the Approval Motion that are reasonably acceptable to the Ultra
Entities and the Majority HoldCo Noteholder Backstop Parties and the Majority
Equityholder Backstop Parties);

 

  (d) the denial of confirmation of the Plan (unless such denial requires
specific changes to the Plan that are reasonably acceptable to the Ultra
Entities and the Majority Consenting HoldCo Noteholders and Majority Consenting
HoldCo Equityholders);

 

  (e) the termination of the Backstop Commitment Agreement;

 

  (f) the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;

 

10



--------------------------------------------------------------------------------

  (g) the Ultra Entities file a motion for the appointment of, or there is the
appointment of, a trustee, receiver, or examiner with expanded powers beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in one or
more of the Chapter 11 Cases;

 

  (h) any Ultra Entity (i) amends, or modifies, or files a pleading seeking
authority to amend or modify, the Definitive Documentation in a manner that is
materially inconsistent with this Agreement; or (ii) suspends or revokes the
Restructuring Transactions;

 

  (i) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions; provided, that the Ultra Entities shall have five
(5) business days after issuance of such ruling or order to seek relief that
would allow consummation of the Restructuring Transactions in a manner that
(i) does not prevent or diminish in a material way compliance with the terms of
the Plan and this Agreement, or (ii) is reasonably acceptable to the Required
Consenting Parties;

 

  (j) a breach by any Ultra Entity of any representation, warranty, or covenant
of such Ultra Entity set forth in Sections 6, 11, 15, 17, and 27 hereof that
could reasonably be expected to have a material adverse impact on the
consummation of the Restructuring Transactions that (to the extent curable)
remains uncured for a period of five (5) business days after the receipt by the
Ultra Entities of written notice and description of such breach from any other
Party;

 

  (k) any Ultra Entity terminates its obligations under and in accordance with
Section 8 hereof;

 

  (l) any Ultra Entity supports any alternative reorganization plan to the Plan
or any other alternative restructuring transaction(s) concerning the Ultra
Entities;

 

  (m) a breach by the Majority Consenting HoldCo Noteholders (with respect to
the trigger of a Plan Support Party Termination Event for the Consenting HoldCo
Equityholders) or the Majority Consenting HoldCo Equityholders (with respect to
the trigger of a Plan Support Party Termination Event for the Consenting HoldCo
Noteholders) of any representation, warranty, or covenant of such Plan Support
Party set forth in this Agreement that could reasonably be expected to have a
material adverse impact on the consummation of the Restructuring Transactions
that (to the extent curable) remains uncured for a period of five (5) business
days after notice to all Parties of such breach and a description thereof;

 

  (n) the failure to obtain entry of the Approval Order by January 20, 2017; or

 

11



--------------------------------------------------------------------------------

  (o) the failure to achieve the Outside Date by April 15, 2017.

8. The Ultra Entities’ Termination Events. The Ultra Entities may, upon notice
to the Plan Support Parties, terminate their obligations of all, and not less
than all, Ultra Entities, under this Agreement upon the occurrence of any of the
following events (each a “Company Termination Event,” and, together with the
Plan Support Party Termination Events, the “Termination Events”), in which case
this Agreement shall terminate with respect to all Parties, subject to the
rights of the Ultra Entities to fully or conditionally waive, in writing, on a
prospective or retroactive basis, the occurrence of a Company Termination Event:

 

  (a) a breach by a Plan Support Party of any representation, warranty, or
covenant of such Plan Support Party set forth in this Agreement (unless such
Plan Support is not necessary, at the time of such notice, for the Plan Support
Parties to reach the thresholds required for this Agreement to become effective)
that could reasonably be expected to have a material adverse impact on the
consummation of the Restructuring Transactions that (to the extent curable)
remains uncured for a period of five (5) business days after notice to all Plan
Support Parties of such breach and a description thereof;

 

  (b) the occurrence of a breach of this Agreement by any Plan Support Party
that has the effect of materially impairing any of the Ultra Entities’ ability
to effectuate the Restructuring Transactions and has not been cured (if
susceptible to cure) within five (5) business days after notice to all Plan
Support Parties of such breach and a description thereof;

 

  (c) upon notice to the Plan Support Parties that the Board has made a
determination pursuant to Section 6, after receiving advice from counsel, hereof
to terminate its obligations under this Agreement;

 

  (d) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions; provided, that the Ultra Entities have made
commercially reasonable efforts to cure, vacate, or have overruled such ruling
or order prior to terminating this Agreement;

 

  (e) Terminating Support Holders terminate their obligations under and in
accordance with Section 7 hereof; or

 

  (f) the failure of the Consenting HoldCo Noteholders to hold, in the
aggregate, at least 66.67 percent in principal amount of the HoldCo Notes on or
after December 6, 2016.

 

12



--------------------------------------------------------------------------------

9. Mutual Termination; Automatic Termination. This Agreement and the obligations
of all Parties hereunder may be terminated by mutual written agreement by and
among the Ultra Entities and all of the Plan Support Parties. Notwithstanding
anything in this Agreement to the contrary, this Agreement shall terminate
automatically upon the occurrence of the effective date of the Plan.

10. Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with Sections 7, 8, or 9
hereof shall be referred to, with respect to such Party, as a “Termination
Date.” Upon the occurrence of a Termination Date, all Parties’ obligations under
this Agreement shall be terminated effective immediately, and such Party or
Parties shall be released from its commitments, undertakings, and agreements
hereunder, and any vote in favor of the Plan delivered by any Parties shall be
immediately revoked and deemed void ab initio; provided, that each of the
following shall survive any such termination: (a) any claim for breach of this
Agreement that occurs prior to such Termination Date, and all rights and
remedies with respect to such claims shall not be prejudiced in any way; and (b)
Sections 10, 14, 16, 17, 19, 20, 22, 24, 27, 30, and 31 hereof. The automatic
stay imposed by section 362 of the Bankruptcy Code shall not prohibit a Party
from taking any action necessary to effectuate the termination of this Agreement
pursuant to and in accordance with the terms hereof.

11. Cooperation and Support.

 

  (a) The Ultra Entities will use reasonable efforts to provide draft copies of
all other material pleadings the Ultra Entities intend to file with the
Bankruptcy Court to counsel to the HoldCo Noteholder Committee and counsel to
the Equityholder Committee, at least three (3) business days prior to filing
such pleading, and shall consult in good faith with such counsel regarding the
form and substance of any such proposed pleading. For the avoidance of doubt,
the Parties agree, consistent with Sub-Clause (b) of Section 3 hereof, (a) to
negotiate in good faith to execute the Definitive Documentation that is subject
to negotiation and completion on the PSA Effective Date and (b) that,
notwithstanding anything herein to the contrary, the Definitive Documentation,
including any motions or orders related thereto, shall be consistent with this
Agreement and shall be in form and substance reasonably satisfactory to the
Required Consenting Parties.

 

  (b)

Each Party hereby covenants and agrees to cooperate with the other Parties in
good faith and shall coordinate their activities (to the extent practicable and
subject to the terms hereof) with respect to, (i) all matters relating to their
rights hereunder; (ii) all matters concerning the implementation of the Plan
Term Sheet and the Restructuring Transactions; and (iii) the pursuit, approval
and support of the Restructuring Transactions (including confirmation of the
Plan). Furthermore, subject to the terms hereof, each of the Parties shall take
such action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, or to

 

13



--------------------------------------------------------------------------------

  effectuate the solicitation of the Plan and/or the Restructuring Transactions,
including making and filing any required regulatory filings, executing and
delivering any other necessary agreements or instruments, and voting any claims
against or interests in the Ultra Entities in favor of the Plan, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement.

12. Transfers of Claims and Interests.

 

  (a) Each Plan Support Party shall not (i) sell, transfer, assign, pledge,
grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such Plan Support
Party’s claims against, or interests in, any Ultra Entity, as applicable, in
whole or in part, or (ii) deposit any of such Plan Support Party’s claims
against or interests in any Ultra Entity, as applicable, into a voting trust, or
grant any proxies, or enter into a voting agreement with respect to any such
claims or interests (the actions described in clauses (i) and (ii) are
collectively referred to herein as a “Transfer” and the Plan Support Party
making such Transfer is referred to herein as the “Transferor”), unless such
Transfer is (i) to another Plan Support Party, (ii) to any other entity that
first agrees in writing to be bound by the terms of this Agreement by executing
and delivering to Ultra a Transferee Joinder substantially in the form attached
hereto as Exhibit C (the “Transferee Joinder”), or (iii) with respect to OTC
Transfers of HoldCo Equity Interests, in compliance with the Over-The-Counter
Transfer Procedures attached hereto as Exhibit D; provided, that the Ultra
Entities shall cooperate and use reasonable efforts in facilitating OTC
Transfers of HoldCo Equity Interests in accordance with the Plan Support
Agreement and the Backstop Commitment Agreement. Upon compliance with the
foregoing, the Transferor shall be deemed to relinquish its rights (and be
released from its obligations, except for any claim for breach of this Agreement
that occurs prior to such Transfer) under this Agreement to the extent of such
transferred rights and obligations. Any Transfer made in violation of this
Sub-Clause (a) of this Section 12 shall be deemed null and void ab initio and of
no force or effect, regardless of any prior notice provided to the Ultra
Entities and/or any Plan Support Party, and shall not create any obligation or
liability of any Ultra Entity or any other Plan Support Party to the purported
transferee.

 

  (b)

Notwithstanding Sub-Clause (a) of this Section 12, (i) an entity that is acting
in its capacity as a Qualified Marketmaker shall not be required to be or become
a Plan Support Party to effect any transfer (by purchase, sale, assignment,
participation, or otherwise) of any claim against, or interest in, any Ultra
Entity, as applicable, by a Plan Support Party to a transferee; provided, that
such transfer by a Plan Support Party to a transferee shall be in all other
respects in accordance with and subject to Sub-Clause (a) of this Section 12;
and (ii) to the extent that a Plan Support

 

14



--------------------------------------------------------------------------------

  Party, acting in its capacity as a Qualified Marketmaker, acquires any claim
against, or interest in, any Ultra Entity from a holder of such claim or
interest who is not a Plan Support Party, it may transfer (by purchase, sale,
assignment, participation, or otherwise) such claim or interest without the
requirement that the transferee be or become a Plan Support Party in accordance
with this Section 12. For purposes of this Sub-Clause (b), a “Qualified
Marketmaker” means an entity that (x) holds itself out to the market as standing
ready in the ordinary course of its business to purchase from customers and sell
to customers claims against, or interests in, the Ultra Entities (including debt
securities or other debt) or to enter with customers into long and short
positions in claims against, or interests in, the Ultra Entities (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against, or interests in, the Ultra Entities, and (y) is in fact
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

13. Further Acquisition of Claims or Interests. Except as set forth in
Section 12 hereof, nothing in this Agreement shall be construed as precluding
any Plan Support Party or any of its controlled affiliates from acquiring
additional claims arising from the HoldCo Notes or the HoldCo Equity Interests,
or interests in the instruments underlying the HoldCo Notes or the HoldCo Equity
Interests; provided, that any such additional HoldCo Notes or HoldCo Equity
Interests, or interests acquired by any Plan Support Party or by any controlled
affiliate of a Plan Support Party, shall automatically be subject to the terms
and conditions of this Agreement and, if such acquiring Plan Support Party is a
Backstop Party, to the terms and conditions of the Backstop Commitment
Agreement. Upon any such further acquisition by a Plan Support Party or any
controlled affiliates of a Plan Support Party, such Plan Support Party shall
promptly notify the Ultra Entities’ primary restructuring counsel, who will then
promptly notify the counsel to the HoldCo Noteholder Committee and counsel to
the Equityholder Committee.

14. Consents and Acknowledgments.

 

  (a) Each Party irrevocably acknowledges and agrees that this Agreement is not
and shall not be deemed to be a solicitation for acceptances of the Plan. The
acceptance of the Plan by each of the Plan Support Parties will not be solicited
until such Plan Support Party has received the Disclosure Statement and
Solicitation Materials in accordance with applicable law, and will be subject to
sections 1125, 1126, and 1127 of the Bankruptcy Code.

 

  (b)

By executing this Agreement, each Consenting HoldCo Noteholder (including, for
the avoidance of doubt, any entity that may execute this Agreement or a
Transferee Joinder after the PSA Effective Date) irrevocably waives any Default
or Event of Default as defined under the HoldCo Indentures that is caused by the
Ultra Entities’ entry into this Agreement; provided, however, that for the
avoidance of doubt, each Party acknowledges and agrees that neither this
Agreement nor the

 

15



--------------------------------------------------------------------------------

  Restructuring Transactions contemplated hereunder shall be deemed to
constitute a waiver of any Default or Event of Default that existed under the
HoldCo Indentures prior to entry into this Agreement.

15. Representations and Warranties.

 

  (a) Each Plan Support Party hereby represents and warrants on a several and
not joint basis for itself and not any other person or entity that the following
statements are true, correct, and complete, to the best of its actual knowledge,
as of the date hereof:

 

  (i) it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution and delivery by it of this Agreement does not (A) violate
its certificates of incorporation, or bylaws, or other organizational documents,
or those of any of its affiliates in any material respect, or (B) result in a
breach of, or constitute (with due notice or lapse of time or both) a default
(other than, for the avoidance of doubt, a breach or default that would be
triggered as a result of the Chapter 11 Cases or any Ultra Entity’s undertaking
to implement the Restructuring Transactions through the Chapter 11 Cases) under
any material contractual obligation to which it or any of its affiliates is a
party;

 

  (iv)

the execution, delivery, and performance by it of this Agreement does not
require any registration or filing with, the consent or approval of, notice to,
or any other action with any federal, state, or other governmental authority or
regulatory body, except (i) any of the foregoing as may be necessary and/or
required for disclosure by the Securities and Exchange Commission and applicable
state securities or “blue sky” laws, (ii) any of the foregoing as may be
necessary and/or required in connection with the Chapter 11 Cases, including the
approval of the Disclosure Statement and confirmation of the Plan, (iii) filings
of amended certificates of incorporation or articles of formation or other
organizational documents with applicable state authorities, and other
registrations, filings, consents, approvals, notices, or other actions that are
reasonably necessary to maintain permits, licenses, qualifications, and
governmental approvals to carry on the business of the Ultra Entities, and
(iv) any other registrations, filings, consents, approvals, notices, or other
actions, the failure of which to make,

 

16



--------------------------------------------------------------------------------

  obtain or take, as applicable, would not be reasonably likely, individually or
in the aggregate, to materially delay or materially impair the ability of any
Party hereto to consummate the transactions contemplated hereby;

 

  (v) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is its legally valid and binding obligation, enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally, or by equitable principles
relating to enforceability;

 

  (vi) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), with sufficient knowledge and experience to evaluate properly
the terms and conditions of this Agreement, and has been afforded the
opportunity to discuss other information concerning the Ultra Entities with the
Ultra Entities’ representatives, and to consult with its legal and financial
advisors with respect to its investment decision to execute this Agreement, and
it has made its own analysis and decision to enter into this Agreement; and

 

  (vii) it (A) either (1) is an economic interest holder of the claims and
interests, or (2) has all necessary investment or voting discretion with respect
to the principal amount of claims and interests, in each case, as identified in
schedules delivered to the Ultra Entities by counsel to the HoldCo Noteholder
Committee and counsel to the Equityholder Committee simultaneously with the
execution of this Agreement, or otherwise separately identified in a schedule
delivered on behalf of such Plan Support Party (all of which schedules shall be
held in confidence pursuant to Section 27(b) hereof); and (B) to the knowledge
of the individuals working on the Restructuring Transactions, does not directly
or indirectly own economic interests in any HoldCo Notes or HoldCo Equity
Interests, other than as identified in separate schedules to the Ultra Entities
delivered by counsel to the HoldCo Noteholder Committee and counsel to the
Equityholder Committee simultaneously with the execution of this Agreement (all
of which schedules shall be held in confidence pursuant to Section 27(b)
hereof), or otherwise separately identified in a schedule delivered on behalf of
such Plan Support Party, simultaneously with the execution of this Agreement.

 

17



--------------------------------------------------------------------------------

  (b) Each Ultra Entity hereby represents and warrants on a joint and several
basis (and not any other person or entity other than the Ultra Entities) that
the following statements are true, correct, and complete, to the best of its
actual knowledge, as of the date hereof:

 

  (i) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement; and

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part of each of the corporate entities that
comprise the Ultra Entities.

16. Waiver. If the transactions contemplated herein are or are not consummated,
or following the occurrence of a Termination Date, if applicable, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, other than as provided in Section 14 hereof, and the Parties expressly
reserve any and all of their respective rights. The Parties acknowledge that
this Agreement, the Plan, and all negotiations relating hereto are part of a
proposed settlement of matters that could otherwise be the subject of
litigation. Pursuant to Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence, and any other applicable law, foreign or
domestic, the Plan Term Sheet, this Agreement, the Plan, any related documents,
and all negotiations relating thereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms.

17. Relationship Among Parties.

 

  (a)

Notwithstanding anything herein to the contrary, the duties and obligations of
the Plan Support Parties, on the one hand, and the Ultra Entities, on the other
hand, arising under this Agreement shall be several, not joint. No Party shall
have any responsibility by virtue of this Agreement for any trading by any other
entity. No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement. The
Parties hereto acknowledge that this Agreement does not constitute an agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Ultra
Entities and the Plan Support Parties do not constitute a “group” within the
meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.
Nothing contained herein or any of the Definitive Documentation and no action
taken by any Plan Support Party pursuant to this Agreement shall be deemed to
constitute or to create a presumption by any of the Parties that the Plan
Support Party are in any way acting in concert or as a “group” (or a joint
venture, partnership or association), and the Ultra Entities will not assert any
such claim with respect to such obligations or the transactions contemplated by
this Agreement or any Definitive Documentation, and the Ultra Entities
acknowledge that neither the Consenting HoldCo Equityholders nor the consenting
HoldCo

 

18



--------------------------------------------------------------------------------

  Noteholders are acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or the Definitive
Documentation. The Ultra Entities acknowledge and each Consenting HoldCo
Equityholder and each Consenting HoldCo Noteholder confirms that it has
independently participated in the negotiation of the transactions contemplated
under this Agreement and the Definitive Documentation with the advice of counsel
and advisors.

 

  (b) In connection with any matter requiring consent or a request of the
Majority Consenting HoldCo Noteholders or Majority Consenting HoldCo
Equityholders under this Agreement, there is no requirement or obligation that
such holders agree among themselves to take such action and no agreement among
such holders with respect to any such action. In connection with any matter that
may be requested by the Majority Consenting HoldCo Noteholders or Majority
Consenting HoldCo Equityholders, each such holder may, through its counsel, make
such request; provided, that Ultra will only be required to take such action if
it receives the request of the Majority Consenting HoldCo Noteholders or
Majority Consenting HoldCo Equityholders, as the case may be. In connection with
any matter requiring consent of the Majority Consenting HoldCo Noteholders or
Majority Consenting HoldCo Equityholders hereunder, Ultra will solicit consent
independently from each such holder or its respective counsel; provided, that
such consent shall only be granted if the approval of the Majority Consenting
HoldCo Noteholders or Majority Consenting HoldCo Equityholders (as applicable)
is obtained.

 

  (c) It is understood and agreed that none of the Plan Support Parties has any
duty of trust or confidence in any form with any other Plan Support Party, the
Ultra Entities, or any of the Ultra Entities’ creditors or other stakeholders
and, except as expressly provided in this Agreement, there are no agreements,
commitments or undertakings by, among or between any of them with respect to the
subject matter hereof. For the avoidance of doubt, the foregoing sentence does
not include any fiduciary obligations owed by any Plan Support Party that has
been appointed an officer of any Ultra Entity.

 

  (d)

The Ultra Entities shall notify the Plan Support Parties in writing as promptly
as practicable and in no event more than two (2) business days after receipt by
the Ultra Entities or their representatives or agents, as applicable, of any
written (including email), definitive proposal or offer from any person or
entity to effect a restructuring of the Ultra Entities, any alternative
transaction or restructuring or a transaction in conflict with the Restructuring
Transactions or any request for confidential information relating to the Ultra
Entities, which notice, subject to confidentiality obligations shall indicate
the identity of the person or entity making the proposal, offer or request. The
Ultra Entities shall additionally, subject to confidentiality obligations
provide copies of

 

19



--------------------------------------------------------------------------------

  such written proposals or offers received by any of the Ultra Entities, as
applicable, as promptly as practicable and in no event more than two
(2) business days after receipt by the Ultra Entities or their representatives
or agents.

18. Specific Performance. It is understood and agreed by the Parties that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity.

19. Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction, except where preempted by the Bankruptcy
Code. By its execution and delivery of this Agreement, each Party agrees that
the Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of or in connection with this Agreement. By executing and delivering this
Agreement, and upon commencement of the Chapter 11 Cases, each of the Parties
irrevocably and unconditionally submits to the personal jurisdiction of the
Bankruptcy Court solely for purposes of any action, suit, proceeding, or other
contested matter arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment rendered or order entered in any such
action, suit, proceeding, or other contested matter.

20. Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort or otherwise, between any of the Parties arising out of, connected with,
relating to, or incidental to the relationship established between any of them
in connection with this Agreement. Instead, any disputes resolved in court shall
be resolved in a bench trial without a jury.

21. Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement is intended to bind and inure to the benefit of each of the Parties
and each of their respective permitted successors, assigns, heirs, executors,
administrators, and representatives.

22. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third-party beneficiary of this Agreement.

23. Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

20



--------------------------------------------------------------------------------

  (a) If to any Ultra Entity:

Ultra Petroleum Corp.

Attn.: Legal Department

400 North Sam Houston Parkway East, Suite 1200

Houston, Texas 77060

Tel: (281) 876-0120

Fax: (281) 876-2831

Email: gsmith@ultrapetroleum.com

With a copy to, which shall not constitute notice:

Kirkland & Ellis LLP

Attn.: David Seligman

300 North LaSalle

Chicago, IL 60654-5108

Tel: (312) 862-2463

Fax: (312) 862-2200

Email: david.seligman@kirkland.com

and

Kirkland & Ellis LLP

Attn.: Christopher T. Greco

601 Lexington Avenue

New York, NY 10022-4611

Tel: (212) 446-4800

Fax: (212) 446-4900

Email: christopher.greco@kirkland.com

 

  (b) If to the Consenting HoldCo Noteholders:

To each Consenting Noteholder at the addresses or e-mail addresses set forth in
the letter to the Ultra Entities delivered by counsel to the HoldCo Noteholder
Committee simultaneously with this Agreement, or otherwise separately identified
in a letter on behalf of such Plan Support Party, simultaneously with this
Agreement (or to the signature page to a Joinder Agreement as the case may be).

With a copy to, which shall not constitute notice:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Attn.: Andrew Rosenberg

1285 Avenue of the Americas

New York, New York 10019-6064

Tel: (212) 373-3000

Fax: (212) 757-3990

Email: arosenberg@paulweiss.com

 

21



--------------------------------------------------------------------------------

  (c) If to the Consenting HoldCo Equityholders:

To each Consenting HoldCo Equityholders at the addresses or e-mail addresses set
forth in the letter to the Ultra Entities delivered by counsel to the
Equityholder Committee simultaneously with this Agreement, or otherwise
separately identified in a letter on behalf of such Plan Support Party (or to
the signature page to a Joinder Agreement as the case may be).

With a copy to, which shall not constitute notice:

Brown Rudnick LLP

Attn.: Edward Weisfelner

Seven Times Square

New York, New York 10036

Tel: (212) 209-4800

Fax: (212) 209-4801

Email: eweisfelner@brownrudnick.com

24. Entire Agreement. This Agreement (including the Exhibits and Schedules)
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement.

25. Amendments. Except as otherwise provided herein, this Agreement (including
the Exhibits and Schedules) may not be modified, amended, or supplemented
without the prior written consent of the Ultra Entities and the Required
Consenting Parties; provided, that any modification of, amendment or supplement
to, any exhibit hereto that materially and adversely affects any Plan Support
Party shall require the prior written consent of each Plan Support Party so
affected (it being understood that any materially adverse change in the economic
treatment provided to any holder of HoldCo Notes or HoldCo Equity Interests
under the Plan Term Sheet, including any change to the “Equity splits” set forth
in the Plan Term Sheet, shall constitute a material adverse change for purposes
of this section); provided, further, that the prior written consent of all
Parties shall be required to modify, amend or supplement (a) any of Sections 1,
7, 8, 9, or 25 hereof or (b) the definition of “Majority Consenting HoldCo
Noteholders,” “Majority Consenting HoldCo Equityholders,” or “Required
Consenting Parties” herein.

26. Restructuring Fees and Expenses. Subject to entry of the Approval Order,
regardless of whether a restructuring is implemented, the Ultra Entities shall
pay all accrued and ongoing reasonable and documented fees, costs and expenses
of counsel and other professional advisors engaged by the HoldCo Noteholder
Committee and the counsel and other professionals engaged by the Consenting
HoldCo Equityholder Committee, including without limitation (a) Brown Rudnick
LLP, as co-counsel to the Equityholder Committee, (b) Gray, Reed & McGraw, P.C.,
as co-counsel to the Equityholder Committee, (c) Peter J. Solomon Company, as
financial advisor to the Equityholder Committee, (d) Paul Weiss, as co-counsel
to the HoldCo Noteholder Committee, (e) Porter Hedges LLP, as co-counsel to the
HoldCo Noteholder Committee, and (f) Houlihan Lokey, as financial advisor to the
HoldCo Noteholder Committee, that are specifically related to the restructuring
of the Ultra Entities or Chapter 11 Cases of the Ultra Entities and

 

22



--------------------------------------------------------------------------------

were incurred (i) on or prior to the Effective Date or (ii) within three
(3) months following the Effective Date, but only to the extent such costs and
expenses relate to services rendered in the course of consummation and
implementation of the Plan or as contemplated under the Plan, whether such fees,
costs and expenses were previously incurred or invoiced (the “Restructuring
Expenses”), on a regular and continuing basis, within two (2) business days
following fifteen (15) calendar days after delivery of an invoice to the Ultra
Parties (redacted for privilege and work product), each in accordance with the
agreements between the Ultra Entities and the applicable firm, without any
requirement for Bankruptcy Court review or further Bankruptcy Court order. The
Ultra Entities shall have ten (10) days following their receipt of any invoices
to review and object to the reasonableness of the fees and expenses included in
such invoice. If any such objection is not resolved within ten (10) days after
such objection is interposed, a hearing with respect thereto shall be conducted
at a regularly scheduled omnibus hearing in the Chapter 11 Cases; provided, that
the Ultra Entities shall pay any undisputed portion of such fees, costs, and
expenses on the first Thursday following fifteen (15) days after the initial
presentment of such invoices. To the extent not previously paid by the Ultra
Entities, the Ultra Entities shall pay all accrued Restructuring Expenses,
including estimated amounts, through the Effective Date on the Effective Date in
cash. Restructuring Expenses invoiced after the Effective Date for services
rendered no later than three (3) months after the Effective Date and otherwise
payable under this Section 26 shall be paid promptly by the reorganized Ultra
Entities following receipt of invoices therefor.

27. Confidentiality and Publicity.

 

  (a) Other than as may be required by applicable law and regulation or by any
governmental or regulatory authority, no Party shall issue any press release,
make any filing with the SEC (other than required under applicable securities
law and regulation as reasonably determined in good faith by outside counsel to
the Ultra Entities) or make any other public announcement regarding this
Agreement without the consent of the Ultra Entities and the Required Consenting
Parties, which consent shall not be unreasonably delayed, conditioned, or
withheld, and each Party shall coordinate with the other Parties regarding any
public statements made, including any communications with the press, public
filings or filings with the SEC, with respect to this Agreement; for the
avoidance of doubt, each Party shall have the right, without any obligation to
any other Party, to decline to comment to the press with respect to this
Agreement.

 

  (b)

Under no circumstances may any Party make any public disclosure of any kind that
would disclose (i) the particular holdings of any Plan Support Party or (ii) the
identity of any Plan Support Party, in each case without the prior written
consent of such Plan Support Party; provided, that (W) the Ultra Entities may
disclose such identities and the aggregate holdings of the Consenting HoldCo
Noteholders and the Consenting HoldCo Equityholders, respectively, but not
individual holdings of any individual Plan Support Party (which shall be treated
as “advisors’ eyes only”) in any filing with the SEC in respect of this
Agreement and in any materials filed in the Chapter 11 Cases in support of the
Approval Motion; (X) the Ultra

 

23



--------------------------------------------------------------------------------

  Entities may disclose such identities or amounts without consent to the extent
that, upon the advice of counsel, it is required to do so by any governmental or
regulatory authority (including as it may be directed by the Securities and
Exchange Commission) or court of competent jurisdiction (including the
Bankruptcy Court), or by applicable law, in which case the Ultra Entities, prior
to making such disclosure, shall allow the Plan Support Parties to whom such
disclosure relates reasonable time at its own cost to seek a protective order
with respect to such disclosures, (Y) the Ultra Entities may disclose the
existence and terms of this Agreement, including the execution of this Agreement
by the Plan Support Parties, and (Z) the Ultra Entities may disclose the
aggregate percentage or aggregate principal amount held by the Consenting HoldCo
Noteholders and the Consenting HoldCo Equityholders, respectively. The Ultra
Entities shall not use the name of any Plan Support Party in any press release
without such Party’s prior written consent.

 

  (c) The Ultra Entities will issue a press release announcing this Agreement on
November 22, 2016 and provide the HoldCo Noteholder Committee and counsel to the
Equityholder Committee with a draft of such press release and all future press
releases, public filings, public announcements or other communications with any
news media relating to this Agreement or the Restructuring Transactions at least
one (1) business day prior to issuing such releases, filings, announcements or
other communications; provided, that the Ultra Entities shall be under no
obligation to consult with, or obtain the prior approval of, any other Party as
it relates to communications with vendors, customers and other third parties
regarding the general nature of the Restructuring Transactions.

28. Reservation of Rights. Except as expressly provided in this Agreement or the
Plan Term Sheet, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict the ability of any Party to protect and preserve its
rights, remedies and interests, including without limitation, its claims against
any of the other Parties.

29. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

30. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

 

24



--------------------------------------------------------------------------------

31. Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof.

[Signatures and exhibits follow]

 

25



--------------------------------------------------------------------------------

 

 

ULTRA ENTITIES Ultra Petroleum Corp. By:   /s/    Michael D. Watford          
Name: Michael D. Watford   Title: Chairman, President and CEO

 

UP Energy Corporation By:   /s/    Michael D. Watford           Name: Michael D.
Watford   Title: President and CEO

 

Ultra Resources, Inc. By:   /s/    Michael D. Watford           Name: Michael D.
Watford   Title: President and CEO

 

Keystone Gas Gathering, LLC By:   /s/    Michael D. Watford           Name:
Michael D. Watford   Title: President and CEO

 

Ultra Wyoming, Inc. By:   /s/    Michael D. Watford           Name: Michael D.
Watford   Title: President and CEO

 

Ultra Wyoming LGS, LLC By:   /s/    Michael D. Watford           Name: Michael
D. Watford   Title: President and CEO

 

UPL Pinedale, LLC By:   /s/    Michael D. Watford           Name: Michael D.
Watford   Title: President and CEO

 

UPL Three Rivers Holdings, LLC By:   /s/    Michael D. Watford           Name:
Michael D. Watford   Title: President and CEO

[Signature page to Plan Support Agreement]

 



--------------------------------------------------------------------------------

Exhibit A to the Plan Support Agreement

Plan Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

Ultra Petroleum Corp., et al.

Plan Term Sheet

 

Summary of Key Terms

 

Material Claims and

Interests to be

Restructured Under the

Plan

  

•       HoldCo Note Claims: Approximately $1.3 billion in obligations under
senior unsecured notes issued by HoldCo, plus applicable allowed pre and
postpetition interest.

 

•       OpCo RCF Claims: Approximately $1.0 billion in unsecured revolving
credit facility obligations of OpCo, plus applicable allowed pre and
postpetition interest.

 

•       OpCo PPN Claims: Approximately $1.46 billion in senior unsecured private
placement notes issued by OpCo, plus applicable allowed pre and postpetition
interest. Excludes OpCo PPN Make-Whole Claim.

 

•       OpCo PPN Make-Whole Claim: Make-whole claim (if any) on account of the
OpCo PPN Claims.

 

•       Other OpCo / HoldCo Claims: Non-funded prepetition general unsecured
claims against the Debtors.

 

•       HoldCo Equity Interests: common equity interests in HoldCo.

Rights Offering

  

•       Holders of HoldCo Note Claims and HoldCo Equity Interests will have
right to participate in rights offering of equity for $580 million of cash at an
implied 20% discount (the “Rights Offering Price”) to the total enterprise value
of the Debtors under the Plan (“Rights Offering”).

 

•       Total enterprise value of the Debtors under the Plan to be $6.0 billion
(the “Plan Value”) based on a 12-month forward Henry Hub (“HH”) strip price of
$3.25 to $3.65 at the time of the Rights Offering solicitation,1 subject to the
following adjustments if at such time the HH strip price is:

 

•       HH Strip Price > $3.65: Plan Value = $6.25 billion

 

•       HH Strip Price < $3.25: Plan Value = $5.50 billion

 

•       25% of Rights Offering offered to holders of HoldCo Equity Interests;
remaining 75% offered to holders of HoldCo Note Claims.

 

 

1  All strip prices to be based on the average closing price for the seven
(7) trading days preceding such date.



--------------------------------------------------------------------------------

Backstop by certain

holders of HoldCo Note

Claims and HoldCo

Equity Interests

  

•       Certain holders of HoldCo Note Claims and HoldCo Equity Interests will
backstop the Rights Offering. 25% of the backstop will be allocated to members
of the HoldCo Noteholder Committee and Equityholder Committee based on each
member’s pro rata share of the aggregate HoldCo Equity Interests held by members
of the HoldCo Noteholder Committee and Equityholder Committee and the remaining
75% will be allocated to members of the HoldCo Noteholder Committee and
Equityholder Committee based on each member’s pro rata share of the aggregate
HoldCo Note Claims held by members of the HoldCo Noteholder Committee and
Equityholder Committee.

 

•       Commitment Premium: Equity distribution equal to 6% of Rights Offering.

New OpCo Notes

  

•       New OpCo Notes: OpCo will issue on the Effective Date of the Plan
$2.0 billion in new unsecured notes bearing the most favorable terms to OpCo (as
determined by the Debtors in consultation with the HoldCo Noteholder Committee
and Equityholder Committee) that are permitted under applicable law (See Section
1129(b)(2)(B)).

 

•       Additional New OpCo Notes: A further $200 million (or such other amount
as may be determined by the court) in New OpCo Notes will be “held in reserve”
pending, or issued by OpCo following, the determination of the court on the
allowance of the OpCo PPN Make-Whole Claim (if any), provided that the amount of
any Additional New OpCo Notes received in respect of any allowed OpCo PPN
Make-Whole Claim may be reduced to account for the fact that interest on the New
OpCo Notes should be taken into account in connection with determining the OpCo
PPN Make-Whole Claim (if any).

Treatment of Claims and Interests under the Plan

 

Administrative and

Priority Claims

  

•       Paid in full in cash on the Effective Date of the Plan.

OpCo PPN Claims; RCF

Claims

  

•       Holders of such claims will receive their pro rata share of New OpCo
Notes, with the balance paid in cash.

OpCo PPN

Make-Whole Claims

  

•       In connection with plan confirmation, the OpCo PPN Make-Whole Claims
will either be adjudicated or “reserved” for.

 

•       Upon a determination by the court on the allowed amount of the OpCo PPN
Make-Whole Claim, if any, holders of OpCo PPN Claims will receive Additional New
OpCo Notes in the amount equal to their allowed claim, provided that the amount
of any Additional New OpCo Notes received in respect of any allowed OpCo PPN
Make-Whole Claim may be reduced to account for the fact that interest on the New
OpCo Notes should be taken into account in connection with determining the OpCo
PPN Make-Whole Claim (if any).

Other OpCo Claims

  

•       Paid in full in cash within 6 months of the Effective Date of the Plan
or to receive such other mutually acceptable treatment.

 

2



--------------------------------------------------------------------------------

HoldCo Note Claims2

  

•       Pro rata share of 36.2% of equity in HoldCo.

 

•       Right to participate in the Rights Offering for 17.1% of equity in
Holdco (inclusive of equity from Commitment Premium).

 

•       Upon the conclusion of the transactions described herein, the Holders of
HoldCo Note Claims will hold 53.3% of the equity in HoldCo.

 

•       All distributions subject to dilution by the MIP.

Other HoldCo Claims

  

•       Paid in full in cash within 6 months of the Effective Date of the Plan
or to receive such other mutually acceptable treatment.

HoldCo Equity Interests3

  

•       Pro rata share of 41.0% of equity in HoldCo.

 

•       Right to participate in the Rights Offering for 5.7% of equity in Holdco
(inclusive of equity from Commitment Premium).

 

•       Upon the conclusion of the transactions described herein, the Holders of
HoldCo Equity Interests will hold 46.7% of the equity in HoldCo.

 

•       All distributions subject to dilution by the MIP.

Other Key Terms

 

New Revolver

  

•       TBD

Management Equity

Incentive Plan

  

•       The Plan of Reorganization will provide for the establishment of a
management equity incentive plan (the “MIP”) under which 7.5% of the
fully-diluted, fully-distributed shares of HoldCo will be reserved for issuance
to management (the “Share Reserve”). Forty percent (40%) of the Share Reserve
will be granted to members of management identified by the pre-Effective Date
HoldCo Board (the “Initial Grants”) on the Effective Date in the form of full
shares (or equivalent) and will vest as follows: (i) one-third (1/3) of the
Initial Grants will vest on the Effective Date; (ii) one-third (1/3) of the
Initial Grants will vest, if at all, at such time when the total enterprise
value of the Reorganized Debtors equals or exceeds the Plan Value based upon the
volume weighted average price of the New Common Stock during a consecutive
30-day period; and (iii) one-third (1/3) of the Initial Grants will vest, if at
all, at such time when the total enterprise value of the Reorganized Debtors
equals or exceeds 110% of the Plan Value based upon the volume weighted average
price of the New Common Stock during a consecutive 30-day period; provided,
however, that if any Initial Grants do not vest before the fifth anniversary of
the Effective Date, such Initial Grants shall automatically expire. The
remaining sixty percent (60%) of the Share Reserve will be available to be
granted by the post-Effective Date HoldCo Board from time to time to management
in accordance with a management incentive plan, the form of which shall be
approved by the parties hereto on or before the Effective Date. Provisions
customary for emergence grants of equity-related awards to be agreed regarding
forfeiture or acceleration of unvested stock.

 

 

2  Equity percentages are based on $6 billion Plan Value and will be adjusted
based on actual Plan Value utilized as set forth on Schedule A attached hereto.

3  Equity percentages are based on $6 billion Plan Value and will be adjusted
based on actual Plan Value utilized as set forth on Schedule A attached hereto.

 

3



--------------------------------------------------------------------------------

Corporate Governance

  

•       The Reorganized Board shall have seven (7) members. The five (5) members
of the Board of HoldCo as of the date prior to the Effective Date shall remain
on the Board of HoldCo post-Effective Date and two (2) additional directors
reasonably acceptable to the Chairman of the pre-Effective Date Board shall be
selected by the Reorganized Board after solicitation from a list of directors
proposed by individual members of the HoldCo Noteholder Committee and the
Equityholder Committee. These two (2) additional directors shall have a two-year
term and the votes of such directors shall be required to approve any material
M&A transaction during such two-year term. Michael D. Watford shall remain
Chairman of the Board post-Effective Date.

Executory Contracts and

Unexpired Leases

  

•       TBD

Releases, Exculpation,

Discharge, and

Injunction

  

•       Standard and customary exculpation, discharge, exculpation, releases,
and injunction provisions.

Listing

  

•       The shares of HoldCo to be listed on the Nasdaq, NYSE or other
comparable national exchange as of emergence.

Subclassification;

Convenience Class

  

•       TBD

Limited Permitted

Dilution

  

•       The Debtors may issue equity in HoldCo to certain parties under the Plan
with the prior written consent of the HoldCo Noteholder Committee and the
Equityholder Committee.

 

4



--------------------------------------------------------------------------------

Schedule A

 

 

     Memo: Gas Price Threshold  

($/ MMbtu)

   < $ 3.25      $ 3.25 - $3.65      > $ 3.65    ($ in millions)    Plan Value  

Plan Value

   $ 5,500      $ 6,000      $ 6,250   

Less: Estimated Post-Petition Net Debt

     (2,100 )      (2,100 )      (2,100 )    

 

 

   

 

 

   

 

 

 

Implied Plan Equity Value

   $ 3,400      $ 3,900      $ 4,150   

Pre-Rights Offering Equity Splits

      

HoldCo Claim

   $ 1,412      $ 1,412      $ 1,412   

Residual to Equity

     1,988        2,488        2,738      

 

 

   

 

 

   

 

 

 

Total

   $ 3,400      $ 3,900      $ 4,150   

HoldCo Claim

     41.5 %      36.2 %      34.0 % 

Residual to Equity

     58.5 %      63.8 %      66.0 %    

 

 

   

 

 

   

 

 

 

Total

     100.0 %      100.0 %      100.0 % 

Rights Offering

      

Discount to Plan Value

     20.0 %      20.0 %      20.0 % 

Amount ($)

      

New Money

   $ 580      $ 580      $ 580   

Commitment Premium

     35        35        35      

 

 

   

 

 

   

 

 

 

Total

   $ 615      $ 615      $ 615   

% of Equity

     26.7 %      22.8 %      21.2 % 

Rights Offering Splits (%)

      

HoldCo Notes (75%)

     20.0 %      17.1 %      15.9 % 

Existing Equity (25%)

     6.7 %      5.7 %      5.3 %    

 

 

   

 

 

   

 

 

 

Total

     26.7 %      22.8 %      21.2 % 

Post-Rights Offering Equity Splits, assuming full participation (%) (Pre-MIP)

      

Rights Offering New Money - HoldCo share

     18.9 %      16.1 %      15.0 % 

Rights Offering Commitment Premium - Holdco Commitment Parties share

     1.1 %      1.0 %      0.9 % 

HoldCo Claim

     41.5 %      36.2 %      34.0 %    

 

 

   

 

 

   

 

 

 

Total

     61.6 %      53.3 %      49.9 % 

Rights Offering New Money - Equity share

     6.3 %      5.4 %      5.0 % 

Rights Offering Commitment Premium - Equity Commitment Parties share

     0.4 %      0.3 %      0.3 % 

Residual to Equity

     31.8 %      41.0 %      44.8 %    

 

 

   

 

 

   

 

 

 

Total

     38.4 %      46.7 %      50.1 % 

Total Reorganized Equity

     100.0 %      100.0 %      100.0 % 

Note: This Schedule A is solely for use in connection with a determination of
equity splits under the Plan Term Sheet



--------------------------------------------------------------------------------

Exhibit B to the Plan Support Agreement

Backstop Commitment Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

ULTRA PETROLEUM CORP.

AND

THE COMMITMENT PARTIES PARTY HERETO

Dated as of November 21, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I DEFINITIONS

     2       Section 1.1    Definitions      2       Section 1.2    Construction
     16   

ARTICLE II BACKSTOP COMMITMENT

     17       Section 2.1    The Rights Offering; Subscription Rights      17   
   Section 2.2    The Backstop Commitment      18       Section 2.3   
Commitment Party Default      19       Section 2.4    Escrow Account Funding   
  21       Section 2.5    Closing      22       Section 2.6    Designation and
Assignment Rights      23   

ARTICLE III COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT

     25       Section 3.1    Premium Payable by the Company      25      
Section 3.2    Payment of Commitment Premium      26       Section 3.3   
Expense Reimbursement      26   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     27       Section 4.1    Organization and Qualification      27      
Section 4.2    Corporate Power and Authority      27       Section 4.3   
Execution and Delivery; Enforceability      28       Section 4.4    Authorized
and Issued Equity Interests      28       Section 4.5    No Conflict      29   
   Section 4.6    Consents and Approvals      29       Section 4.7    Company
SEC Documents and Disclosure Statement      30       Section 4.8    Absence of
Certain Changes      30       Section 4.9    No Violation; Compliance with Laws
     30       Section 4.10    Legal Proceedings      30       Section 4.11   
Labor Relations      30       Section 4.12    Intellectual Property      31   
   Section 4.13    Title to Real and Personal Property      31      
Section 4.14    No Undisclosed Relationships      32       Section 4.15   
Licenses and Permits      32       Section 4.16    Environmental      32      
Section 4.17    Tax Returns      33       Section 4.18    Employee Benefit Plans
     34       Section 4.19    Internal Control Over Financial Reporting      35
      Section 4.20    Disclosure Controls and Procedures      35      
Section 4.21    Material Contracts      35       Section 4.22    No Unlawful
Payments      36       Section 4.23    Compliance with Money Laundering Laws   
  36       Section 4.24    Compliance with Sanctions Laws      36      
Section 4.25    No Broker’s Fees      36       Section 4.26    Investment
Company Act      36       Section 4.27    Insurance      36   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

               Page      Section 4.28    Alternative Transactions      37      
Section 4.29    Issuance      37   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

     37       Section 5.1    Organization      37       Section 5.2   
Organizational Power and Authority      37       Section 5.3    Execution and
Delivery      37       Section 5.4    No Conflict      38       Section 5.5   
Consents and Approvals      38       Section 5.6    No Registration      38   
   Section 5.7    Purchasing Intent      39       Section 5.8    Sophistication;
Investigation      39       Section 5.9    No Broker’s Fees      39      
Section 5.10    Sufficient Funds      39   

ARTICLE VI ADDITIONAL COVENANTS

     39       Section 6.1    Orders Generally      39       Section 6.2   
Confirmation Order; Plan and Disclosure Statement      40       Section 6.3   
Conduct of Business      40       Section 6.4    Access to Information;
Confidentiality      41       Section 6.5    Commercially Reasonable Efforts   
  43       Section 6.6    Registration Rights Agreement; Reorganized Company
Organizational Documents      44       Section 6.7    Blue Sky      44      
Section 6.8    DTC Eligibility      45       Section 6.9    Use of Proceeds     
45       Section 6.10    Funded Debt      45       Section 6.11    Share Legend
     45       Section 6.12    Antitrust Approval      46       Section 6.13   
Alternative Transactions      47       Section 6.14    Securities Laws
Disclosure      47       Section 6.15    Reorganized Company as Successor     
47       Section 6.16    NOL Order      47   

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     48       Section 7.1    Conditions to the Obligations of the Commitment
Parties      48       Section 7.2    Waiver of Conditions to Obligations of
Commitment Parties      50       Section 7.3    Conditions to the Obligations of
the Debtors      51   

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     52       Section 8.1    Indemnification Obligations      52      
Section 8.2    Indemnification Procedure      52       Section 8.3    Settlement
of Indemnified Claims      53       Section 8.4    Contribution      54      
Section 8.5    Treatment of Indemnification Payments      54   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

               Page      Section 8.6    No Survival      54   

ARTICLE IX TERMINATION

     55       Section 9.1    Consensual Termination      55       Section 9.2   
Automatic Termination      55       Section 9.3    Termination by the Company   
  57       Section 9.4    Effect of Termination      58   

ARTICLE X GENERAL PROVISIONS

     59       Section 10.1    Notices      59       Section 10.2    Assignment;
Third Party Beneficiaries      60       Section 10.3    Prior Negotiations;
Entire Agreement      60       Section 10.4    Governing Law; Venue      61   
   Section 10.5    Waiver of Jury Trial      61       Section 10.6   
Counterparts      61       Section 10.7    Waivers and Amendments; Rights
Cumulative; Consent      61       Section 10.8    Headings      62      
Section 10.9    Specific Performance      62       Section 10.10    Damages     
63       Section 10.11    No Reliance      63       Section 10.12    Publicity
     63       Section 10.13    Settlement Discussions      64      
Section 10.14    No Recourse      64       Section 10.15    Relationship Among
Parties      65   

SCHEDULES

 

Schedule 1A

   HoldCo Noteholders Backstop Commitment Schedule

Schedule 1B

   HoldCo Equityholders Backstop Commitment Schedule

EXHIBITS

 

Exhibit A

   Form of Rights Offering Procedures

Exhibit B

   Form of Transfer Notice

Exhibit C

   Form of Joinder Agreement

Exhibit D

   Form of Plan Support Agreement Transfer Agreement

 

iii



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of November 21,
2016, is made by and among Ultra Petroleum Corp., a company incorporated under
the laws of Yukon, Canada and the ultimate parent of each of the other Debtors
(as the debtor in possession and a reorganized debtor, as applicable, the
“Company”), on behalf of itself and each of the other Debtors (as defined
below), on the one hand, and each Commitment Party (as defined below), on the
other hand. The Company and each Commitment Party is referred to herein,
individually, as a “Party” and, collectively, as the “Parties.” Capitalized
terms that are used but not otherwise defined in this Agreement shall have the
meanings given to them in Section 1.1 hereof or, if not defined therein, shall
have the meanings given to them in the Plan Support Agreement.

RECITALS

WHEREAS, the Company, the Commitment Parties and the Plan Support Parties (as
defined in the Plan Support Agreement) have entered into a Plan Support
Agreement, dated as of November 21, 2016 (including the terms and conditions set
forth in the Plan Term Sheet attached as Exhibit A to the Plan Support Agreement
(the “Plan Term Sheet” and collectively, including all the exhibits thereto, as
may be amended, supplemented or otherwise modified from time to time, the “Plan
Support Agreement”)), which (a) provides for the restructuring of the Debtors’
capital structure and financial obligations pursuant to a plan of reorganization
to be filed in jointly administered cases (the “Chapter 11 Cases”) under Title
11 of the United States Code, 11 U.S.C. §§ 101-1532 (as it may be amended from
time to time, the “Bankruptcy Code”), in the United States Bankruptcy Court for
Southern District of Texas (the “Bankruptcy Court”), implementing the terms and
conditions of the Restructuring Transactions and (b) requires that the Plan be
consistent with the Plan Support Agreement.

WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company, on behalf of the Reorganized Company,
will conduct (a) a rights offering for the HoldCo Noteholders Rights Offering
Shares (excluding the Common Shares to be issued pursuant to the Commitment
Premium) at an aggregate purchase price equal to the HoldCo Noteholders Rights
Offering Amount and a per-share purchase price equal to the Per Share Purchase
Price and (b) a rights offering for the HoldCo Equityholders Rights Offering
Shares (excluding the Common Shares to be issued pursuant to the Commitment
Premium) at an aggregate purchase price equal to the HoldCo Equityholders Rights
Offering Amount and a per-share purchase price equal to the Per Share Purchase
Price, and, on the Effective Date the Reorganized Company shall assume and
perform any remaining obligations with respect to the Rights Offerings and issue
the Rights Offering Shares.

WHEREAS, subject to the terms and conditions contained in this Agreement,
(a) each HoldCo Noteholders Commitment Party has agreed to purchase (on a
several and not joint basis) its HoldCo Noteholders Backstop Commitment
Percentage of the HoldCo Noteholders Unsubscribed Shares, if any, and (b) each
HoldCo Equityholders Commitment Party has agreed to purchase (on a several and
not joint basis) its HoldCo Equityholders Backstop Commitment Percentage of the
HoldCo Equityholders Unsubscribed Shares, if any.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company (on
behalf of itself and each other Debtor) and each of the Commitment Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below or in the Plan, as applicable:

“Additional Commitment Party” means a Person that becomes a Commitment Party
pursuant to Section 2.6 of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and shall include the meaning of “affiliate” set forth in section 101(2)
of the Bankruptcy Code. “Affiliated” has a correlative meaning.

“Affiliated Fund” means any investment fund the primary investment advisor to or
manager of which is a Commitment Party or an Affiliate thereof.

“Aggregate Backstop Commitment Percentage” has the meaning set forth in Section
2.6(c).

“Aggregate Common Shares” means the fully diluted number of Common Shares of the
Reorganized Company before taking into account issuances of Common Shares
pursuant to the MIP.

“Agreement” has the meaning set forth in the Preamble.

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale of assets,
financing (debt or equity), or restructuring of any of the Debtors, other than
the Restructuring Transactions.

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws, and “Antitrust Authority” means any of them.

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

 

2



--------------------------------------------------------------------------------

“Applicable Consent” has the meaning set forth in Section 4.6.

“Approval Order” has the meaning set forth in the Plan Support Agreement.

“Articles of Incorporation” means the articles of incorporation of the
Reorganized Company as in effect on the Effective Date, which shall be
consistent with the terms set forth in the Plan Support Agreement and the Plan,
and otherwise be in form and substance reasonably satisfactory to the Requisite
Commitment Parties and the Company.

“Available Shares” means all of the HoldCo Noteholders Available Shares and the
HoldCo Equityholders Available Shares.

“Backstop Commitment” means the HoldCo Equityholders Backstop Commitment and/or
the HoldCo Noteholders Backstop Commitment, as applicable.

“Backstop Commitment Percentage” means the HoldCo Equityholders Backstop
Commitment Percentage and/or the HoldCo Noteholders Backstop Commitment
Percentage, as applicable.

“Backstop Commitment Schedules” means Schedule 1A and Schedule 1B to this
Agreement, as each may be amended, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.

“BCA Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the Approval Order.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

“Bylaws” means the bylaws of the Reorganized Company, which shall become
effective as of the Effective Date, and which shall be consistent with the terms
set forth in the Plan Support Agreement and the Plan, and otherwise be in form
and substance reasonably satisfactory to the Requisite Commitment Parties and
the Company.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Claims Cap” has the meaning set forth in Section 7.1(r).

“Closing” has the meaning set forth in Section 2.5(a).

“Closing Date” has the meaning set forth in Section 2.5(a).

“Code” means the Internal Revenue Code of 1986.

“Commitment Party” means the HoldCo Equityholder Commitment Parties, the HoldCo
Noteholder Commitment Parties and any Additional Commitment Party.

“Commitment Party Default” means a HoldCo Noteholders Commitment Party Default
or a HoldCo Equityholders Commitment Party Default.

“Commitment Party Replacement” has the meaning set forth in Section 2.3(b).

“Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(b).

“Commitment Premium” has the meaning set forth in Section 3.1.

“Common Shares” means the shares of common stock that constitute equity
interests in the Reorganized Company.

“Company” has the meaning set forth in the Preamble.

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained (at the time of determination or at
any time within the six years prior thereto) by any of the Debtors or any ERISA
Affiliate, or with respect to which any such entity has any actual or contingent
liability or obligation or (ii) in respect of which any of the Debtors or any
ERISA Affiliate is (or, if such plan were terminated, could under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

“Confirmation Order” means a Final Order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

“Consenting HoldCo Equityholders” has the meaning set forth in the Plan Support
Agreement.

 

4



--------------------------------------------------------------------------------

“Consenting HoldCo Noteholders” has the meaning set forth in the Plan Support
Agreement.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise.

“Debtors” means, collectively Ultra Petroleum Corp. and its direct and indirect
Subsidiaries, as the debtors in possession and reorganized debtors, as
applicable.

“Defaulting Commitment Party” means in respect of a Commitment Party Default
that is continuing, the applicable defaulting Commitment Party.

“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions as set forth in the Plan Support
Agreement.

“Disclosure Statement” has the meaning set forth in the Plan Support Agreement.

“Disclosure Statement Order” has the meaning set forth in the Plan Support
Agreement.

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan (or
each respective Plan, if separate) have been satisfied or are expressly waived
in accordance with the terms thereof, as the case may be, and (c) on which the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders in council, Orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any Governmental Entity, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material.

“Equityholder Committee” has the meaning set forth in the Plan Support
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Debtors, is, or at any relevant time during the
past six years was, treated as a single employer under any provision of
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event with respect to a Company Plan;
(b) any failure by any Company Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Company Plan, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Company Plan, the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Company Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by any of the Debtors
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Company Plan, including the imposition of any Lien in
favor of any Company Plan or Multiemployer Plan; (e) a determination that any
Company Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by any of
the Debtors or any ERISA Affiliate from a plan administrator of any notice
relating to an intention to terminate any Company Plan or to appoint a trustee
to administer any Company Plan under Section 4042 of ERISA; (g) the incurrence
by any of the Debtors or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Company Plan or Multiemployer
Plan; (h) the receipt by any of the Debtors or any ERISA Affiliate of any notice
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), or in “endangered” or “critical status”
(within the meaning of Section 305 of ERISA or Section 432 of the Code); (i) the
conditions for imposition of a Lien under Section 303(k) of ERISA or
Section 430(k) of the Code shall have been met with respect to any Company Plan;
(j) the adoption of an amendment to a Company Plan requiring the provision of
security to such Company Plan pursuant to Section 307 of ERISA; (k) the
assertion of a material claim (other than routine claims for benefits) against
any Company Plan or the assets thereof, or against any of the Debtors in
connection with any Company Plan; or (l) receipt from the IRS of notice of the
failure of any Company Plan (or any other employee benefit plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Company Plan to
qualify for exemption from taxation under Section 501(a) of the Code.

“Escrow Account” has the meaning set forth in Section 2.4(a).

“Escrow Account Funding Date” has the meaning set forth in Section 2.4(b).

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expense Reimbursement” has the meaning set forth in Section 3.3(a).

 

6



--------------------------------------------------------------------------------

“Filing Party” has the meaning set forth in Section 6.12(b).

“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the Order could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such Order, or has otherwise been
dismissed with prejudice.

“Funding Notice” has the meaning set forth in Section 2.4(a).

“Funding Notice Date” has the meaning set forth in Section 2.4(a).

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” has the meaning of “governmental unit” set forth in
section 101(27) of the Bankruptcy Code.

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls or radon gas, of any nature
subject to regulation or which can give rise to liability under any
Environmental Law other than naturally occurring radioactive material on or
inside of equipment wells or oil and gas property to the extent each of the
foregoing is in service.

“HoldCo Equity Interests” means all of the common equity interests in the
Company.

“HoldCo Equityholders” means all holders of the HoldCo Equity Interests.

“HoldCo Equityholders Available Shares” means the HoldCo Equityholders
Unsubscribed Shares and Rights Offering Shares that any HoldCo Equityholders
Commitment Party fails to purchase as a result of a HoldCo Equityholders
Commitment Party Default by such HoldCo Equityholders Commitment Party.

“HoldCo Equityholders Backstop Commitment” has the meaning set forth in
Section 2.2.

“HoldCo Equityholders Backstop Commitment Percentage” means, with respect to any
HoldCo Equityholders Commitment Party, such HoldCo Equityholders Commitment
Party’s percentage of the HoldCo Equityholders Backstop Commitment as set forth
opposite such HoldCo Equityholders Commitment Party’s name under the column
titled “HoldCo Equityholders Backstop Commitment Percentage” on Schedule 1B to
this Agreement. Any reference to “HoldCo Equityholders Backstop Commitment
Percentage” in this Agreement means the HoldCo Equityholders Backstop Commitment
Percentage in effect at the time of the relevant determination.

 

7



--------------------------------------------------------------------------------

“HoldCo Equityholders Commitment Parties” means all Commitment Parties that are
also HoldCo Equityholders, acting in their capacity as such and including each
of their permitted successors and assigns.

“HoldCo Equityholders Commitment Party Default” means the failure by any HoldCo
Equityholders Commitment Party to (a) deliver and pay the aggregate Per Share
Purchase Price for such HoldCo Equityholders Commitment Party’s Backstop
Commitment Percentage of any HoldCo Equityholders Unsubscribed Shares by the
Escrow Account Funding Date in accordance with Section 2.4(b) or (b) fully
exercise all HoldCo Equityholders Subscription Rights that are owned by it (or
its managed funds or accounts) as of the Rights Offering Expiration Time
pursuant to the HoldCo Equityholders Rights Offering and duly purchase all
HoldCo Equityholders Rights Offering Shares pursuant to such exercise, in
accordance with this Agreement and the Plan.

“HoldCo Equityholders Commitment Party Replacement” has the meaning set forth in
Section 2.3(b).

“HoldCo Equityholders Commitment Party Replacement Period” has the meaning set
forth in Section 2.3(b).

“HoldCo Equityholders Replacing Commitment Parties” has the meaning set forth in
Section 2.3(b).

“HoldCo Equityholders Rights Offering” means the rights offering that is
backstopped by the HoldCo Equityholders Commitment Parties for the HoldCo
Equityholders Rights Offering Amount in connection with the Restructuring
Transactions substantially on the terms reflected in the Plan Support Agreement
and this Agreement, and in accordance with the Rights Offering Procedures.

“HoldCo Equityholders Rights Offering Shares” means the Common Shares (including
all HoldCo Equityholders Unsubscribed Shares purchased by the HoldCo
Equityholders Commitment Parties pursuant to this Agreement) distributed
pursuant to and in accordance with the Rights Offering Procedures in the HoldCo
Equityholders Rights Offering.

“HoldCo Equityholders Rights Offering Amount” means an amount equal to
$145,000,000.

“HoldCo Equityholders Rights Offering Participants” means those Persons who duly
subscribe for HoldCo Equityholders Rights Offering Shares in accordance with the
Rights Offering Procedures.

“HoldCo Equityholders Subscription Rights” means the subscription rights to
purchase HoldCo Equityholders Rights Offering Shares.

“HoldCo Equityholders Unsubscribed Shares” means the HoldCo Equityholders Rights
Offering Shares that have not been duly purchased in the HoldCo Equityholders
Rights Offering by HoldCo Equityholders that are not HoldCo Equityholders
Commitment Parties in accordance with the Rights Offering Procedures and the
Plan.

 

8



--------------------------------------------------------------------------------

“HoldCo Noteholder Committee” has the meaning set forth in the Plan Support
Agreement.

“HoldCo Noteholders” means all holders of the HoldCo Notes.

“HoldCo Noteholders Available Shares” means the HoldCo Noteholders Unsubscribed
Shares and Rights Offering Shares that any HoldCo Noteholders Commitment Party
fails to purchase as a result of a HoldCo Noteholders Commitment Party Default
by such HoldCo Noteholders Commitment Party.

“HoldCo Noteholders Backstop Commitment” has the meaning set forth in
Section 2.2.

“HoldCo Noteholders Backstop Commitment Percentage” means, with respect to any
HoldCo Noteholders Commitment Party, such HoldCo Noteholders Commitment Party’s
percentage of the HoldCo Noteholders Backstop Commitment as set forth opposite
such HoldCo Noteholders Commitment Party’s name under the column titled “HoldCo
Noteholders Backstop Commitment Percentage” on Schedule 1A to this Agreement.
Any reference to “HoldCo Noteholders Backstop Commitment Percentage” in this
Agreement means the HoldCo Noteholders Backstop Commitment Percentage in effect
at the time of the relevant determination.

“HoldCo Noteholders Commitment Parties” means all Commitment Parties that are
also HoldCo Noteholders, acting in their capacity as such and including each of
their permitted successors and assigns.

“HoldCo Noteholders Commitment Party Default” means the failure by any HoldCo
Noteholders Commitment Party to (a) deliver and pay the aggregate Per Share
Purchase Price for such HoldCo Noteholders Commitment Party’s Backstop
Commitment Percentage of any HoldCo Noteholders Unsubscribed Shares by the
Escrow Account Funding Date in accordance with Section 2.4(b) or (b) fully
exercise all HoldCo Noteholders Subscription Rights that are owned by it (or its
managed funds or accounts) as of the Rights Offering Expiration Time pursuant to
the HoldCo Noteholders Rights Offering and duly purchase all HoldCo Noteholders
Rights Offering Shares pursuant to such exercise, in accordance with this
Agreement and the Plan.

“HoldCo Noteholders Commitment Party Replacement” has the meaning set forth in
Section 2.3(a).

“HoldCo Noteholders Commitment Party Replacement Period” has the meaning set
forth in Section 2.3(a).

“HoldCo Noteholders Replacing Commitment Parties” has the meaning set forth in
Section 2.3(a).

“HoldCo Noteholders Rights Offering” means the rights offering that is
backstopped by the HoldCo Noteholders Commitment Parties for the HoldCo
Noteholders Rights Offering Amount in connection with the Restructuring
Transactions substantially on the terms reflected in the Plan Support Agreement
and this Agreement, and in accordance with the Rights Offering Procedures.

 

9



--------------------------------------------------------------------------------

“HoldCo Noteholders Rights Offering Amount” means an amount equal to
$435,000,000.

“HoldCo Noteholders Rights Offering Participants” means those Persons who duly
subscribe for HoldCo Noteholders Rights Offering Shares in accordance with the
Rights Offering Procedures.

“HoldCo Noteholders Rights Offering Shares” means the Common Shares (including
all HoldCo Noteholders Unsubscribed Shares purchased by the HoldCo Noteholders
Commitment Parties pursuant to this Agreement) distributed pursuant to and in
accordance with the Rights Offering Procedures in the HoldCo Noteholders Rights
Offering.

“HoldCo Noteholders Subscription Rights” means the subscription rights to
purchase HoldCo Noteholders Rights Offering Shares.

“HoldCo Noteholders Unsubscribed Shares” means the HoldCo Noteholders Rights
Offering Shares that have not been duly purchased in the HoldCo Noteholders
Rights Offering by HoldCo Noteholders that are not HoldCo Noteholders Commitment
Parties in accordance with the Rights Offering Procedures and the Plan.

“HoldCo Notes” means the 5.75% Senior Notes Due 2018 issued by the Company
pursuant to the Indenture, dated as of December 12, 2013, and the 6.125% Senior
Notes Due 2024 issued by Company pursuant to the Indenture, dated as of
September 18, 2014.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Indemnified Claim” has the meaning set forth in Section 8.2.

“Indemnified Person” has the meaning set forth in Section 8.1.

“Indemnifying Party” has the meaning set forth in Section 8.1.

“Intellectual Property Rights” has the meaning set forth in Section 4.12.

“IRS” means the United States Internal Revenue Service.

“Joint Filing Party” has the meaning set forth in Section 6.12(c).

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of the chief executive officer, chief financial
officer, chief operating officer and general counsel of the Company. As used
herein, “actual knowledge” means information that is personally known by the
listed individual(s).

 

10



--------------------------------------------------------------------------------

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

“Legal Proceedings” has the meaning set forth in Section 4.10.

“Legend” has the meaning set forth in Section 6.11.

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

“Losses” has the meaning set forth in Section 8.1.

“Material Adverse Effect” means any Event, which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Debtors,
taken as a whole, or (b) the ability of the Debtors, taken as a whole, to
perform their obligations under, or to consummate the transactions contemplated
by, the Transaction Agreements, including the Rights Offerings, in each case,
except to the extent such Event results from, arises out of, or is attributable
to, the following (either alone or in combination): (i) any change after the
date hereof in global, national or regional political conditions (including
hostilities, acts of war, sabotage, terrorism or military actions, or any
escalation or material worsening of any such hostilities, acts of war, sabotage,
terrorism or military actions existing or underway) or in the general business,
market, financial or economic conditions affecting the industries, regions and
markets in which the Debtors operate, including any change in the United States
or applicable foreign economies or securities, commodities or financial markets,
or force majeure events or “acts of God”; (ii) any changes after the date hereof
in applicable Law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of this Agreement or the other
Transaction Agreements or the transactions contemplated hereby or thereby
(including any act or omission of the Debtors expressly required or prohibited,
as applicable, by this Agreement or consented to or required by the Requisite
Commitment Parties in writing); (iv) changes in the market price or trading
volume of the claims or equity or debt securities of the Debtors (but not the
underlying facts giving rise to such changes unless such facts are otherwise
excluded pursuant to the clauses contained in this definition); (v) the
departure of officers or directors of any of the Debtors not in contravention of
the terms and conditions of this Agreement (but not the underlying facts giving
rise to such departure unless such facts are otherwise excluded pursuant to the
clauses contained in this definition); (vi) the filing or pendency of the
Chapter 11 Cases; (vii) declarations of national emergencies in the United
States or natural disasters in the United States; (viii) any matters expressly
disclosed in the Disclosure Statement or the Company Disclosure Schedules as
delivered on the date hereof; or (ix) the occurrence of a Commitment Party
Default; provided, that the exceptions set forth in clauses (i) and (ii) shall
not apply to the extent that such Event is disproportionately adverse to the
Debtors, taken as a whole, as compared to other companies in the industries in
which the Debtors operate.

 

11



--------------------------------------------------------------------------------

“Material Contracts” means (a) all material definitive agreements that the
Debtors are required to file under the requirements of Section 13 or 15 of the
Exchange Act and (b) the contracts described in Section 1.1 of the Company
Disclosure Schedules.

“MIP” means the new management incentive plan to be adopted by the Reorganized
Company on the terms and conditions set forth in the Plan Term Sheet.

“Money Laundering Laws” has the meaning set forth in Section 4.23.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Debtors is making or accruing an obligation to make
contributions, or each such plan with respect to which any such entity has any
liability or obligation (including on account of an ERISA Affiliate).

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

“Outside Date” has the meaning set forth in Section 9.2(a).

“Party” has the meaning set forth in the Preamble.

“Per Share Purchase Price” shall mean $2.7 billion divided by the Aggregate
Common Shares; provided, that if the Total Enterprise Value at the close of
business on the Subscription Commencement Date is not $6.0 billion, then the Per
Share Purchase Price shall be adjusted as follows: (a) if the Total Enterprise
Value is $5.5 billion, then the Per Share Purchase Price shall mean $2.3 billion
divided by the Aggregate Common Shares; or (b) if the Total Enterprise Value is
$6.25 billion, then the Per Share Purchase Price shall mean $2.9 billion divided
by the Aggregate Common Shares.

“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies or other
like Liens arising by operation of law in the ordinary course of business or
incident to the exploration, development, operation and maintenance of oil and
gas properties provided with respect to any Real Property or personal property
incurred in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement, for amounts that are not more
than sixty (60) days delinquent and that do not materially detract from the
value of, or materially impair the use of, any of the Real Property or personal
property of any of the Debtors, or, if for amounts that do materially detract
from the value of, or materially impair the use of, any of the Real Property or
personal property of any of the Debtors, if such Lien is being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
with respect thereto; (c) zoning, building codes and other land use Laws
regulating the use or occupancy of any Real Property or the activities conducted
thereon that are imposed by any Governmental Entity having jurisdiction over
such Real Property; provided, that no such zoning, building codes and other land
use Laws prohibit the use or occupancy of such Real Property; (d) easements,
covenants, conditions, minor encroachments, restrictions on transfer and other
similar matters affecting title to any Real

 

12



--------------------------------------------------------------------------------

Property (including any title retention agreement) and other title defects and
encumbrances that do not or would not materially impair the ownership, use or
occupancy of such Real Property or the operation of the Debtors’ business;
(e) Liens granted under any Contracts (including joint operating agreements, oil
and gas leases, farmout agreements, joint development agreements, transportation
agreements, marketing agreements, seismic licenses and other similar operational
oil and gas agreements), in each case, to the extent the same are ordinary and
customary in the oil and gas business and do not or would not materially impair
the ownership, use or occupancy of any Real Property or the operation of the
Debtors’ business and which are for claims not more than sixty (60) days
delinquent or, if such claim does materially impair such ownership, use,
occupancy or operation and are for obligations that are more than sixty
(60) days delinquent, are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made with respect thereto;
(f) mortgages on a lessor’s interest in a lease or sublease; provided, that no
foreclosure proceedings have been duly filed (unless, in such case, such
mortgage has been subordinated to the applicable lease); and (g) Liens that,
pursuant to the Plan and the Confirmation Order, will be discharged and released
on the Effective Date.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Plan” has the meaning set forth in the Plan Support Agreement.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan (as amended, supplemented, or modified from
time to time in accordance with the Plan, the Bankruptcy Code, the Bankruptcy
Rules, and the Plan Support Agreement), including without limitation disclosure
required under section 1129(a)(5) of the Bankruptcy Code, to be filed by the
Debtors no later than 14 days before the Confirmation Hearing, and additional
documents or amendments to previously filed documents, filed before the
Effective Date as amendments to the Plan Supplement, including the following, as
applicable: (a) the Reorganized Company Organizational Documents; (b) a list of
retained causes of action; (c) the Registration Rights Agreement; (d) the
Schedule of Assumed Executory Contracts and Unexpired Leases that the Debtors
intend to assume under the Plan; (e) the Schedule of Rejected Executory
Contracts and Unexpired Leases that the Debtors intend to reject under the Plan;
(f) the Agreement; (g) documents governing the New OpCo Notes (as described in
the Plan Term Sheet) and, if applicable, the Additional New OpCo Notes (as
described in the Plan Term Sheet) (and any agreements, documents or instruments
related thereto); (h) the MIP; and (i) any and all other documentation necessary
to effectuate the Restructuring Transactions or that is contemplated by the
Plan. The Debtors shall have the right to amend the documents contained in, and
exhibits to, the Plan Supplement through the Effective Date consistent with and
subject to the Plan Support Agreement. Each of the documents referenced herein
shall be consistent in all material respects with, and shall conform to, the
terms and conditions of the Plan Support Agreement, including, without
limitation, that such documents be in form and manner reasonably satisfactory to
the Required Consenting Parties (as defined in the Plan Support Agreement).

“Plan Support Agreement” has the meaning set forth in the Recitals.

 

13



--------------------------------------------------------------------------------

“Plan Support Parties” means the Consenting HoldCo Equityholders and the
Consenting HoldCo Noteholders.

“Plan Term Sheet” has the meaning set forth in the Recitals.

“Pre-Closing Period” has the meaning set forth in Section 6.3.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Registration Rights Agreement” has the meaning set forth in Section 6.6(a).

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

“Related Purchaser” has the meaning set forth in Section 2.6(a).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating.
“Released” has a correlative meaning.

“Reorganized Company” means Ultra Petroleum Corp. from and after the Effective
Date.

“Reorganized Company Organizational Documents” means, collectively, the Charter,
Bylaws, Articles of Incorporation and any other organizational documents for the
Reorganized Company.

“Reorganized Debtors” means the Reorganized Company and its direct and indirect
subsidiaries from and after the Effective Date.

“Replacing Commitment Parties” has the meaning set forth in Section 2.3(b).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Company Plan.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

14



--------------------------------------------------------------------------------

“Requisite Commitment Parties” means (a) HoldCo Noteholder Commitment Parties
holding at least sixty-six and two-thirds percent (66-2/3%) of all outstanding
HoldCo Noteholders Backstop Commitments at the time of the relevant
determination and (b) HoldCo Equityholders Commitment Parties holding at least
sixty-six and two-thirds percent (66-2/3%) of all outstanding HoldCo
Equityholders Backstop Commitments at the time of the relevant determination, in
the case of each of (a) and (b), voting as a separate class.

“Restructuring” has the meaning set forth in the Plan Support Agreement.

“Restructuring Transactions” means, collectively, the transactions contemplated
by the Plan Support Agreement.

“Rights Offerings” means the HoldCo Noteholders Rights Offering and the HoldCo
Equityholders Rights Offering.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable aggregate Per Share Purchase Price, if applicable.

“Rights Offering Participants” means all of the HoldCo Equityholders Rights
Offering Participants and the HoldCo Noteholders Rights Offering Participants.

“Rights Offering Procedures” means the procedures with respect to the Rights
Offerings that are approved by the Bankruptcy Court pursuant to the Disclosure
Statement Order, which procedures shall be in form and substance substantially
as set forth on Exhibit A hereto, as may be modified in a manner that is
reasonably acceptable to the Requisite Commitment Parties and the Company.

“Rights Offering Shares” means all of the HoldCo Noteholders Rights Offering
Shares and the HoldCo Equityholders Rights Offering Shares, which aggregate
number of Rights Offering Shares shall be reasonably acceptable to the Requisite
Commitment Parties.

“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and satisfactory to the Requisite Commitment Parties.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subscription Rights” means all of the HoldCo Noteholders Subscription Rights
and the HoldCo Equityholders Subscription Rights.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

 

 

15



--------------------------------------------------------------------------------

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid or payable to a Governmental Entity, including all
federal, state, local, foreign and other income, franchise, profits, gross
receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, excise, severance, windfall profits, stamp, payroll,
social security, withholding and other taxes, assessments, duties, levies or
other mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding and whether or
not requiring the filing of a return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest thereon and shall include
any liability for such amounts as a result of being a member of a combined,
consolidated, unitary or affiliated group. For the avoidance of doubt, such term
shall exclude any tax, penalties or interest thereon that result or have
resulted from the non-payment of royalties.

“Total Enterprise Value” means the enterprise value of the Debtors under the
Plan. The Total Enterprise Value is $6.0 billion, based on a 12-month forward
Henry Hub strip price of $3.25 to $3.65 at close of business on the Subscription
Commencement Date. The Total Enterprise Value shall be adjusted as follows:
(i) if at such time the Henry Hub strip price is greater than $3.65, the Total
Enterprise Value shall be $6.25 billion and (ii) if at such time the Henry Hub
strip price is less than $3.25, the Total Enterprise Value shall be
$5.50 billion. All strip prices are based on the average closing 12-month
forward Henry Hub strip price for the seven (7) trading days preceding such
date.

“Transaction Agreements” has the meaning set forth in Section 4.2(a).

“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Subscription Right), a Rights Offering Share,
Common Share or Backstop Commitment. “Transfer” used as a noun has a correlative
meaning.

“Ultimate Purchaser” has the meaning set forth in Section 2.6(b).

“Unlegended Shares” has the meaning set forth in Section 6.8.

“Unsubscribed Shares” means all of the HoldCo Noteholders Unsubscribed Shares
and the HoldCo Equityholders Unsubscribed Shares.

“willful or intentional breach” has the meaning set forth in Section 9.4.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan.

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

 

16



--------------------------------------------------------------------------------

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (pdf), facsimile transmission or comparable means of
communication;

(c) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(d) the words “hereof,” “herein,” “hereto” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(e) the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(f) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(g) references to “day” or “days” are to calendar days;

(h) references to “the date hereof” means the date of this Agreement;

(i) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and

(j) references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the Approval Order, the Company,
on behalf of the Reorganized Company, shall conduct the Rights Offerings
pursuant to and in accordance with the Rights Offering Procedures and the
Disclosure Statement Order. If reasonably requested by Commitment Parties
satisfying the definition of Requisite Commitment Parties pursuant to clause
(a) thereof, from time to time prior to the Rights Offering Expiration Time (and
any extensions thereto), the Company shall notify, or cause the Rights Offering
Subscription Agent to notify, as soon as practicable and, in any event, within
48 hours of receipt of such request by the Company, the HoldCo Noteholders
Commitment Parties of the aggregate

 

17



--------------------------------------------------------------------------------

number of HoldCo Noteholders Subscription Rights known by the Company or the
Rights Offering Subscription Agent to have been exercised pursuant to the HoldCo
Noteholders Rights Offering as of the most recent practicable time before such
request. If reasonably requested by Commitment Parties satisfying the definition
of “Requisite Commitment Parties” pursuant to clause (b) thereof, from time to
time prior to the Rights Offering Expiration Time (and any extensions thereto),
the Company shall notify, or cause the Rights Offering Subscription Agent to
notify, as soon as practicable and, in any event, within 48 hours of receipt of
such request by the Company, the HoldCo Equityholders Commitment Parties of the
aggregate number of HoldCo Equityholders Subscription Rights known by the
Company or the Rights Offering Subscription Agent to have been exercised
pursuant to the HoldCo Equityholders Rights Offering as of the most recent
practicable time before such request. The Rights Offerings will be conducted, at
the Company’s election with the consent of the Requisite Commitment Parties
(i) pursuant to an effective registration statement under the Securities Act or
(ii) in reliance upon the exemption from registration under the Securities Act
provided in Section 1145 of the Bankruptcy Code, and all Rights Offering Shares,
including the Common Shares to be issued pursuant to the Commitment Premium
(other than the Unsubscribed Shares purchased by the Commitment Parties pursuant
to this Agreement) will be issued pursuant to such registration statement or in
reliance upon such exemption, and the Disclosure Statement shall include a
statement to such effect. The offer and sale of the Unsubscribed Shares
purchased by the Commitment Parties pursuant to this Agreement will be made
(i) pursuant to an effective registration statement under the Securities Act or
(ii) in reliance on the exemption from registration provided by Section 4(a)(2)
of the Securities Act or another available exemption from registration under the
Securities Act, and the Disclosure Statement shall include a statement to such
effect.

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, including entry of the Approval Order, each HoldCo Noteholders
Commitment Party and each HoldCo Equityholders Commitment Party agrees,
severally and not jointly, to fully exercise (or cause certain of its and its
affiliates’ managed funds and/or accounts to fully exercise) all Subscription
Rights that are owned by it (or such managed funds or accounts) as of the Rights
Offering Expiration Time pursuant to the Rights Offerings, respectively, and
duly purchase all Rights Offering Shares issuable to it pursuant to such
exercise, in accordance with the Rights Offering Procedures and the Plan;
provided, that any Defaulting Commitment Party shall be liable to each
non-Defaulting Commitment Party, the Company and the Reorganized Debtors as a
result of any breach of its obligations hereunder. On and subject to the terms
and conditions hereof, including entry of the Confirmation Order, (a) each
HoldCo Noteholders Commitment Party agrees, severally and not jointly, to
purchase (or cause certain of its and its affiliates’ managed funds and/or
accounts to purchase), and the Reorganized Company shall sell to such HoldCo
Noteholders Commitment Party (or such managed funds or accounts), on the Closing
Date for the applicable aggregate Per Share Purchase Price, the number of HoldCo
Noteholders Unsubscribed Shares equal to (x) such HoldCo Noteholders Commitment
Party’s HoldCo Noteholders Backstop Commitment Percentage multiplied by (y) the
aggregate number of HoldCo Noteholders Unsubscribed Shares (such obligation to
purchase, the “HoldCo Noteholders Backstop Commitment”), rounded among the
HoldCo Noteholders Commitment Parties solely to avoid fractional shares as the
applicable Requisite Commitment Parties may determine in its sole discretion
(provided, that in no event shall such rounding reduce the aggregate commitment
of such HoldCo Noteholders Commitment Parties) and (b) each HoldCo Equityholders
Commitment Party agrees, severally

 

18



--------------------------------------------------------------------------------

and not jointly, to purchase (or cause certain of its and its affiliates’
managed funds and/or accounts to purchase), and the Reorganized Company shall
sell to such HoldCo Equityholders Commitment Party (or such managed funds and/or
accounts), on the Closing Date for the applicable aggregate Per Share Purchase
Price, the number of HoldCo Equityholders Unsubscribed Shares equal to (x) such
HoldCo Equityholders Commitment Party’s HoldCo Equityholders Backstop Commitment
Percentage multiplied by (y) the aggregate number of HoldCo Equityholders
Unsubscribed Shares (such obligation to purchase, the “HoldCo Equityholders
Backstop Commitment”), rounded among the HoldCo Equityholders Commitment Parties
solely to avoid fractional shares as the applicable Requisite Commitment Parties
may determine in its sole discretion (provided, that in no event shall such
rounding reduce the aggregate commitment of such HoldCo Equityholders Commitment
Parties).

Section 2.3 Commitment Party Default.

(a) Upon the occurrence of a HoldCo Noteholders Commitment Party Default, the
HoldCo Noteholders Commitment Parties that are, or are Affiliated with, a HoldCo
Noteholders Commitment Party (other than any Defaulting Commitment Party) shall
have the right, but not the obligation, within three (3) Business Days after
receipt of written notice from the Company to all HoldCo Noteholders Commitment
Parties of such HoldCo Noteholders Commitment Party Default, which notice shall
be given promptly following the occurrence of such HoldCo Noteholders Commitment
Party Default and to all HoldCo Noteholders Commitment Parties concurrently
(such three (3) Business Day period, the “HoldCo Noteholders Commitment Party
Replacement Period”), to make arrangements for one or more of the HoldCo
Noteholders Commitment Parties that is, or is Affiliated with, a HoldCo
Noteholders Commitment Party (other than any Defaulting Commitment Party) to
purchase all or any portion of the HoldCo Noteholders Available Shares (any such
purchase, and any purchase by HoldCo Equityholders Commitment Parties pursuant
to the last sentence of this paragraph, an “HoldCo Noteholders Commitment Party
Replacement”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts as may be agreed upon by all of the HoldCo
Noteholders Commitment Parties electing to purchase all or any portion of the
HoldCo Noteholders Available Shares, or, if no such agreement is reached, based
upon the relative applicable HoldCo Noteholders Backstop Commitment Percentages
of any such HoldCo Noteholders Commitment Parties that are, or are Affiliated
with, a HoldCo Noteholders Commitment Party (other than any Defaulting
Commitment Party) (such Commitment Parties, and any HoldCo Equityholders
Commitment Parties that purchase HoldCo Noteholders Available Shares pursuant to
the last sentence of this paragraph, the “HoldCo Noteholders Replacing
Commitment Parties”). In the event the HoldCo Noteholders Commitment Parties (or
their applicable affiliates) do not elect to purchase all of the HoldCo
Noteholders Available Shares pursuant to the foregoing provisions of this
paragraph, the Company shall give prompt written notice thereof to each of the
HoldCo Equityholders Commitment Parties, and such HoldCo Equityholders
Commitment Parties shall have the right, but not the obligation, to purchase all
or any portion of the remaining HoldCo Noteholders Available Shares on the same
terms and conditions as if they were HoldCo Equityholders Available Shares under
Section 2.3(b) within three (3) Business Days of receiving notice from the
Company.

(b) Upon the occurrence of a HoldCo Equityholders Commitment Party Default, the
HoldCo Equityholders Commitment Parties that are, or are Affiliated with, a

 

19



--------------------------------------------------------------------------------

HoldCo Equityholders Commitment Party (other than any Defaulting Commitment
Party) shall have the right, but not the obligation, within three (3) Business
Days after receipt of written notice from the Company to all HoldCo
Equityholders Commitment Parties of such HoldCo Equityholders Commitment Party
Default, which notice shall be given promptly following the occurrence of such
HoldCo Equityholders Commitment Party Default and to all HoldCo Equityholders
Commitment Parties concurrently (such three (3) Business Day period, the “HoldCo
Equityholders Commitment Party Replacement Period” and, together with the HoldCo
Noteholders Commitment Party Replacement Period, the “Commitment Party
Replacement Period”), to make arrangements for one or more of the HoldCo
Equityholders Commitment Parties that is, or is Affiliated with, a HoldCo
Equityholders Commitment Party (other than any Defaulting Commitment Party) to
purchase all or any portion of the HoldCo Equityholders Available Shares (any
such purchase, and any purchase by HoldCo Noteholders Commitment Parties
pursuant to the last sentence of this paragraph, a “HoldCo Equityholders
Commitment Party Replacement” and, together with the HoldCo Noteholders
Commitment Party Replacement and any purchase of Available Shares pursuant to
Section 2.3(c), the “Commitment Party Replacement”) on the terms and subject to
the conditions set forth in this Agreement and in such amounts as may be agreed
upon by all of the HoldCo Equityholders Commitment Parties electing to purchase
all or any portion of the HoldCo Equityholders Available Shares, or, if no such
agreement is reached, based upon the relative applicable HoldCo Equityholders
Backstop Commitment Percentages of any such HoldCo Equityholders Commitment
Parties that are, or are Affiliated with, a HoldCo Equityholders Commitment
Party (other than the Defaulting Commitment Party) (such Commitment Parties, and
any HoldCo Noteholders Commitment Parties that purchase HoldCo Equityholders
Available Shares pursuant to the last sentence of this paragraph, the “HoldCo
Equityholders Replacing Commitment Parties” and, together with the HoldCo
Noteholders Replacing Commitment Parties and any Commitment Party that purchases
Available Shares pursuant to Section 2.3(c), the “Replacing Commitment
Parties”). In the event the HoldCo Equityholders Commitment Parties (or their
applicable affiliates) do not elect to purchase all of the HoldCo Equityholders
Available Shares pursuant to the foregoing provisions of this paragraph, the
Company shall give prompt written notice thereof to each of the HoldCo
Noteholders Commitment Parties, and such HoldCo Noteholders Commitment Parties
shall have the right, but not the obligation, to purchase all or any portion of
the remaining HoldCo Equityholders Available Shares on the same terms and
conditions as if they were HoldCo Noteholders Available Shares under Section
2.3(a) within three (3) Business Days of receiving notice from the Company.

(c) [Reserved].

(d) In the event that any Commitment Parties do not elect to purchase all
Available Shares available for purchase pursuant to Section 2.3(a) and Section
2.3(b), the Company may, in its sole discretion, elect to utilize the Cover
Transaction Period to consummate a Cover Transaction. As used herein, “Cover
Transaction” means a circumstance in which the Company arranges for the sale of
all or any portion of the Available Shares to any other Person, on the terms and
subject to the conditions set forth in this Agreement, during the Cover
Transaction Period, and “Cover Transaction Period” means the ten (10) Business
Day period following expiration of the three (3) Business Day period specified
in the last sentence of Section 2.3(a) and Section 2.3(b), as applicable. For
the avoidance of doubt, the Company’s election to pursue a Cover Transaction,
whether or not consummated, shall not relieve any Commitment Party of its
obligation to fulfill its Backstop Commitment.

 

20



--------------------------------------------------------------------------------

(e) Any Available Shares purchased by a Replacing Commitment Party (and any
commitment and applicable aggregate Per Share Purchase Price associated
therewith) shall be included, among other things, in the determination of
(x) the HoldCo Noteholders Unsubscribed Shares or HoldCo Equityholders
Unsubscribed Shares of such HoldCo Noteholders Replacing Commitment Party or
HoldCo Equityholders Replacing Commitment Party, respectively, for all purposes
hereunder, (y) the Backstop Commitment Percentage of such Replacing Commitment
Party for purposes of Section 2.3(g), Section 2.4(b), Section 3.1 and
Section 3.2 and (z) the Backstop Commitment of such Replacing Commitment Party
for purposes of the definition of “Requisite Commitment Parties.” If a
Commitment Party Default occurs, the Outside Date shall be delayed only to the
extent necessary to allow for (i) the Commitment Party Replacement to be
completed within the Commitment Party Replacement Period and/or (ii), if
applicable, the Cover Transaction to be completed within the Cover Transaction
Period.

(f) If a Commitment Party is a Defaulting Commitment Party, it shall not be
entitled to any of the Commitment Premium hereunder. Any portion of the
Commitment Premium otherwise payable to any Defaulting Commitment Party except
for such Commitment Party Default shall be paid pro-rata to any Replacing
Commitment Party.

(g) Nothing in this Agreement shall be deemed to require a Commitment Party to
purchase more than its Backstop Commitment Percentage of the Unsubscribed
Shares.

(h) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.4 but subject to Section 10.10, no provision of this
Agreement shall relieve any Defaulting Commitment Party from liability
hereunder, or limit the availability of the remedies set forth in Section 10.9,
in connection with any such Defaulting Commitment Party’s Commitment Party
Default.

Section 2.4 Escrow Account Funding.

(a) Funding Notice. No later than the seventh (7th) Business Day following the
Rights Offering Expiration Time, the Rights Offering Subscription Agent shall,
on behalf of the Company, deliver to each Commitment Party a written notice (the
“Funding Notice,” and the date of such delivery, the “Funding Notice Date”)
setting forth (i) the number of HoldCo Noteholders Rights Offering Shares and
the number of HoldCo Equityholders Rights Offering Shares elected to be
purchased by the Rights Offering Participants, and the aggregate Per Share
Purchase Price therefor in each case; (ii) the aggregate number of HoldCo
Noteholders Unsubscribed Shares and the aggregate number of HoldCo Equityholders
Unsubscribed Shares, if any, and the aggregate Per Share Purchase Price therefor
in each case; (iii) the aggregate number of HoldCo Noteholders Rights Offering
Shares and/or HoldCo Equityholders Rights Offering Shares, as applicable (based
upon such Commitment Party’s HoldCo Noteholders Backstop Commitment Percentage
and/or HoldCo Equityholders Backstop Commitment Percentage, as applicable) to be
issued and sold by the Reorganized Company to such Commitment Party on account
of any HoldCo Noteholders Unsubscribed Shares and/or HoldCo

 

21



--------------------------------------------------------------------------------

Equityholders Unsubscribed Shares, as applicable, and the aggregate Per Share
Purchase Price therefor; (iv) if applicable, the number of HoldCo Noteholders
Rights Offering Shares and/or HoldCo Equityholders Rights Offering Shares, as
applicable, such Commitment Party is subscribed for in the Rights Offerings and
for which such Commitment Party had not yet paid to the Rights Offering
Subscription Agent the aggregate Per Share Purchase Price therefor, together
with such aggregate Per Share Purchase Price; and (v) subject to the last
sentence of Section 2.4(b), the escrow account designated in escrow agreements
satisfactory to the Requisite Commitment Parties and the Company, each acting
reasonably, to which such Commitment Party shall deliver and pay the aggregate
Per Share Purchase Price for such Commitment Party’s HoldCo Noteholders Backstop
Commitment Percentage and/or HoldCo Equityholders Backstop Commitment Percentage
of the HoldCo Noteholders Unsubscribed Shares and/or HoldCo Equityholders
Unsubscribed Shares, as applicable, and, if applicable, the aggregate Per Share
Purchase Price for the HoldCo Noteholders Rights Offering Shares and/or HoldCo
Equityholders Rights Offering Shares such Commitment Party has subscribed for in
the Rights Offerings (the “Escrow Account”). The Company shall promptly direct
the Rights Offering Subscription Agent to provide any written backup,
information and documentation relating to the information contained in the
applicable Funding Notice as any Commitment Party may reasonably request.

(b) Escrow Account Funding. On the date agreed with the Requisite Commitment
Parties pursuant to escrow agreements satisfactory to the Requisite Commitment
Parties and the Company, each acting reasonably (the “Escrow Account Funding
Date”), each Commitment Party shall deliver and pay an amount equal to the sum
of (i) the aggregate Per Share Purchase Price for such Commitment Party’s HoldCo
Noteholders Backstop Commitment Percentage and/or HoldCo Equityholders Backstop
Commitment Percentage of the HoldCo Noteholders Unsubscribed Shares and/or
HoldCo Equityholders Unsubscribed Shares, as applicable, plus (ii) the aggregate
Per Share Purchase Price for the Common Shares issuable pursuant to such
Commitment Party’s exercise of all the Subscription Rights owned by it (or its
managed funds or accounts) as of the Rights Offering Expiration Time pursuant to
the Rights Offerings, by wire transfer of immediately available funds in
U.S. dollars into the Escrow Account in satisfaction of such Commitment Party’s
Backstop Commitment and its obligation to fully exercise its Subscription
Rights; provided, that in no event shall the Escrow Account Funding Date be less
than four (4) Business Days after the Funding Notice Date or more than five
(5) Business Days prior to the Effective Date. Notwithstanding the foregoing,
all payments contemplated to be made by any Commitment Party to the Escrow
Account pursuant to this Section 2.4 may instead be made, at the option of such
Commitment Party, to a segregated bank account of the Rights Offering
Subscription Agent designated by the Rights Offering Subscription Agent in the
Funding Notice and shall be delivered and paid to such account on the Escrow
Account Funding Date.

Section 2.5 Closing.

(a) Subject to Article VII, unless otherwise mutually agreed in writing between
the Company and the Requisite Commitment Parties, the closing of the Backstop
Commitments (the “Closing”) shall take place at the offices of Kirkland & Ellis
LLP, 600 Travis Street, Suite 3300, Houston, Texas 77002, at 10:00 a.m.,
Houston, Texas time, on the date on which all of the conditions set forth in
Article VII shall have been satisfied or waived in

 

22



--------------------------------------------------------------------------------

accordance with this Agreement (other than conditions that by their terms are to
be satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions). The date on which the Closing actually occurs shall be referred to
herein as the “Closing Date.”

(b) At the Closing, the funds held in the Escrow Account (and any amounts paid
to a Rights Offering Subscription Agent bank account pursuant to the last
sentence of Section 2.4(b)) shall, as applicable, be released and utilized in
accordance with the Plan.

(c) At the Closing, issuance of the Unsubscribed Shares and Available Shares
will be made by the Reorganized Company to each Commitment Party (or to its
designee in accordance with Section 2.6(a)) against payment of the aggregate Per
Share Purchase Price for the Unsubscribed Shares and Available Shares purchased
by such Commitment Party, in satisfaction of such Commitment Party’s Backstop
Commitment. Unless a Commitment Party requests delivery of a physical stock
certificate, the entry of any Unsubscribed Shares and Available Shares to be
delivered pursuant to this Section 2.5(c) into the account of a Commitment Party
pursuant to the Reorganized Company’s book entry procedures and delivery to such
Commitment Party of an account statement reflecting the book entry of such
Unsubscribed Shares and Available Shares shall be deemed delivery of such
Unsubscribed Shares and Available Shares for purposes of this Agreement.
Notwithstanding anything to the contrary in this Agreement, all Unsubscribed
Shares and Available Shares will be delivered with all issue, stamp, transfer,
sales and use, or similar transfer Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company on behalf of the
Reorganized Company.

Section 2.6 Designation and Assignment Rights.

(a) Each Commitment Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of the Unsubscribed Shares that it is obligated to purchase
hereunder be issued in the name of, and delivered to, one or more of its
Affiliates or Affiliated Funds (other than any portfolio company of such
Commitment Party or its Affiliates) (each, a “Related Purchaser”) upon receipt
by the Company of payment therefor in accordance with the terms hereof, which
notice of designation shall (i) be addressed to the Company and signed by such
Commitment Party and each such Related Purchaser, (ii) specify the number of
Unsubscribed Shares to be delivered to or issued in the name of such Related
Purchaser and (iii) contain a confirmation by each such Related Purchaser of the
accuracy of the representations set forth in Section 5.6 through Section 5.9 as
applied to such Related Purchaser; provided, that no such designation pursuant
to this Section 2.6(a) shall relieve such Commitment Party from its obligations
under this Agreement.

(b) Commitment Parties shall not be entitled to Transfer all or any portion of
their Backstop Commitments except as expressly provided in this Section 2.6.
Each Commitment Party shall have the right to Transfer all or any portion of its
Backstop Commitment to: (i) an Affiliated Fund; (ii) one or more special purpose
vehicles that are wholly owned by one or more of such Commitment Party and its
Affiliated Funds, created for the purpose of holding such Backstop Commitment or
holding debt or equity of the Company; provided, that such Commitment Party or,
in the case of a transfer to another Commitment

 

23



--------------------------------------------------------------------------------

Party’s Affiliated Fund, such other Commitment Party, either (A) shall have
provided an adequate equity support letter or a guarantee of such special
purpose vehicle’s Backstop Commitment in form and substance reasonably
acceptable to the Company or (B) shall remain (or in the case of a transfer to
another Commitment Party’s Affiliated Fund, such other Commitment Party, shall
become) obligated to fund such Backstop Commitment; provided, further that such
special purpose vehicle shall not be related to or Affiliated with any portfolio
company of such Commitment Party or any of its Affiliates or Affiliated Funds
(other than solely by virtue of its affiliation with such Commitment Party) and
the equity of such special purpose vehicle shall not be directly or indirectly
transferable other than to such Persons described in clauses (i) or (ii) of this
Section 2.6(b), and in such manner as such Commitment Party’s Backstop
Commitment is transferable pursuant to this Section 2.6(b); or (iii) any other
Commitment Party, including an Additional Commitment Party; (each of the Persons
referred to in clauses (i), (ii) and (iii) above, an “Ultimate Purchaser”). In
each case of a Commitment Party’s Transfer of all or any portion of its Backstop
Commitment pursuant to this Section 2.6(b), (1) the Ultimate Purchaser shall
have provided a written agreement to the Company and counsel to the Commitment
Parties under which it (w) confirms that it is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act or the accuracy of the
representations set forth in Section 5.8 herein as applied to such Ultimate
Purchaser, (x) agrees to purchase such portion of such Commitment Party’s
Backstop Commitment, (y) agrees to be fully bound by, and subject to, this
Agreement as a Commitment Party hereto pursuant to a joinder agreement in the
form set forth on Exhibit C and (z) agrees to be bound by the Plan Support
Agreement pursuant to a transfer agreement in the form set forth on Exhibit D,
and (2) the transferring Commitment Party and the Ultimate Purchaser shall have
duly executed and delivered to the Company, Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Brown Rudnick, LLP, as applicable (at the addresses set forth
in Section 10.1), written notice of such Transfer; provided, however, that,
except in the case of (iii) above, or in the case of a transfer to another
Commitment Party’s Affiliated Fund in accordance with the foregoing, no such
Transfer shall relieve the transferring Commitment Party from any of its
obligations under this Agreement.

(c) In addition to Transfers pursuant to the preceding paragraph, each
Commitment Party shall have the right to Transfer, directly or indirectly, all
or any portion of its Backstop Commitment to any other entity; provided, that
(i) with respect any such Transfer of a Backstop Commitment to a single
transferee, the amount of such Backstop Commitment, as compared to the aggregate
Backstop Commitment of all Commitment Parties (the “Aggregate Backstop
Commitment Percentage”) is no less than 0.2%, or all of the Backstop Commitment
of such Commitment Party or the Backstop Commitment of any fund or account on
behalf of which such Commitment Party is acting if such Commitment Party, fund
or account holds a Backstop Commitment representing less than 0.2% of the
Aggregate Backstop Commitment Percentage of all Commitment Parties, (ii) with
respect to any transferee that is not a Commitment Party, such transferee
agrees, pursuant to a joinder agreement in the form set forth on Exhibit C, to
be bound by the obligations of such Commitment Party under this Agreement, and
each of such Commitment Party, such transferee and the Company shall have duly
executed and delivered to each other a copy of such joinder agreement, and
(iii) with respect to any transferee that is a Commitment Party, such transferee
and the transferring Commitment Party shall have duly executed and delivered to
the Debtors written notice of such Transfer in form and substance reasonably
acceptable to the Debtors, and the Debtors shall have delivered countersigned
copies of such notice to such transferee and the transferring Commitment Party

 

24



--------------------------------------------------------------------------------

and to counsel to the Commitment Parties; provided, further, that the transfer
to any such transferee who is not a Commitment Party shall be on five
(5) Business Days’ notice to the Company and shall be effective unless the
Company delivers a written objection to the transferring Commitment Party within
such period, setting forth reasonable grounds for such objection. Upon
compliance with this paragraph, the transferring Commitment Party shall be
deemed to relinquish its rights (and be released from its obligations, except
for any claim for breach of this Agreement that occurs prior to such Transfer)
under this Agreement to the extent of such transferred rights and obligations,
and the transferee shall be fully bound as a Commitment Party hereunder for all
purposes of this Agreement. Any Transfer made in violation of this paragraph
shall be deemed null and void ab initio and of no force or effect, regardless of
any prior notice provided to the Debtors or any Commitment Party, and shall not
create any obligation or liability of any Debtor or any other Commitment Party
to the purported transferee. Upon the effectiveness of any Transfer of all or a
portion of a Backstop Commitment pursuant to this Section 2.6, the Company shall
update Schedule IA and/or Schedule IB hereto, as applicable, to reflect such
Transfer, and such updates shall not constitute an amendment to this Agreement.
The Company shall provide a copy of any such Transfer notice, Joinder Agreement
or other agreement entered into in connection with any Transfers pursuant to
this Section 2.6, together with any updates to Schedules IA and/or IB hereto, to
counsel to the Commitment Parties promptly, and in any event within one
(1) Business Day following receipt by the Company of any such agreement or
notice or the date of any such update, as applicable.

(d) Each Commitment Party, severally and not jointly, agrees that it will not
Transfer, at any time prior to the Closing Date or the earlier termination of
this Agreement in accordance with its terms, any of its rights and obligations
under this Agreement to any Person other than in accordance with Section 2.6(a),
Section 2.6(b) or Section 2.6(c), as applicable. After the Closing Date, nothing
in this Agreement shall limit or restrict in any way the ability of any
Commitment Party (or any permitted transferee thereof) to Transfer any of the
Common Shares or any interest therein; provided, that any such Transfer shall be
made pursuant to an effective registration statement under the Securities Act or
an exemption from the registration requirements thereunder and pursuant to
applicable securities Laws. For the avoidance of doubt, notwithstanding anything
to the contrary in this Agreement, nothing contained in this Agreement shall
prohibit or restrict the ability of any Commitment Party to Transfer its HoldCo
Notes and/or HoldCo Noteholders Subscription Rights or Equity Interests and/or
HoldCo Equityholders Subscription Rights, as applicable, at any time to any
Person; provided, however, any Transfer of HoldCo Notes by a HoldCo Noteholders
Commitment Party shall be in accordance with the terms of the Plan Support
Agreement.

ARTICLE III

COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT

Section 3.1 Premium Payable by the Company. As consideration for the Backstop
Commitments and the other agreements of the Commitment Parties in this
Agreement, subject to the below, the Debtors shall pay or cause to be paid an
aggregate premium payable in Shares an amount equal to 6.0% of the Shares
offered pursuant to the Rights Offering to the Commitment Parties (including any
Commitment Party Replacement, but excluding any

 

25



--------------------------------------------------------------------------------

Commitment Party responsible for any Commitment Party Default) or their
designees based upon their respective HoldCo Noteholder Backstop Commitment
Percentage or HoldCo Equityholder Backstop Commitment Percentage at the time the
payment is made (the “Commitment Premium”).

The provisions for the payment of the Commitment Premium and Expense
Reimbursement are an integral part of the transactions contemplated by this
Agreement and without these provisions the Commitment Parties would not have
entered into this Agreement, and the Commitment Premium and Expense
Reimbursement shall constitute allowed administrative expenses of the Debtors’
estate under Sections 503(b) and 507 of the Bankruptcy Code. The Commitment
Premium shall be payable in shares of Common Stock, issued at the Per Share
Price, or cash as set forth below.

Section 3.2 Payment of Commitment Premium. Subject to entry of the Approval
Order, the Commitment Premium shall be fully earned upon entering into this
Agreement and shall become payable upon the earlier to occur of (a) the
termination of this Agreement in accordance with its terms (other than
termination caused by the failure of any Commitment Party to complete the Rights
Offerings in violation of this Agreement, which shall deem the Commitment
Premium to not be earned) and (b) the Closing Date, and shall constitute allowed
administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of
the Bankruptcy Code; provided, however, the Commitment Premium shall not be paid
to any Commitment Party if such Commitment Party has defaulted with respect to
its respective Backstop Commitment or is otherwise in breach of this Agreement
or any of the Definitive Documentation in any material respect; provided,
further, that in the event that the Commitment Premium is payable upon
termination of this Agreement in accordance with its terms as provided in this
section, then the Commitment Premium shall be paid in cash in an amount equal to
$23,200,000.

Section 3.3 Expense Reimbursement.

(a) Subject to the entry of the Approval Order, regardless of whether a
restructuring is implemented, the Debtors agree to pay, in accordance with
Section 3.3(b) below, all accrued and ongoing reasonable and documented fees,
costs and expenses of all of: (i) in respect of the HoldCo Noteholder Committee,
the fees, costs and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Porter Hedges LLP and Houlihan Lokey, Inc. and (ii) in respect of the
Equityholder Committee, the fees, costs and expenses of Brown Rudnick LLP, Gray,
Reed & McGraw, P.C., and Peter J. Solomon Company pursuant to Section 26 of the
Plan Support Agreement (such payment obligations, the “Expense Reimbursement”).
The Expense Reimbursement shall, pursuant to the Approval Order, constitute
allowed administrative expenses against each of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.

(b) The Expense Reimbursement accrued through the date on which the Approval
Order is entered shall be paid upon its entry by the Bankruptcy Court and as
promptly as reasonably practicable after the date of the entry of the Approval
Order. The Expense Reimbursement shall thereafter be payable on a monthly basis
by the Debtors in accordance with the Approval Order; provided, that the Debtors
shall not owe Expense Reimbursements

 

26



--------------------------------------------------------------------------------

from and after the date that is three (3) months following the Closing or
termination of this Agreement pursuant to Article IX, and the final payment
thereof (for periods preceding the Closing or termination, as applicable) shall
be made contemporaneously with the Closing or as promptly as reasonably
practicable after termination. The Commitment Parties shall promptly provide
summary copies of all invoices (redacted as necessary to protect privileges) to
the Debtors. No recipient of any payment hereunder shall be required to file
with respect thereto any interim or final fee application with the Bankruptcy
Court.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC
on or after December 31, 2015 and publicly available on the SEC’s Electronic
Data-Gathering, Analysis and Retrieval system prior to the date hereof
(excluding the exhibits, annexes and schedules thereto, any disclosures
contained in the “Forward-Looking Statements” or “Risk Factors” sections
thereof, or any other statements that are similarly predictive, cautionary or
forward looking in nature), the Company, on behalf of itself and each of the
other Debtors, jointly and severally, hereby represents and warrants to the
Commitment Parties (unless otherwise set forth herein, as of the date of this
Agreement and as of the Closing Date) as set forth below.

Section 4.1 Organization and Qualification. Each of the Debtors (a) is a duly
organized and validly existing corporation, limited liability company or limited
partnership, as the case may be, and, if applicable, in good standing (or the
equivalent thereof) under the Laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is
currently engaged and presently proposes to engage and (c) except where the
failure to have such authority or qualification would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the conduct of its business as currently conducted requires
such qualifications.

Section 4.2 Corporate Power and Authority.

(a) The Company has the requisite corporate power and authority (i) (A) subject
to entry of the Approval Order and the Confirmation Order, to enter into,
execute and deliver this Agreement and to perform the BCA Approval Obligations
and (B) subject to entry of the Approval Order and the Confirmation Order, to
perform each of its other obligations hereunder and (ii) subject to entry of the
Approval Order, the Disclosure Statement Order, and the Confirmation Order, to
consummate the transactions contemplated herein and in the Plan, to enter into,
execute and deliver all agreements to which it will be a party as contemplated
by this Agreement and the Plan (this Agreement, the Plan, the Disclosure
Statement, the Plan Support Agreement, and such other agreements and any Plan
supplements or documents referred to herein or therein or hereunder or
thereunder, collectively, the “Transaction Agreements”) and to perform its
obligations under each of the Transaction Agreements (other than this
Agreement). Subject to the receipt of the foregoing Orders, as

 

27



--------------------------------------------------------------------------------

applicable, the execution and delivery of this Agreement and each of the other
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby have been or will be duly authorized by all requisite
corporate action on behalf of the Company, and no other corporate proceedings on
the part of the Company are or will be necessary to authorize this Agreement or
any of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

(b) Subject to entry of the Approval Order, the Disclosure Statement Order, and
the Confirmation Order, each of the other Debtors has the requisite power and
authority (corporate or otherwise) to enter into, execute and deliver each
Transaction Agreement to which such other Debtor is a party and to perform its
obligations thereunder. Subject to entry of the Approval Order, the Disclosure
Statement Order, and the Confirmation Order, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite action (corporate or otherwise) on behalf of each
other Debtor party thereto, and no other proceedings on the part of any other
Debtor party thereto are or will be necessary to authorize this Agreement or any
of the other Transaction Agreements or to consummate the transactions
contemplated hereby or thereby.

(c) Notwithstanding the foregoing, the Company makes no express or implied
representations or warranties, on behalf of itself or the other Debtors, with
respect to actions (including in the foregoing) to be undertaken by the
Reorganized Debtors, which such actions shall be governed by with the Plan.

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the
Approval Order, this Agreement will have been, and subject to the entry of the
Approval Order, the Disclosure Statement Order, and the Confirmation Order, each
other Transaction Agreement will be, duly executed and delivered by the Company
and each of the other Debtors party thereto. Upon entry of the Approval Order
and assuming due and valid execution and delivery hereof by the Commitment
Parties, the BCA Approval Obligations will constitute the valid and legally
binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the
other Debtors in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar Laws now or hereafter
in effect relating to creditor’s rights generally and subject to general
principles of equity. Upon entry of the Approval Order and assuming due and
valid execution and delivery of this Agreement and the other Transaction
Agreements by the Commitment Parties and, to the extent applicable, any other
parties hereof and thereof, each of the obligations of the Company and, to the
extent applicable, the other Debtors hereunder and thereunder will constitute
the valid and legally binding obligations of the Company and, to the extent
applicable, the other Debtors, enforceable against the Company and, to the
extent applicable, the other Debtors, in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
Laws now or hereafter in effect relating to creditor’s rights generally and
subject to general principles of equity.

Section 4.4 Authorized and Issued Equity Interests. Except as set forth in this
Agreement and any issuances or distributions pursuant to the Company’s MIP, as
of the Closing Date, none of the Debtors will be party to or otherwise bound by
or subject to any

 

28



--------------------------------------------------------------------------------

outstanding option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
any of the Debtors to issue, deliver, sell or transfer, or repurchase, redeem or
otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any units or shares of capital
stock of, or other equity or voting interests in, any of the Debtors or any
security convertible or exercisable for or exchangeable into any units or shares
of capital stock of, or other equity or voting interests in, any of the Debtors,
(ii) obligates any of the Debtors to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking, (iii) restricts the Transfer of any units or shares of capital
stock of, or other equity interests in, any of the Debtors or (iv) relates to
the voting of any units or other equity interests in any of the Debtors.

Section 4.5 No Conflict. Assuming the consents described in clauses (a) through
(g) of Section 4.6 are obtained, the execution and delivery by the Company and,
if applicable, any other Debtor, of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Company and, if applicable, any
other Debtor, with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) conflict with, or
result in a breach, modification or violation of, any of the terms or provisions
of, or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent specified in the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which any Debtor will be bound as
of the Closing Date after giving effect to the Plan or to which any of the
property or assets of any Debtor will be subject as of the Closing Date after
giving effect to the Plan, (b) result in any violation of the provisions of any
of the Debtors’ organizational documents (other than, for the avoidance of
doubt, a breach or default that would be triggered as a result of the Chapter 11
Cases or the Company’s or any Debtor’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases), or (c) result in any
violation of any Law or Order applicable to any Debtor or any of their
properties, except in each of the cases described in clause (a) or (c) for any
conflict, breach, modification, violation, default, acceleration or Lien which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 4.6 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over any of the Debtors or any of their properties (each, an
“Applicable Consent”) is required for the execution and delivery by the Company
and, to the extent relevant, the other Debtors, of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Company and, to the
extent relevant, the other Debtors, with the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, except for
(a) the entry of the Approval Order authorizing the Company to assume this
Agreement and perform the BCA Approval Obligations, (b) entry of the Disclosure
Statement Order, (c) entry by the Bankruptcy Court, or any other court of
competent jurisdiction, of Orders as may be necessary in the Chapter 11 Cases
from time-to-time; (d) the entry of the Confirmation Order, (e) filings,
notifications, authorizations, approvals, consents, clearances or termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement, (f) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or “Blue Sky” Laws in

 

29



--------------------------------------------------------------------------------

connection with the purchase of the Unsubscribed Shares by the Commitment
Parties, the issuance of the Subscription Rights, the issuance of the Rights
Offering Shares pursuant to the exercise of the Subscription Rights, the
issuance of Common Shares as payment of the Commitment Premium, and (g) any
Applicable Consents that, if not made or obtained, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.7 Company SEC Documents and Disclosure Statement. Since December 31,
2015, the Company has filed all required Company SEC Documents with the SEC. No
Company SEC Document that has been filed prior to the date this representation
has been made, after giving effect to any amendments or supplements thereto and
to any subsequently filed Company SEC Documents, in each case filed prior to the
date this representation is made, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Statement as approved by
the Bankruptcy Court will contain “adequate information,” as such term in
defined in section 1125 of the Bankruptcy Code, and will otherwise comply in all
material respects with section 1125 of the Bankruptcy Code.

Section 4.8 Absence of Certain Changes. Since December 31, 2015 to the date of
this Agreement and except for the filing and pending Chapter 11 Proceedings, no
Event has occurred or exists that constitutes, individually or in the aggregate,
a Material Adverse Effect.

Section 4.9 No Violation; Compliance with Laws. (i) The Company is not in
violation of its articles of incorporation, as amended, or bylaws, and (ii) no
other Debtor is in violation of its respective charter or bylaws, certificate of
formation or limited liability company operating agreement or similar
organizational document in any material respect. None of the Debtors is or has
been at any time since January 1, 2014 in violation of any Law or Order, except
for any such violations that have not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.10 Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith or
any matters referenced in any proof of claim filed therein, there are no
material legal, governmental, administrative, judicial or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, demand
letters, claims, notices of noncompliance or violations, or proceedings (“Legal
Proceedings”) pending or, to the Knowledge of the Company, threatened to which
any of the Debtors is a party or to which any property of any of the Debtors is
the subject, in each case that in any manner draws into question the validity or
enforceability of this Agreement, the Plan or the other Transaction Agreements
or that would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 4.11 Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes pending or threatened against any of the
Debtors; (b) the hours worked and payments made to employees of any of the
Debtors have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters; and (c) all

 

30



--------------------------------------------------------------------------------

payments due from any of the Debtors or for which any claim may be made against
any of the Debtors on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of any
of the Debtors to the extent required by GAAP. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the consummation of the transactions contemplated by the Transaction Agreements
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
any of the Debtors (or any predecessor) is a party or by which any of the
Debtors (or any predecessor) is bound. The Debtors are not parties to or bound
by a collective bargaining agreement or similar labor agreement.

Section 4.12 Intellectual Property. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) each
of the Debtors owns, or possesses the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights, mask works, domain
names, and any and all applications or registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, (b) to the Knowledge of the Company, none of the Debtors
nor any Intellectual Property Right, proprietary right, product, process,
method, substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by such Person, is interfering
with, infringing upon, misappropriating or otherwise violating any valid
Intellectual Property Rights of any Person, and (c) no claim or litigation
regarding any of the foregoing is pending or, to the Knowledge of the Company,
threatened.

Section 4.13 Title to Real and Personal Property.

(a) Real Property. Each of the Debtors has good and defensible title to its
respective Real Properties, in each case, except for Permitted Liens and except
for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, and except where the failure (or failures)
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, the enforceability
of such leased Real Properties may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditor’s rights generally or general principles of equity, including
the Chapter 11 Cases. To the Knowledge of the Company, all such properties and
assets are free and clear of Liens, except for Permitted Liens and except for
such Liens as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Leased Real Property. Each of the Debtors is in compliance with all
obligations under all leases to which it is a party that have not been rejected
in the Chapter 11 Cases, except where the failure to comply would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and none of the Debtors has received written notice of any good faith
claim asserting that such leases are not in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Debtors enjoys peaceful and undisturbed possession
under all such leases, other

 

31



--------------------------------------------------------------------------------

than leases in respect of which the failure to enjoy peaceful and undisturbed
possession would not reasonably be expected to materially interfere with its
ability to conduct its business as currently conducted or have, individually or
in the aggregate, a Material Adverse Effect.

(c) Intellectual Property Rights. Each of the Debtors owns or possesses the
right to use all Intellectual Property Rights and all licenses and rights with
respect to any of the foregoing used in the conduct of their businesses, without
any conflict (of which any of the Debtors has been notified in writing) with the
rights of others, and free from any burdensome restrictions on the present
conduct of the Debtors, as the case may be, except where such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.14 No Undisclosed Relationships. Other than Contracts or other direct
or indirect relationships between or among any of the Debtors, there are no
Contracts or other direct or indirect relationships existing as of the date
hereof between or among any of the Debtors, on the one hand, and any director,
officer or greater than five percent (5%) stockholder of any of the Debtors, on
the other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC and that is not so described, except for the
transactions contemplated by this Agreement. Any Contract existing as of the
date hereof between or among any of the Debtors, on the one hand, and any
director, officer or greater than five percent (5%) stockholder of any of the
Debtors, on the other hand, that is required by the Exchange Act to be described
in the Company’s filings with the SEC is filed as an exhibit to, or incorporated
by reference as indicated in, the Annual Report on Form 10-K for the year ended
December 31, 2015 that the Company filed on February 29, 2016 or any other
Company SEC Document filed between February 29, 2016 and the date hereof.

Section 4.15 Licenses and Permits. The Debtors possess all licenses,
certificates, permits and other authorizations issued by, have made all
declarations and filings with and have maintained all financial assurances
required by, the appropriate Governmental Entities that are necessary for the
ownership or lease of their respective properties and the conduct of the
business, except where the failure to possess, make or give the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Debtors (i) has received notice of any revocation or
modification of any such license, certificate, permit or authorization or
(ii) has any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except to the extent
that any of the foregoing would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

Section 4.16 Environmental. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) no written notice, claim, demand, request for information, Order, complaint
or penalty has been received by any of the Debtors, and there are no Legal
Proceedings pending or, to the Knowledge of the Company, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to any of the Debtors, (b) each Debtor has received (including timely
application for renewal of the same), and maintained in full force and effect,
all environmental permits, licenses and other approvals, and has maintained all
financial assurances, in each case to the extent necessary for its operations to
comply with all applicable

 

32



--------------------------------------------------------------------------------

Environmental Laws and is, and since January 1, 2014, has been, in compliance
with the terms of such permits, licenses and other approvals and with all
applicable Environmental Laws, (c) to the Knowledge of the Company, no Hazardous
Material is located at, on or under any property currently or formerly owned,
operated or leased by any of the Debtors that would reasonably be expected to
give rise to any cost, liability or obligation of any of the Debtors under any
Environmental Laws other than future costs, liabilities and obligations
associated with remediation at the end of the productive life of a well,
facility or pipeline that has produced, stored or transported hydrocarbons,
(d) no Hazardous Material has been Released, generated, owned, treated, stored
or handled by any of the Debtors, and no Hazardous Material has been transported
to or Released at any location in a manner that would reasonably be expected to
give rise to any cost, liability or obligation of any of the Debtors under any
Environmental Laws other than future costs, liabilities and obligations
associated with remediation at the end of the productive life of a well,
facility or pipeline that has produced, stored or transported hydrocarbons, and
(e) there are no agreements in which any of the Debtors has expressly assumed
responsibility for any known obligation of any other Person arising under or
relating to Environmental Laws that remains unresolved other than future costs,
liabilities and obligations associated with remediation at the end of the
productive life of a well, facility or pipeline that has produced, stored or
transported hydrocarbons, which has not been made available to the Commitment
Parties prior to the date hereof. Notwithstanding the generality of any other
representations and warranties in this Agreement, the representations and
warranties in this Section 4.16 constitute the sole and exclusive
representations and warranties in this Agreement with respect to any
environmental, health or safety matters, including any arising under or relating
to Environmental Laws or Hazardous Materials.

Section 4.17 Tax Returns.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors has filed or
caused to be filed all U.S. federal, state, provincial, local and non-U.S. Tax
returns required to have been filed by it and (ii) taken as a whole, each such
Tax return is true and correct;

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Debtors has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the date
hereof (except Taxes or assessments that are being contested in good faith by
appropriate proceedings and for which the Debtors (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP or with respect to
the Debtors only, except to the extent the non-payment thereof is permitted by
the Bankruptcy Code), which Taxes, if not paid or adequately provided for, would
reasonably be expected to be material to the Debtors taken as a whole; and

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, as of the date hereof, with respect to the
Debtors, other than in connection with the Chapter 11 Cases and other than Taxes
or assessments that are being contested in good faith and are not expected to
result in significant negative adjustments

 

33



--------------------------------------------------------------------------------

that would be material to the Debtors taken as a whole, (i) no claims have been
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the IRS or
any other Governmental Entity.

Section 4.18 Employee Benefit Plans.

(a) Except for the filing and pendency of the Chapter 11 Cases or otherwise as
would not reasonably be expected to result in material liability to the Company
taken as a whole: (i) each Company Plan, if any, is in compliance with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past six years (or is reasonably likely to occur); (iii) no
ERISA Event has occurred or is reasonably expected to occur; (iv) none of the
Debtors has engaged in a “prohibited transaction” (as defined in Section 406 of
ERISA and Section 4975 of the Code) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject any of the
Debtors to Tax; and (v) no employee welfare plan (as defined in Section 3(1) of
ERISA) maintained or contributed to by any of the Debtors provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA). During the past six years neither the Debtors nor any of
its ERISA Affiliates, sponsored, maintained, contributed to or had any
obligation to sponsor, main or contribute to any Company Plan.

(b) Except as would not reasonably be expected to result in material liability
to the Company taken as a whole, or except as required by applicable Law, none
of the Debtors has established, sponsored or maintained, or has any liability
with respect to, any employee pension benefit plan or other employee benefit
plan, program, policy, agreement or arrangement governed by or subject to the
Laws of a jurisdiction other than the United States of America.

(c) Except as would not reasonably be expected to result in material liability
to the Company taken as a whole, there are no pending, or to the Knowledge of
the Company, threatened claims, sanctions, actions or lawsuits, asserted or
instituted against any Company Plan or any Person as fiduciary or sponsor of any
Company Plan, in each case other than claims for benefits in the normal course.

(d) Within the last six years, no Company Plan has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, except as would not reasonably be expected to result in material
liability to the Company taken as a whole.

(e) Except as would not reasonably be expected to result in material liability
to the Company taken as a whole, all compensation and benefit arrangements of
the Debtors comply and have complied in both form and operation with their terms
and all applicable Laws and legal requirements, and none of the Debtors has any
obligation to provide any individual with a “gross up” or similar payment in
respect of any Taxes that may become payable under Sections 409A or 4999 of the
Code.

 

34



--------------------------------------------------------------------------------

(f) Except as would not reasonably be expected to result in material liability
to the Company taken as a whole, all liabilities (including all employer
contributions and payments required to have been made by any of the Debtors)
under or with respect to any compensation or benefit arrangement of any of the
Debtors have been properly accounted for in the Company’s financial statements
in accordance with GAAP.

(g) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Debtors is currently in
compliance with all Laws and legal requirements in respect of personnel,
employment and employment practices; (ii) all service providers of each of the
Debtors are correctly classified as employees, independent contractors, or
otherwise for all purposes (including any applicable tax and employment policies
or law); and (iii) the Debtors have not and are not engaged in any unfair labor
practice.

Section 4.19 Internal Control Over Financial Reporting. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company has established and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and to the Knowledge of
the Company, there are no weaknesses in the Company’s internal control over
financial reporting as of the date hereof.

Section 4.20 Disclosure Controls and Procedures. Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the Company maintains disclosure controls and procedures (within the
meaning of Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files and submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including that information required to be disclosed by
the Company in the reports that it files and submits under the Exchange Act is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.

Section 4.21 Material Contracts. Other than as a result of a rejection motion
filed by any of the Debtors in the Chapter 11 Cases, all Material Contracts are
valid, binding and enforceable by and against the Debtor party thereto and, to
the Knowledge of the Company, each other party thereto (except where the failure
to be valid, binding or enforceable does not constitute a Material Adverse
Effect), and no written notice to terminate, in whole or part, any Material
Contract has been delivered to any of the Debtors (except where such termination
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect). Other than as a result of the filing of the Chapter 11
Cases, none of the Debtors nor, to the Knowledge of the Company, any other party
to any Material Contract, is in material default or breach under the terms
thereof, in each case, except for such instances of material default or breach
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

Section 4.22 No Unlawful Payments. Since January 1, 2014, none of the Debtors
nor, to the Knowledge of the Company, any of their respective directors,
officers or employees has in any material respect: (a) used any funds of any of
the Debtors for any unlawful contribution, gift, entertainment or other unlawful
expense, in each case relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or (d) made any bribe,
rebate, payoff, influence payment, kickback or other similar unlawful payment.

Section 4.23 Compliance with Money Laundering Laws. The operations of the
Debtors are and, since January 1, 2014 have been at all times, conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, the money laundering statutes of all jurisdictions in which the
Debtors operate (and the rules and regulations promulgated thereunder) and any
related or similar Laws (collectively, the “Money Laundering Laws”) and no
material Legal Proceeding by or before any Governmental Entity or any arbitrator
involving any of the Debtors with respect to Money Laundering Laws is pending
or, to the Knowledge of the Company, threatened.

Section 4.24 Compliance with Sanctions Laws. None of the Debtors nor, to the
Knowledge of the Company, any of their respective directors, officers, employees
or other Persons acting on their behalf with express authority to so act is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department. The Company will not directly or
indirectly use the proceeds of the Rights Offerings, or lend, contribute or
otherwise make available such proceeds to any other Debtor, joint venture
partner or other Person, for the purpose of financing the activities of any
Person that, to the Knowledge of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

Section 4.25 No Broker’s Fees. None of the Debtors is a party to any Contract
with any Person (other than this Agreement) that would give rise to a valid
claim against the Commitment Parties for a brokerage commission, finder’s fee or
like payment in connection with the Rights Offerings, the sale of the
Unsubscribed Shares or the payment of the Commitment Premium.

Section 4.26 Investment Company Act. None of the Debtors is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended (the “Investment Company Act”), and this conclusion is
based on one or more bases or exclusions other than Sections 3(c)(1) and 3(c)(7)
of the Investment Company Act, including that none of the Debtors comes within
the basic definition of ‘investment company’ under section 3(a)(1) of the
Investment Company Act.

Section 4.27 Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) the Debtors
have insured their properties and assets against such risks and in such amounts
as are customary for companies engaged in similar businesses and have made
available to the Commitment Parties a schedule of such insurance policies in
force; (ii) all premiums due and payable in respect of

 

36



--------------------------------------------------------------------------------

insurance policies maintained by the Debtors have been paid; (iii) the Company
reasonably believes that the insurance maintained by or on behalf of the Debtors
is adequate in all respects; and (iv) as of the date hereof, to the Knowledge of
the Company, none of the Debtors has received notice from any insurer or agent
of such insurer with respect to any insurance policies of the Debtors of
cancellation or termination of such policies, other than such notices which are
received in the ordinary course of business or for policies that have expired in
accordance with their terms.

Section 4.28 Alternative Transactions. As of the date hereof, the Company is not
pursuing, or in discussions or negotiations regarding, any solicitation, offer,
or proposal from any Person concerning any actual or proposed Alternative
Transaction and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction.

Section 4.29 Issuance. The Common Shares to be issued pursuant to the Plan,
including the Common Shares to be issued in connection with the consummation of
the Rights Offering and pursuant to the terms of this Agreement, including in
connection with the Commitment Premium, will, when issued and delivered on the
Closing Date and any time thereafter, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and such Common Shares
will be free and clear of all Taxes, Liens (other than transfer restrictions
imposed hereunder or by applicable Law), preemptive rights, subscription and
similar rights, other than any rights set forth in the Plan, the Plan
Supplement, the Reorganized Company Organizational Documents, or Transaction
Agreements.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

Each Commitment Party, severally and not jointly, represents and warrants as to
itself only (unless otherwise set forth herein, as of the date of this Agreement
and as of the Closing Date) as set forth below.

Section 5.1 Organization. To the extent applicable, such Commitment Party is a
legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the Laws of its jurisdiction of
incorporation or organization.

Section 5.2 Organizational Power and Authority. To the extent applicable, such
Commitment Party has the requisite power and authority (corporate or otherwise)
to enter into, execute and deliver this Agreement and each other Transaction
Agreement to which such Commitment Party is a party and to perform its
obligations hereunder and thereunder and has taken all necessary action
(corporate or otherwise) required for the due authorization, execution, delivery
and performance by it of this Agreement and the other Transaction Agreements.

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment

 

37



--------------------------------------------------------------------------------

Party and (b) upon entry of the Approval Order and assuming due and valid
execution and delivery hereof and thereof by the Company and the other Debtors
(as applicable), will constitute valid and legally binding obligations of such
Commitment Party, enforceable against such Commitment Party in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar Laws limiting creditors’ rights
generally or by equitable principles relating to enforceability.

Section 5.4 No Conflict. Assuming that the consents referred to in clauses (a)
and (b) of Section 5.5 are obtained, the execution and delivery by such
Commitment Party of this Agreement and each other Transaction Agreement to which
such Commitment Party is a party, the compliance by such Commitment Party with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time or both), or result in the acceleration of, or the creation of any Lien
under, any Contract to which such Commitment Party is party or is bound or to
which any of the property or assets or such Commitment Party are subject, (b) to
the extent applicable, will not result in any violation of the provisions of the
certificate of incorporation or bylaws (or comparable constituent documents) of
such Commitment Party and (c) will not result in any material violation of any
Law or Order applicable to such Commitment Party or any of its properties,
except in each of the cases described in clauses (a) or (c), for any conflict,
breach, modification, termination, violation, default, acceleration or Lien
which would not reasonably be expected, individually or in the aggregate, to
prohibit or materially and adversely impact such Commitment Party’s performance
of its obligations under this Agreement.

Section 5.5 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the transactions (including the purchase by such Commitment
Party of its Backstop Commitment Percentage of the Unsubscribed Shares and its
portion of the Rights Offering Shares) contemplated herein and therein, except
(a) any consent, approval, authorization, Order, registration or qualification
which, if not made or obtained, would not reasonably be expected, individually
or in the aggregate, to prohibit or materially and adversely impact such
Commitment Party’s performance of its obligations under this Agreement and each
other Transaction Agreement to which such Commitment Party is a party and
(b) filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement.

Section 5.6 No Registration. Such Commitment Party understands that (a) the
Unsubscribed Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and
(b) the foregoing shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.

 

38



--------------------------------------------------------------------------------

Section 5.7 Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Commitment Party has no
present intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws.

Section 5.8 Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares. Such Commitment Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Commitment Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement and disclaims reliance on any representations or warranties,
either express or implied, by or on behalf of any of the Debtors.

Section 5.9 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than the Transaction Agreements and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against any of the Debtors for a brokerage commission, finder’s fee
or like payment in connection with the Rights Offerings, the sale of the
Unsubscribed Shares or the payment of the Commitment Premium.

Section 5.10 Sufficient Funds. Such Commitment Party has sufficient assets and
the financial capacity to perform all of its obligations under this Agreement,
including the ability to fully exercise all Subscription Rights that are owned
by it (or such managed funds or accounts) as of the Rights Offering Expiration
Time pursuant to pursuant to the Rights Offerings and fund such Commitment
Party’s Backstop Commitment.

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Orders Generally. The Company and the Reorganized Debtors shall
support and make commercially reasonable efforts, consistent with the Plan
Support Agreement and the Plan, to (a) obtain the entry of the Approval Order,
the Disclosure Statement Order, and the Confirmation Order, and (b) cause the
Approval Order, the Disclosure Statement Order, and the Confirmation Order to
become Final Orders (and request that such Orders become effective immediately
upon entry by the Bankruptcy Court pursuant to a waiver of Rules 3020 and
6004(h) of the Bankruptcy Rules, as applicable), in each case, as soon as
reasonably practicable, consistent with the Bankruptcy Code, the Bankruptcy
Rules, and the Plan

 

39



--------------------------------------------------------------------------------

Support Agreement, following the filing of the respective motion seeking entry
of such Orders. The Company shall provide to each of the Commitment Parties and
its counsel copies of the proposed motions seeking entry of the Approval Order,
the Disclosure Statement Order, and the Confirmation Order (together with the
proposed Disclosure Statement Order and the proposed Approval Order), and a
reasonable opportunity to review and comment on such motions and such Orders
prior to such motions and such Orders being filed with the Bankruptcy Court (and
in no event less than 48 hours prior to such filing), and such Orders must be in
form and substance reasonably satisfactory to the Requisite Commitment Parties
and the Company. Any amendments, modifications, changes, or supplements to the
Approval Order, Disclosure Statement Order, and Confirmation Order, and any of
the motions seeking entry of such Orders, shall be in form and substance
reasonably satisfactory to the Requisite Commitment Parties and the Company.

Section 6.2 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their commercially reasonable efforts to obtain entry of the Confirmation
Order in accordance with the milestones set forth in Section 4 of the Plan
Support Agreement, as such milestones may be amended or moved in accordance with
the terms of the Plan or Plan Support Agreement. The Company shall provide to
each of the Commitment Parties and its counsel a copy of the proposed Plan, the
Disclosure Statement, the Definitive Documentation and any proposed amendment,
modification, supplement or change to the Plan, the Disclosure Statement or the
Definitive Documentation, and a reasonable opportunity to review and comment on
such documents (and in no event less than 48 hours prior to filing the Plan, the
Disclosure Statement and/or the Definitive Documentation, as applicable, with
the Bankruptcy Court), and each such amendment, modification, supplement or
change to the Plan or the Disclosure Statement must be in form and substance
reasonably satisfactory to each of the Requisite Commitment Parties and the
Company. The Company shall provide to each of the Commitment Parties and its
counsel a copy of the proposed Confirmation Order (together with copies of any
briefs, pleadings and motions related thereto), and a reasonable opportunity to
review and comment on such Order, briefs, pleadings and motions prior to such
Order, briefs, pleadings and motions being filed with the Bankruptcy Court (and
in no event less than 48 hours prior to a filing of such Order, briefs,
pleadings or motions with the Bankruptcy Court), and such Order, briefs,
pleadings and motions must be in form and substance reasonably satisfactory to
each of the Requisite Commitment Parties and the Company.

Section 6.3 Conduct of Business. Except as expressly set forth in this
Agreement, including with respect to the exercise of the board of directors’
fiduciary duties in Section 9.3(e) herein, the Plan Support Agreement, the Plan
or with the prior written consent of Requisite Commitment Parties (requests for
which, including related information, shall be directed to the counsel and
financial advisors to the HoldCo Noteholder Committee and the Equityholder
Committee), during the period from the date of this Agreement to the earlier of
the Closing Date and the date on which this Agreement is terminated in
accordance with its terms (the “Pre-Closing Period”): (a) the Company shall, and
shall cause each of the other Debtors to, carry on its business in the ordinary
course and use its commercially reasonable efforts to: (i) preserve intact its
business, (ii) preserve its material relationships with customers, suppliers,
licensors, licensees, distributors and others having material business dealings
with any of the Debtors in connection with their business, and (iii) file
Company SEC Documents within the time periods required under the Exchange Act,
in each case in accordance with ordinary course

 

40



--------------------------------------------------------------------------------

practices; (b) each of the Debtors shall not enter into any transaction that is
material to the Debtors’ business other than (A) transactions in the ordinary
course of business that are consistent with prior business practices of the
Debtors, (B) other transactions after prior notice to the Commitment Parties to
implement tax planning which transactions are not reasonably expected to
materially adversely affect any Commitment Party and (C) transactions expressly
contemplated by the Transaction Agreements; and (c) the Debtors shall consult
with the advisors to the HoldCo Noteholder Committee and HoldCo Equityholder
Committee with respect to any amendment, modification, termination, waiver,
supplement, replacement, restatement, reinstatement, or other change to any
Material Contract.

For the avoidance of doubt, the Debtors’ entry into, or any amendment,
assumption, modification, termination, waiver, supplement, replacement,
restatement, reinstatement, or other change to, any Material Contract that does
not result in an increase (on a present value basis, applying a reasonable
discount rate) of the Company’s liabilities with respect to such Material
Contract (other than any Material Contracts that are otherwise addressed by
clause (4) below) may be accomplished without the consent of the Requisite
Commitment Parties; but the following shall be deemed to occur outside of the
ordinary course of business of the Debtors and shall require the prior written
consent of the Requisite Commitment Parties unless the same would otherwise be
expressly provided for under the Plan Support Agreement, the Plan or this
Agreement (including the preceding clause (B) or (C)): (1) entry into, or any
amendment, assumption, modification, termination, waiver, supplement,
replacement, restatement, reinstatement or other change to, any Material
Contract that results in an increase (on a present value basis, applying a
reasonable discount rate) of the Company’s liabilities with respect to such
Material Contract (other than any Material Contracts that are otherwise
addressed by clause (4) below); (2) entry into, or any amendment, modification,
waiver, supplement or other change to, any employment agreement to which any of
the Debtors is a party or any assumption of any such employment agreement in
connection with the Chapter 11 Cases; (3) any (x) termination by any of the
Debtors without cause or (y) reduction in title or responsibilities, in each
case, of the individuals who are as of the date of this Agreement the Chief
Executive Officer, the Chief Financial Officer, or the Senior Vice President of
Operations of Ultra Petroleum Corp.; and (4) the adoption or amendment of any
management or employee incentive or equity plan by any of the Debtors except for
the MIP. Following a request for consent of the Requisite Commitment Parties
under this Section 6.3 by or on behalf of the Debtors, if the consent of the
Requisite Commitment Parties is not obtained or declined within five
(5) Business Days following the date such request is made in writing and
delivered to each of the HoldCo Noteholder Committee and Equityholder Committee
(which notice will be deemed delivered if given in writing to Paul, Weiss and
Brown, Rudnick), such consent shall be deemed to have been granted by the
Requisite Commitment Parties. Except as otherwise provided in this Agreement,
nothing in this Agreement shall give the Commitment Parties, directly or
indirectly, any right to control or direct the operations of the Debtors. Prior
to the Closing Date, the Debtors shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision of the business
of the Debtors.

Section 6.4 Access to Information; Confidentiality.

(a) Subject to applicable Law and Section 6.4(b), upon reasonable notice during
the Pre-Closing Period, the Debtors shall afford the Commitment Parties and
their

 

41



--------------------------------------------------------------------------------

Representatives upon request reasonable access, during normal business hours and
without unreasonable disruption or interference with the Debtors’ business or
operations, to the Debtors’ employees, properties, books, Contracts and records
and, during the Pre-Closing Period, the Debtors shall furnish promptly to such
parties all reasonable information concerning the Debtors’ business, properties
and personnel as may reasonably be requested by any such party; provided, that
the foregoing shall not require the Company (i) to permit any inspection, or to
disclose any information, that in the reasonable judgment of the Company, would
cause any of the Debtors to violate any of their respective obligations with
respect to confidentiality to a third party if the Company shall have used its
commercially reasonable efforts to obtain, but failed to obtain, the consent of
such third party to such inspection or disclosure, (ii) to disclose any legally
privileged information of any of the Debtors or (iii) to violate any applicable
Laws or Orders. All requests for information and access made in accordance with
this Section 6.4 shall be directed to an executive officer of the Company or
such Person as may be designated by the Company’s executive officers.

(b) From and after the date hereof until the date that is one (1) year after the
expiration of the Pre-Closing Period, each Commitment Party shall, and shall
cause its Representatives to, (i) keep confidential and not provide or disclose
to any Person any documents or information received or otherwise obtained by
such Commitment Party or its Representatives pursuant to Section 6.4(a) or in
connection with a request for approval pursuant to Section 6.3 (except that
provision or disclosure may be made to any Affiliate or Representative of such
Commitment Party who needs to know such information for purposes of this
Agreement or the other Transaction Agreements and who agrees to observe the
terms of this Section 6.4(b) (and such Commitment Party will remain liable for
any breach of such terms by any such Affiliate or Representative)), and (ii) not
use such documents or information for any purpose other than in connection with
this Agreement or the other Transaction Agreements or the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, the immediately
preceding sentence shall not apply in respect of documents or information that
(A) is now or subsequently becomes generally available to the public through no
violation of this Section 6.4(b), (B) becomes available to a Commitment Party or
its Representatives on a non-confidential basis from a source other than any of
the Debtors or any of their respective Representatives, (C) becomes available to
a Commitment Party or its Representatives through document production or
discovery in connection with the Chapter 11 Cases or other judicial or
administrative process, but subject to any confidentiality restrictions imposed
by the Chapter 11 Cases or other such process, or (D) such Commitment Party or
any Representative thereof is required to disclose pursuant to judicial or
administrative process or pursuant to applicable Law or applicable securities
exchange rules; provided, that, such Commitment Party or such Representative
shall provide the Company with prompt written notice of such legal compulsion
and cooperate with the Company to obtain a protective Order or similar remedy to
cause such information or documents not to be disclosed, including interposing
all available objections thereto, at the Company’s sole cost and expense;
provided, further, that, in the event that such protective Order or other
similar remedy is not obtained, the disclosing party shall furnish only that
portion of such information or documents that is legally required to be
disclosed and shall exercise its commercially reasonable efforts (at the
Company’s sole cost and expense) to obtain assurance that confidential treatment
will be accorded such disclosed information or documents. The provisions of this
Section 6.4(b) shall not apply to any Commitment Party that, as of the date
hereof, is party to a confidentiality or non-disclosure agreement with the
Debtors, for so long as such agreement remains in full force and effect.

 

42



--------------------------------------------------------------------------------

Section 6.5    Commercially Reasonable Efforts.

(a)    Without in any way limiting any other respective obligation of the
Company or any Commitment Party in this Agreement or the Plan Support Agreement,
each Party shall use (and the Company shall cause the other Debtors to use)
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:

(i)    timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Person and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;

(ii)    defending any Legal Proceedings in any way challenging (A) this
Agreement, the Plan, the Registration Rights Agreement or any other Transaction
Agreement, (B) the Approval Order, the Disclosure Statement Order or the
Confirmation Order or (C) the consummation of the transactions contemplated
hereby and thereby, including seeking to have any stay or temporary restraining
Order entered by any Governmental Entity vacated or reversed; and

(iii)    pursuant to the Plan Support Agreement, working in good faith to
finalize the Reorganized Company Organizational Documents, Transaction
Agreements, the Registration Rights Agreement, Definitive Documentation and all
other documents relating thereto for timely inclusion in the Plan and filing
other Plan Supplement Documents and HoldCo Notes with the Bankruptcy Court.

(b)    Subject to Laws or applicable rules relating to the exchange of
information, and in accordance with the Plan Support Agreement, the Commitment
Parties and the Company shall have the right to review in advance, and to the
extent practicable each will consult with the other on all of the information
relating to Commitment Parties or the Company, as the case may be, and any of
their respective Subsidiaries, that appears in any filing made with, or written
materials submitted to, any Governmental Entity in connection with the
transactions contemplated by this Agreement or the Plan; provided, however, that
the Commitment Parties are not required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the
Bankruptcy Court. In exercising the foregoing rights, the Parties shall act as
reasonably and as promptly as practicable.

(c)    Without limitation to Section 6.1 or Section 6.2, to the extent
exigencies permit, the Company shall provide or cause to be provided to the
Commitment Parties a draft of all motions, applications, pleadings, schedules,
Orders, reports or other material papers (including all material memoranda,
exhibits, supporting affidavits and evidence and other

 

43



--------------------------------------------------------------------------------

supporting documentation) in the Chapter 11 Cases relating to or affecting the
Transaction Agreements or the Registration Rights Agreement in accordance with
the Plan Support Agreement and in no event less than 48 hours before such
motions, applications, pleadings, schedules, Orders, reports or other material
papers are filed with the Bankruptcy Court. All such motions, applications,
pleadings, schedules, Orders, reports and other material papers shall be in form
and substance reasonably satisfactory to the Requisite Commitment Parties and
the Company.

(d) Nothing contained in this Section 6.5(d) shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the Plan Support Agreement.

Section 6.6 Registration Rights Agreement; Reorganized Company Organizational
Documents.

(a) The Plan will provide that from and after the Effective Date, (i) each
HoldCo Equityholder and HoldCo Noteholder receiving at least ten percent (10%)
or more of the Common Shares issued under the Plan and/or the Rights Offerings
or that cannot sell its Common Shares under Rule 144 of the Securities Act of
1933 without volume or manner of sale restrictions and (ii) each Commitment
Party, in each case, shall be entitled to registration rights that are customary
for a transaction of this nature, pursuant to a registration rights agreement to
be entered into as of the Effective Date, which agreement shall be in form and
substance reasonably acceptable to the Requisite Commitment Parties and the
Company (the “Registration Rights Agreement”), and shall provide for customary
demand, shelf and piggyback registration rights with respect to all Common
Shares beneficially owned by such persons (whether acquired at the Effective
Date or thereafter) and shall provide for a shelf registration statement to be
filed by the Company for the benefit of such persons within ten (10) Business
Days following the later of (i) the Effective Date and (ii) the filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016. A
form of the Registration Rights Agreement shall be filed with the Bankruptcy
Court as part of the Plan Supplement or an amendment thereto.

(b) The Plan will provide that on the Effective Date, the Reorganized Company
Organizational Documents will be duly authorized, approved, adopted and in full
force and effect. Forms of the Reorganized Company Organizational Documents
shall be filed with the Bankruptcy Court as part of the Plan Supplement or an
amendment thereto.

Section 6.7 Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the offer and sale of the Unsubscribed
Shares to the Commitment Parties pursuant to this Agreement under applicable
securities and “Blue Sky” Laws of the states of the United States (or to obtain
an exemption from such qualification) and any applicable foreign jurisdictions,
and shall provide evidence of any such action so taken to the Commitment Parties
on or prior to the Closing Date. The Reorganized Company shall timely make all
filings and reports relating to the offer and sale of the Unsubscribed Shares
issued hereunder required under applicable securities and “Blue Sky” Laws of the
states of the United States following the Closing Date. The Company or the
Reorganized Company, as applicable, shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.7.

 

44



--------------------------------------------------------------------------------

Section 6.8 DTC Eligibility. Unless otherwise requested by the Requisite
Commitment Parties, the Reorganized Company shall use commercially reasonable
efforts to promptly make, when applicable from time to time after the Closing,
all Unlegended Shares eligible for deposit with The Depository Trust Company.
The Confirmation Order shall provide that The Depository Trust Company shall be
required to accept and conclusively rely upon the Plan and Confirmation Order in
lieu of a legal opinion regarding whether the Unlegended Shares are exempt from
registration and/or eligible for The Depository Trust Company book-entry
delivery, settlement, and depository services. “Unlegended Shares” means any
Common Shares acquired by the Commitment Parties and their respective Affiliates
(including any Related Purchaser or Ultimate Purchaser in respect thereof)
pursuant to this Agreement and the Plan, including all shares issued to the
Commitment Parties and their respective Affiliates in connection with the Rights
Offerings, that do not require, or are no longer subject to, the Legend. The
Debtor will use commercially reasonable efforts to cause the new Common Shares
to become publicly traded and listed on the New York Stock Exchange, Nasdaq or
another national securities exchange on or as soon as reasonably practicable
after the Effective Date.

Section 6.9 Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Subscription Rights and the sale of the Unsubscribed Shares for
the purposes identified in the Disclosure Statement and the Plan and will not
apply such proceeds in a manner that is inconsistent with the Plan Support
Agreement.

Section 6.10 Funded Debt. The Company shall cause the funded debt position upon
emergence to not exceed the sum of $2,000,000,000 plus the amount of Additional
New OpCo Notes (as defined in the Plan), if any, issued in respect of any
Allowed OpCo PPN Make-Whole Claims (as defined in the Plan), if any.

Section 6.11 Share Legend. Each certificate evidencing Unsubscribed Shares
issued hereunder, and each certificate issued in exchange for or upon the
Transfer of any such shares, shall be stamped or otherwise imprinted with a
legend (the “Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event that any such shares are uncertificated, such shares shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Reorganized Company
or agent and the term “Legend” shall include such restrictive notation. The
Reorganized Company shall remove the Legend (or restrictive notation,

 

45



--------------------------------------------------------------------------------

as applicable) set forth above from the certificates evidencing any such shares
(or the share register or other appropriate Reorganized Company records, in the
case of uncertified shares), upon request, at any time after the restrictions
described in such Legend cease to be applicable, including, as applicable, when
such shares may be sold under Rule 144 of the Securities Act. The Reorganized
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply as a condition to removing the Legend.

Section 6.12 Antitrust Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the Plan and the other Transaction Agreements, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Antitrust Authority, any drafts thereof) under any other Antitrust Laws that are
necessary to consummate and make effective the transactions contemplated by this
Agreement as soon as reasonably practicable and (ii) promptly furnishing any
documents or information reasonably requested by any Antitrust Authority.

(b) The Company and each Commitment Party subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the other Transaction Agreements that has notified the Company in
writing of such obligation (each such Commitment Party, a “Filing Party”) agree
to reasonably cooperate with each other as to the appropriate time of filing
such notification and its content. The Company and each Filing Party shall, to
the extent permitted by applicable Law: (i) promptly notify each other of, and
if in writing, furnish each other with copies of (or, in the case of material
oral communications, advise each other orally of) any material communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all material correspondence and communications between such Filing
Party or the Company and the Antitrust Authority; (iv) furnish each other Filing
Party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Requisite Commitment Parties and the Company.

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements, such Joint Filing Party shall promptly notify each other
Joint Filing Party of, and if in writing, furnish each other Joint Filing Party
with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any communications from or with an Antitrust
Authority.

 

46



--------------------------------------------------------------------------------

(d) The Company and each Filing Party shall use their commercially reasonable
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or to cause the termination or expiration of all
applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement at the earliest possible date after
the date of filing. The communications contemplated by this Section 6.12 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards. The obligations in this
Section 6.12 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan or the other Transaction Agreements.

Section 6.13 Alternative Transactions. The Company and the other Debtors shall
not seek, solicit, or support any Alternative Transaction, and shall not cause
or allow any of their agents or representatives to solicit any agreements
relating to an Alternative Transaction; provided, however, that nothing in this
Section 6.12 shall limit the Company’s and the other Debtors’ boards of
directors’ fiduciary duties consistent with Section 6 of the Plan Support
Agreement.

Section 6.14 Securities Laws Disclosure.

(a) The Company shall, on the Business Day immediately following the date
hereof, file a Current Report on Form 8-K.

(b) The Company shall timely file all required reports under Section 13 or 15(d)
of the Exchange Act, as applicable. The Company understands and confirms that
the Commitment Parties will rely on the foregoing covenant and the covenant in
Section 6.14(a) above in effecting transactions in securities of the Company.

Section 6.15 Reorganized Company as Successor. On the Effective Date, all rights
and obligations of the Company under this Agreement shall vest in the
Reorganized Company and the Plan shall include language to such effect. From and
after the Effective Date, the Reorganized Company shall be deemed to be a party
to this Agreement as the successor to all rights and obligations of the Company
hereunder.

Section 6.16 NOL Order. For the avoidance of doubt, the Parties agree that the
Final Order Approving Notification and Hearing Procedures For Certain Transfers
of and Declarations of Worthlessness with Respect to Common Stock entered by the
Bankruptcy Court June 13, 2016 [Docket No. 297] does not preclude transfers of
the Backstop Commitments or Subscription Rights, or the fulfillment of the
Backstop Commitments or the exercise of the Subscription Rights, all as
contemplated by this Agreement.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:

(a) Approval Order. The Bankruptcy Court shall have entered the Approval Order
in form and substance reasonably acceptable to the Requisite Commitment Parties,
and such Order shall be a Final Order.

(b) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order in form and substance reasonably acceptable to the
Requisite Commitment Parties, and such Order shall be a Final Order.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance reasonably satisfactory to the Requisite Commitment
Parties, and such Order shall be a Final Order.

(d) Plan. The Company and all of the other Debtors shall have substantially
complied with the terms of the Plan and the Plan Support Agreement (as amended
or supplemented from time to time) that are to be performed by the Company, the
Reorganized Debtors and the other Debtors on or prior to the Effective Date and
the conditions to the occurrence of the Effective Date (other than any
conditions relating to occurrence of the Closing) set forth in the Plan shall
have been satisfied or waived in accordance with the terms of the Plan.

(e) Rights Offerings. Each of: (i) the HoldCo Noteholders Rights Offering and
(ii) the HoldCo Equityholders Rights Offering, shall have been conducted and
completed and the Rights Offering Expiration Time shall have passed in
accordance with the Disclosure Statement Order and this Agreement.

(f) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(g) Registration Rights Agreement; Reorganized Company Organizational Documents.

(i) The Registration Rights Agreement shall have been executed and delivered by
the Reorganized Company, shall otherwise have become effective with respect to
the Commitment Parties and the other parties thereto, and shall be in full force
and effect.

(ii) The Reorganized Company Organizational Documents shall have been duly
approved and adopted and shall be in full force and effect.

 

48



--------------------------------------------------------------------------------

(h) Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursements accrued through the Closing Date pursuant to Section 3.3;
provided, that invoices for such Expense Reimbursements shall have been received
by the Debtors at least three (3) Business Days prior to the Closing Date in
order to be required to be paid on the Closing Date.

(i) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by any Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained or filed.

(j) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

(k) Representations and Warranties.

(i) The representations and warranties of the Debtors contained in Section 4.8
shall be true and correct in all respects on and as of the Closing Date with the
same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

(ii) The representations and warranties of the Debtors contained in Section 4.2,
Section 4.3, Section 4.4 and Section 4.5(b) shall be true and correct in all
material respects on and as of the Closing Date after giving effect to the Plan
with the same effect as if made on and as of the Closing Date after giving
effect to the Plan (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).

(iii) The representations and warranties of the Debtors contained in this
Agreement other than those referred to in clauses (i) and (ii) above shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) on and as of the Closing Date after giving effect to the Plan with
the same effect as if made on and as of the Closing Date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not constitute, individually or
in the aggregate, a Material Adverse Effect.

(l) Covenants. The Debtors shall have performed and complied, in all material
respects, with all of their respective covenants and agreements contained in
this Agreement that contemplate, by their terms, performance or compliance prior
to the Closing Date.

 

49



--------------------------------------------------------------------------------

(m) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred, and there shall not exist, any Event that constitutes,
individually or in the aggregate, a Material Adverse Effect.

(n) Officer’s Certificate. The Commitment Parties shall have received on and as
of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
subparagraphs (k), (l) and (m) of this Section 7.1 have been satisfied.

(o) Funding Notice. The Commitment Parties shall have received the Funding
Notice.

(p) Key Contracts. Subject to Section 7.1(q), the assumption or rejection (in
each case, pursuant to section 365 of the Bankruptcy Code) and/or amendment of
the Contracts described in Section 1.1 of the Company Disclosure Schedules as of
the Closing Date and the liabilities of the Reorganized Debtors with respect to
such Contracts shall, in the aggregate, be reasonably satisfactory to the
Requisite Commitment Parties.

(q) Full Funding of Backstop Commitments. The Commitment Parties together with
any other participants in the Rights Offerings shall have sufficient funds to
complete the Rights Offerings following the procedures set forth in Section 2.1,
Section 2.2, Section 2.3 and Section 2.4.

(r) GUC Claims Cap. On the day that is 10 days prior to the Escrow Account
Funding Date, the Company and the Commitment Parties shall have reasonably
determined that the aggregate amount of general unsecured claims (other than
funded debt claims) that will be paid in cash pursuant to the terms of the Plan
and the present value (applying a reasonable discount rate) of the Company’s
liabilities with respect to any Material Contract that is amended, assumed,
modified, terminated, waived, supplemented, replaced, restated, reinstated, or
otherwise changed in accordance with Section 6.3, shall not exceed $330 million
(the “Claims Cap”). In making such determination: (a) the Company and the
Commitment Parties may consider any such general unsecured claims that have been
allowed pursuant to the terms of settlements with respect to Material Contracts
that are amended, assumed, modified, terminated, waived, supplemented, replaced,
restated, reinstated, or otherwise changed by the Company; (b) the Company, upon
the reasonable request of the Commitment Parties, shall, subject to professional
responsibilities, estimate and/or object to any claims; and (c) if the Company
and the Commitment Parties do not agree on such determination, they shall seek
such a determination from the Bankruptcy Court.

Section 7.2 Waiver of Conditions to Obligations of Commitment Parties. All or
any of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Commitment Parties by a written instrument executed by
the Requisite Commitment Parties in their sole discretion and if so waived, all
Commitment Parties shall be bound by such waiver; provided, however, that the
conditions set forth in subsections (f), (i) and (j) of Section 7.1 shall not be
subject to waiver except by a written instrument executed by all Commitment
Parties.

 

50



--------------------------------------------------------------------------------

Section 7.3 Conditions to the Obligations of the Debtors. The obligations of the
Debtors to consummate the transactions contemplated hereby with the Commitment
Parties is subject to (unless waived by the Company) the satisfaction of each of
the following conditions:

(a) Approval Order. The Bankruptcy Court shall have entered the Approval Order
and such Order shall be a Final Order.

(b) Disclosure Statement Order. The Bankruptcy Court shall have entered the
Disclosure Statement Order, and such Order shall be a Final Order.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such Order shall be a Final Order.

(d) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(e) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by any Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained or filed.

(f) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.

(g) Representations and Warranties.

(i) The representations and warranties of the Commitment Parties contained in
this Agreement that are qualified by “materiality” or “material adverse effect”
or words or similar import shall be true and correct in all respects on and as
of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all respects only as of the specified
date).

(ii) The representations and warranties of the Commitment Parties contained in
this Agreement that are not qualified by “materiality” or “material adverse
effect” or words or similar import shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).

 

51



--------------------------------------------------------------------------------

(h) Covenants. Each of the Commitment Parties, severally and not jointly, shall
have performed and complied, in all material respects, with all of their
covenants and agreements contained in this Agreement and in any other document
delivered pursuant to this Agreement.

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the Approval
Order, the Company, the Reorganized Debtors and the other Debtors (the
“Indemnifying Parties” and each, an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Commitment Party and its Affiliates,
equity holders, members, partners, general partners, managers and its and their
respective Representatives and controlling persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities and
costs and expenses (other than Taxes of the Commitment Parties except to the
extent otherwise provided for in this Agreement) arising out of a claim asserted
by a third party (collectively, “Losses”) that any such Indemnified Person may
incur or to which any such Indemnified Person may become subject arising out of
or in connection with this Agreement and the obligations hereunder, including
the Backstop Commitment, the Rights Offerings, the payment of the Commitment
Premium or the use of the proceeds of the Rights Offerings, or any claim,
challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, the Reorganized
Debtors, the other Debtors, their respective equity holders, Affiliates,
creditors or any other Person, and reimburse each Indemnified Person upon demand
for reasonable documented (with such documentation subject to redaction to
preserve attorney client and work product privileges) legal or other third-party
expenses incurred in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a
witness with respect to, any lawsuit, investigation, claim or other proceeding
relating to any of the foregoing (including in connection with the enforcement
of the indemnification obligations set forth herein), irrespective of whether or
not the transactions contemplated by this Agreement or the Plan are consummated
or whether or not this Agreement is terminated; provided, that the foregoing
indemnity will not, as to any Indemnified Person, apply to Losses (a) as to a
Defaulting Commitment Party, its Related Parties or any Indemnified Person
related thereto, caused by a Commitment Party Default by such Commitment Party,
or (b) to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction, whether such judgment is in such underlying
action, suit or proceeding, or otherwise, to arise from the bad faith, willful
misconduct or gross negligence of such Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and

 

52



--------------------------------------------------------------------------------

(b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to
any local counsel) in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Indemnifying Party shall not be liable for the
expenses of more than one separate counsel representing the Indemnified Persons
who are parties to such Indemnified Claims (in addition to one local counsel in
each jurisdiction in which local counsel is required)), (ii) the Indemnifying
Party shall not have employed counsel reasonably acceptable to such Indemnified
Person to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or
(iv) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person. Notwithstanding anything herein to the
contrary, the Debtors shall have sole control over any Tax controversy or Tax
audit and shall be permitted to settle any liability for Taxes of the Debtors.

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this Article VIII, the Indemnifying Party shall not be liable for any settlement
of any Indemnified Claims effected by such Indemnified Person without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be

 

53



--------------------------------------------------------------------------------

granted or withheld, conditioned or delayed in the Indemnified Person’s sole
discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company and the Reorganized Debtors pursuant to the issuance and
sale of the Rights Offering Shares in the Rights Offerings contemplated by this
Agreement and the Plan bears to (b) the Commitment Premium paid or proposed to
be paid to the Commitment Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Share Purchase Price for all Tax purposes. The provisions of this Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The Approval Order shall provide that the obligations of the Company
and the Reorganized Debtors under this Article VIII shall constitute allowed
administrative expenses of the Debtors’ estate under sections 503(b) and 507 of
the Bankruptcy Code and are payable without further Order of the Bankruptcy
Court, and that the Company and the Reorganized Debtors may comply with the
requirements of this Article VIII without further Order of the Bankruptcy Court.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

 

54



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.1 Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Company and the Requisite
Commitment Parties.

Section 9.2 Automatic Termination. Notwithstanding anything to the contrary in
this Agreement, and except as otherwise provided in this Section 9.2, at which
point this Agreement may be terminated by the Requisite Commitment Parties upon
written notice to the Company upon the occurrence of any of the following
Events, this Agreement shall terminate automatically without any further action
or notice by any Party at 5:00 p.m., Houston, Texas time on the third Business
Day following the occurrence of any of the following Events; provided, that the
Requisite Commitment Parties may waive such termination or extend any applicable
dates in accordance with Section 10.7:

(a) the Closing Date has not occurred by 11:59 p.m., Houston, Texas time on
April 15, 2017 (as may be extended pursuant to Section 2.3(e), the “Outside
Date”), unless prior thereto the Effective Date occurs and each Rights Offering
has been consummated; provided, that with respect to this subclause (a), notice
to the Company shall not be required for termination;

(b) the obligations of the Plan Support Parties under the Plan Support Agreement
are terminated in accordance with the terms of the Plan Support Agreement
provided, that with respect to this subclause (b), notice to the Company shall
not be required for termination;

(c) (i) the Company or the other Debtors shall have breached any representation,
warranty, covenant or other agreement made by the Company or the other Debtors
in this Agreement or any such representation or warranty shall have become
inaccurate and such breach or inaccuracy would, individually or in the
aggregate, cause a condition set forth in Section 7.1(k), Section 7.1(l), or
Section 7.1(m) not to be satisfied, (ii) the Commitment Parties shall have
delivered written notice of such breach or inaccuracy to the Company, (iii) such
breach or inaccuracy is not cured by the Company or the other Debtors by the
fifth (5th) Business Day after receipt of such notice, and (iv) as a result of
such failure to cure, any condition set forth in Section 7.1(k), or Section
7.1(l), is not capable of being satisfied or has not been satisfied by the date
on which such condition must, by its terms, be satisfied; provided, that this
Agreement shall not terminate automatically pursuant to this Section 9.2(c) if
the Commitment Parties are then in willful or intentional breach of this
Agreement;

(d) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or any Rights Offering or the transactions contemplated by this Agreement,
the other Transaction Agreements or the Registration Rights Agreement in a way
that cannot be remedied by the Debtors subject to the reasonable satisfaction of
the Requisite Commitment Parties;

 

55



--------------------------------------------------------------------------------

(e) (i) the Debtors have materially breached their obligations under
Section 6.13; (ii) the Bankruptcy Court approves or authorizes an Alternative
Transaction; or (iii) any of the Debtors enters into any Contract providing for
the consummation of any Alternative Transaction;

(f) the Company or any other Debtor (i) materially and adversely (to the
Commitment Parties) amends or modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documentation in a manner that is materially
inconsistent with this Agreement without the consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties or
(ii) publicly announces its intention to take any such action listed in
sub-clauses (i) of this subsection;

(g) the Approval Order, Disclosure Statement Order, or Confirmation Order is
terminated, reversed, stayed, dismissed, vacated, or reconsidered, or any such
Order is modified or amended after entry without the prior acquiescence or
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Requisite Commitment Parties in a manner that prevents or prohibits the
consummation of the Restructuring Transactions contemplated in this Agreement or
any of the Definitive Documentation in a way that cannot be remedied by the
Debtors subject to the reasonable satisfaction of the Requisite Commitment
Parties or that changes the economic terms of this Agreement;

(h) any of the Orders approving this Agreement, the Rights Offering Procedures,
the Plan or the Disclosure Statement, or the Confirmation Order are reversed,
stayed, dismissed, vacated or reconsidered or modified or amended without the
acquiescence or written consent (not to be unreasonably withheld, conditioned or
delayed) of the Requisite Commitment Parties (and such action has not been
reversed or vacated within thirty (30) calendar days after its issuance) in a
manner that prevents or prohibits the consummation of the Restructuring
Transactions contemplated in this Agreement or any of the Definitive
Documentation in a way that cannot be remedied by the Debtors subject to the
reasonable satisfaction of the Requisite Commitment Parties or that changes the
economic terms of this Agreement;

(i) the Bankruptcy Court has not entered the Approval Order by January 20, 2017;
provided, that with respect to this subclause (i), notice to the Company shall
not be required for termination, or

(j) the Company shall have made a public announcement of its intention not to
pursue the Plan or shall have sought, solicited, negotiated, encouraged,
proposed, filed, supported, consented to, pursued, initiated, assisted, joined
in, participated in the formulation of, or entered into any agreements relating
to, or provided any information about, the Debtors for the purposes of entering
into an Alternative Transaction, and shall have filed any motion or other filing
seeking dismissal of the bankruptcy, the appointment of a trustee or examiner
with expanded powers in the bankruptcy, the conversion of the bankruptcy to a
case under Chapter 7 of the Bankruptcy Code.

 

56



--------------------------------------------------------------------------------

Section 9.3 Termination by the Company.

This Agreement may be terminated by the Company upon written notice to each
Commitment Party upon the occurrence of any of the following Events, subject to
the rights of the Company to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of such Event:

(a) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or any Rights Offering or the transactions contemplated by this Agreement,
the other Transaction Agreements or the Registration Rights Agreement in a way
that cannot be remedied by the Debtors subject to the reasonable satisfaction of
the Requisite Commitment Parties;

(b) subject to the right of the Commitment Parties to arrange a Commitment Party
Replacement in accordance with Section 2.3(a) or Section 2.3(b) (which will be
deemed to cure any breach by the replaced Commitment Party pursuant to this
subsection (b)), (i) any Commitment Party shall have breached any
representation, warranty, covenant or other agreement made by such Commitment
Party in this Agreement or any such representation or warranty shall have become
inaccurate and such breach or inaccuracy would, individually or in the
aggregate, cause a condition set forth in Section 7.3(g) or Section 7.3(h) not
to be satisfied, (ii) the Company shall have delivered written notice of such
breach or inaccuracy to such Commitment Party, (iii) such breach or inaccuracy
is not cured by such Commitment Party by the fifth (5th) Business Day after
receipt of such notice, and (iv) as a result of such failure to cure, any
condition set forth in Section 7.3(g) or Section 7.3(h) is not capable of being
satisfied; provided, that the Company shall not have the right to terminate this
Agreement pursuant to this Section 9.3(b) if it is then in willful or
intentional breach of this Agreement;

(c) the Approval Order, Disclosure Statement Order, or Confirmation Order is
terminated, reversed, stayed, dismissed, vacated, or reconsidered, or any such
Order is modified or amended after entry without the prior acquiescence or
written consent (not to be unreasonably withheld, conditioned or delayed) of the
Company in a manner that prevents or prohibits the consummation of the
Restructuring Transactions contemplated in this Agreement or any of the
Definitive Documentation in a way that cannot be remedied by the Commitment
Parties subject to the reasonable satisfaction of the Debtors or that changes
the economic terms of this Agreement;

(d) any of the Orders approving this Agreement, the Rights Offering Procedures,
the Plan or the Disclosure Statement, or the Confirmation Order are reversed,
stayed, dismissed, vacated or reconsidered or modified or amended without the
acquiescence or consent (not to be unreasonably withheld, conditioned or
delayed) of the Company (and such action has not been reversed or vacated within
thirty (30) calendar days after its issuance) in a manner that prevents or
prohibits the consummation of the Restructuring Transactions contemplated in
this Agreement or any of the Definitive Documentation in a way that cannot be
remedied by the Commitment Parties subject to the reasonable satisfaction of the
Debtors or that changes the economic terms of this Agreement;

 

57



--------------------------------------------------------------------------------

(e) the board of directors of the Company determines that continued performance
under this Agreement (including taking any action or refraining from taking any
action and including, without limitation, the Plan or solicitation of the Plan)
would be inconsistent with the exercise of its fiduciary duties (as reasonably
determined by such entity in good faith after consultation with outside legal
counsel and based on the advice of such counsel);

(f) the Plan Support Agreement is terminated in accordance with its terms; or

(g) the Closing Date has not occurred by the Outside Date (as the same may be
extended pursuant to Section 9.2(a) or Section 2.3(e)), unless prior thereto the
Effective Date occurs and each Rights Offering has been consummated; provided,
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 9.3(g) if it is then in willful or intentional breach of this
Agreement.

Section 9.4 Effect of Termination.

(a) Upon termination of this Agreement pursuant to this Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to and in accordance with
Section 3.3 and to pay the Commitment Premium pursuant to and in accordance with
Section 3.2 shall survive the termination of this Agreement and shall remain in
full force and effect in case, until such obligations have been satisfied,
(ii) the provisions set forth in Article VIII and Article X shall survive the
termination of this Agreement in accordance with their terms, in each case so
long as the Approval Order has been entered by the Bankruptcy Court prior to the
date of termination, and (iii) subject to Section 10.10, nothing in this
Section 9.4 shall relieve any Party from liability for its gross negligence or
any willful or intentional breach of this Agreement. For purposes of this
Agreement, “willful or intentional breach” means a breach of this Agreement that
is a consequence of an act undertaken by the breaching Party with the knowledge
that the taking of such act would, or would reasonably be expected to, cause a
breach of this Agreement.

(b) If this Agreement is terminated for any reason other than by the Company
under Section 9.3(b), the Debtors shall, promptly after the date of such
termination, pay the Commitment Premium set forth by Section 3.2 and any
provisos applicable to Section 3.2(a) entirely in cash to the Commitment Parties
or their designees. To the extent that all amounts due in respect of the
Commitment Premium pursuant to this Section 9.4(b) have actually been paid by
the Debtors to the Commitment Parties in connection with a termination of this
Agreement, the Commitment Parties shall not have any additional recourse against
the Debtors for any obligations or liabilities relating to or arising from this
Agreement, except for liability for bad faith, willful misconduct or gross
negligence of this Agreement pursuant to Section 8.1 or except as otherwise
provided in Section 9.4(a). Except as set forth in this Section 9.4(b), the
Commitment Premium shall not be payable upon the termination of this Agreement.
The Commitment Premium shall, pursuant to the Approval Order, constitute allowed
administrative expenses of the Debtors’ estate under sections 503(b) and 507 of
the Bankruptcy Code.

 

58



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

(a) If to the Company or any of the other Debtors:

Ultra Petroleum Corp.

400 North Sam Houston Parkway E.

Suite 1200

Houston, Texas 77060

Tel: (281)876-0120

Fax: (281) 876-2831

Attn: Chief Financial Officer

Email: gshaw@ultrapetroleum.com

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Tel: (312) 862-2000

Fax: (312) 862-2200

Attn: David R. Seligman, P.C.; Christopher T. Greco

E-mail: dseligman@kirkland.com;

             cgreco@kirkland.com;

and

Kirkland & Ellis LLP

600 Travis Street

Suite 3300

Houston, Texas 77002

Tel: (713) 835-3600

Fax: (713) 835-3601

Attn: Matthew R. Pacey

Email: matt.pacey@kirkland.com

 

59



--------------------------------------------------------------------------------

(b) If to the Commitment Parties:

To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature in its signature page to this Agreement.

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Attn.: Andrew Rosenberg

1285 Avenue of the Americas

New York, New York 10019-6064

Tel: (212) 373-3000

Fax: (212) 757-3990

Email: arosenberg@paulweiss.com

and

Brown Rudnick LLP

Attn.: Edward Weisfelner

Seven Times Square

New York, New York 10036

Tel: (212) 209-4800

Fax: (212) 209-4801

Email: eweisfelner@brownrudnick.com

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by Section 2.3 or
Section 2.6 and any purported assignment in violation of this Section 10.2 shall
be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties and
the Plan Support Agreement (including the Plan Term Sheet) will each continue in
full force and effect.

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan

 

60



--------------------------------------------------------------------------------

submitted by any Commitment Party, nothing contained in the Plan (including any
amendments, supplements or modifications thereto) or Confirmation Order
(including any amendments, supplements or modifications thereto) shall alter,
amend or modify the rights of the Commitment Parties under this Agreement unless
such alteration, amendment or modification has been made in accordance with
Section 10.7.

(c) Notwithstanding subsection (a) of this Section 10.3, any agreements executed
contemporaneously with this Agreement shall constitute valid and binding
obligations of the Parties thereto.

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO SUCH STATE’S CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY
LEGAL ACTION, SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER ARISING
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING,
MAY BE BROUGHT IN THE BANKRUPTCY COURT, AND BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH OF THE PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE
EXCLUSIVE JURISDICTION OF SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH
RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified or changed only by a written instrument
signed by the Company and the Requisite Commitment Parties; provided, that
(a) any Commitment Party’s prior written consent shall be required for any
amendment that would, directly or indirectly: (i) modify such Commitment Party’s
Backstop Commitment Percentage,

 

61



--------------------------------------------------------------------------------

(ii) increase the Per Share Purchase Price, (iii) decrease the Commitment
Premium or adversely modify in any material respect the method of payment
thereof, (iv) increase the Backstop Commitment of such Commitment Party or
(v) have a materially adverse and disproportionate effect on such Commitment
Party; (b) the prior written consent of each Commitment Party shall be required
for any amendment to the definition of “Requisite Commitment Parties”; and
(c) no amendment or modification of the rights or obligations of the HoldCo
Noteholders Commitment Parties or the HoldCo Equityholders Commitment Parties or
the terms of the HoldCo Noteholders Rights Offering or the HoldCo Equityholders
Rights Offering as set forth under this Agreement may be made unless either
(i) such amendments or modifications are applied to the rights or obligations of
each of the HoldCo Noteholders Commitment Parties and the HoldCo Equityholders
Commitment Parties mutatis mutandis or applied to the terms of the HoldCo
Noteholders Rights Offering and the HoldCo Equityholders Rights Offering mutatis
mutandis, as applicable or (ii) HoldCo Noteholders Commitment Parties holding at
least 662/3% of the aggregate HoldCo Noteholders Backstop Commitment Percentage
and HoldCo Equityholders Commitment Parties holding at least 662/3% of the
aggregate HoldCo Equityholders Backstop Commitment Percentage consent to such
amendment or modification. Notwithstanding the foregoing, the Backstop
Commitment Schedule shall be revised as necessary without requiring a written
instrument signed by the Company and the Requisite Commitment Parties to reflect
changes in the composition of the Commitment Parties and Backstop Commitment
Percentages as a result of Transfers permitted in accordance with the terms and
conditions of this Agreement. The terms and conditions of this Agreement (other
than the conditions set forth in Section 7.1 and Section 7.3, the waiver of
which shall be governed solely by Article VII) may be waived (A) by the Debtors
only by a written instrument executed by the Company and (B) by the Requisite
Commitment Parties only by a written instrument executed by the Requisite
Commitment Parties. No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement will operate as a waiver thereof,
nor will any waiver on the part of any Party of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 10.9 Specific Performance. It is understood and agreed by the Parties
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity.

 

62



--------------------------------------------------------------------------------

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

Section 10.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary action or exercise any discretionary powers on
behalf of any other Commitment Party, (c) no Commitment Party or any of its
Related Parties shall have any duty to the other Commitment Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Commitment Parties any information relating to the Company
or any of its Subsidiaries that may have been communicated to or obtained by
such Commitment Party or any of its Affiliates in any capacity, (d) no
Commitment Party may rely, and each Commitment Party confirms that it has not
relied, on any due diligence investigation that any other Commitment Party or
any Person acting on behalf of such other Commitment Party may have conducted
with respect to the Company or any of its Affiliates or any of their respective
securities, and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Unsubscribed Shares or Backstop Commitment Percentage
of its Backstop Commitment.

Section 10.12 Publicity.

(a) Other than as may be required by applicable Law, no Party shall issue any
press release, make any filing with the SEC (other than required under
applicable securities law and regulation as reasonably determined in good faith
by outside counsel to the Debtors) or make any other public announcement
regarding this Agreement without the consent of the Debtors and the Requisite
Commitment Parties, which consent shall not be unreasonably delayed,
conditioned, or withheld, and each Party shall coordinate with the other Parties
regarding any public statements made, including any communications with the
press, public filings or filings with the SEC, with respect to this Agreement;
for the avoidance of doubt, each Party shall have the right, without any
obligation to any other Party, to decline to comment to the press with respect
to this Agreement.

(b) Under no circumstances may any Party make any public disclosure of any kind
that would disclose (i) the particular holdings of any Commitment Party or
(ii) the identity of any Commitment Party, in each case without the prior
written consent of such Commitment Party; provided, that (w) the Debtors may
disclose such identities and the aggregate holdings of the Consenting HoldCo
Noteholders and the Consenting HoldCo Equityholders, respectively, but not
individual holdings of any individual Commitment Party (which shall be treated
as “advisors’ eyes only”) in any filing with the SEC in respect of this
Agreement and in any materials filed in the Chapter 11 Cases in support of the
Approval Motion; (x) the Debtors may disclose such identities or amounts without
consent to the extent that, upon the advice of counsel, it is required to do so
by any governmental or regulatory authority (including as it may be directed by
the SEC) or court of competent jurisdiction

 

63



--------------------------------------------------------------------------------

(including the Bankruptcy Court), or by applicable law, in which case the
Debtors, prior to making such disclosure, shall allow the Commitment Parties to
whom such disclosure relates reasonable time at its own cost to seek a
protective order with respect to such disclosures, (y) the Debtors may disclose
the existence and terms of this Agreement, including the execution of this
Agreement by the Commitment Parties, and (z) the Debtors may disclose the
aggregate percentage or aggregate principal amount held by the Consenting HoldCo
Noteholders and the Consenting HoldCo Equityholders, respectively. The Debtors
shall not use the name of any Commitment Party in any press release without such
Party’s prior written consent.

(c) The Debtors will issue a press release announcing this Agreement on
November 22, 2016 and provide the counsel to the HoldCo Noteholder Committee and
counsel to the Equityholder Committee with a draft of such press release and all
future press releases, public filings, public announcements or other
communications with any news media relating to this Agreement or the
Restructuring Transactions at least one (1) business day prior to issuing such
releases, filings, announcements or other communications; provided, that the
Debtors shall be under no obligation to consult with, or obtain the prior
approval of, any other Party as it relates to communications with vendors,
customers and other third parties regarding the general nature of the
Restructuring Transactions.

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rules of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

Section 10.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based
on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, that nothing in this Section 10.14 shall relieve or
otherwise limit the liability of any Party hereto or any of their respective
successors or permitted assigns for any breach or violation of its obligations
under this Agreement or such other documents or instruments. For the avoidance
of doubt, none of the Parties will have any recourse, be entitled to commence
any proceeding or make any claim under this Agreement or in connection with the
transactions contemplated hereby except against any of the Parties or their
respective successors and permitted assigns, as applicable.

 

64



--------------------------------------------------------------------------------

Section 10.15 Relationship Among Parties.

(a) Notwithstanding anything herein to the contrary, the duties and obligations
of the Commitment Parties, on the one hand, and the Debtors, on the other hand,
arising under this Agreement shall be several, not joint. No Party shall have
any responsibility by virtue of this Agreement for any trading by any other
entity. No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement. The
Parties hereto acknowledge that this Agreement does not constitute an agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Debtors
and the Commitment Parties do not constitute a “group” within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended. Nothing
contained herein or any Definitive Documentation and no action taken by any
Commitment Party pursuant to this Agreement shall be deemed to constitute or to
create a presumption by any parties that the Commitment Parties are in any way
acting in concert or as a “group” (or a joint venture, partnership or
association), and the Debtors will not assert any such claim with respect to
such obligations or the transactions contemplated by this Agreement or the
Definitive Documentation, and the Debtors acknowledge that neither the HoldCo
Equityholders Commitment Parties nor the HoldCo Noteholder Commitment Parties
are acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or the Definitive Documentation. The
Debtors acknowledge and each HoldCo Equityholder Commitment Party and each
HoldCo Noteholder Commitment Party confirms that it has independently
participated in the negotiation of the transactions contemplated under this
Agreement and the Definitive Documentation with the advice of counsel and
advisors.

(b) In connection with any matter requiring consent or a request of the
Requisite Commitment Parties under this Agreement, there is no requirement or
obligation that such holders agree among themselves to take such action and no
agreement among such holders with respect to any such action. In connection with
any matter that may be requested by the Requisite Commitment Parties, each such
holder may, through its counsel, make such request; provided, that the Company
will only be required to take such action if it receives the request of the
Requisite Commitment Parties, as the case may be. In connection with any matter
requiring consent of the Requisite Commitment Parties hereunder, the Company
will solicit consent independently from each such holder or its respective
counsel; provided, that such consent shall only be granted if the approval of
the Requisite Commitment Parties (as applicable) is obtained.

(c) It is understood and agreed that none of the Commitment Parties has any duty
of trust or confidence in any form with any other Commitment Party, the Debtors,
or any of the Debtors’ creditors or other stakeholders and, except as expressly
provided in this Agreement, there are no agreements, commitments or undertakings
by, among or between any of them with respect to the subject matter hereof. For
the avoidance of doubt, the foregoing sentence does not include any fiduciary
obligations owed by any Plan Support Party that has been appointed an officer of
any Debtor.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.

 

ULTRA PETROLEUM CORP.

 

By:  

/s/ Michael D. Watford

  Name: Michael D. Watford   Title: Chairman, President and CEO

[Signature Page to Backstop Commitment Agreement]



--------------------------------------------------------------------------------

Schedule 1A

HoldCo Noteholders Backstop Commitment Schedule



--------------------------------------------------------------------------------

Schedule 1B

HoldCo Equityholders Backstop Commitment Schedule



--------------------------------------------------------------------------------

Company Disclosure Schedule

Section 1.1

Material Contracts

 

1. Gathering System Agreement between Pinedale Corridor, LP and Ultra Wyoming
LGS, LLC dated as of December 20, 2012 (as amended from time to time thereafter

 

2. Transportation Service Agreement between Rockies Express Pipeline LLC and
Ultra Resources, Inc. dated as of April 19, 2007 (as amended from time to time
thereafter)

 

3. Capacity Release Agreement between Sempra Rockies Marketing LLC and Ultra
Resources, Inc. dated as of March 5, 2009 (as amended from time to time
thereafter

 

4. Crude Oil Purchase Contract between Ultra Resources, Inc., successor in
interest to Axia Energy, LLC and EDF Trading North America, LLC dated as of
July 31, 2013 (as amended from time to time thereafter)

 

5. Purchase and Sale Agreement between Big West Oil LLC and Ultra Resources,
Inc., as successor to Axia Energy, LLC, dated as of July 1, 2013 (as amended
from time to time thereafter)

 

6. Pinedale Unit Area Net Profits Contract between Malco Refineries, Inc.,
Continental Oil Company, and Novi Oil Company, dated as of April 1, 1954 (as
supplemented from time to time thereafter)



--------------------------------------------------------------------------------

Exhibit A

Rights Offering Procedures



--------------------------------------------------------------------------------

ULTRA PETROLEUM CORP. (THE “COMPANY”)

RIGHTS OFFERING PROCEDURES1

Each Rights Offering Share (as defined below) is being distributed and issued by
the Company (i) pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”; such offering, a
“Registered Rights Offering”), or (ii) without registration under the Securities
Act, in reliance upon the exemption provided in Section 1145 of the Bankruptcy
Code (such offering, an “1145 Rights Offering”). None of the Subscription Rights
(as defined below) or the Rights Offering Shares issuable upon exercise of such
rights distributed pursuant to these Rights Offering Procedures in reliance upon
the exemption provided in Section 1145 of the Bankruptcy Code have been or will
be registered under the Securities Act, nor any state or local law requiring
registration for offer and sale of a security.

If the Rights Offering is a Registered Rights Offering, the Subscription Rights
will be immediately detachable and freely transferable separately from HoldCo
Notes or HoldCo Equity Interests, as applicable; provided however that the
transferability of Subscription Rights held by an Affiliate (as that term is
defined under Rule 144 promulgated under the Securities Act (“Rule 144”) of the
Company may be subject to limitations on transferability under the Securities
Act.

If the Rights Offering is an 1145 Rights Offering, the Subscription Rights will
not be detachable or transferable separately from HoldCo Notes or HoldCo Equity
Interests, as applicable. Rather, the Subscription Rights together with the
underlying HoldCo Notes or HoldCo Equity Interests with respect to which such
Subscription Rights were issued, will trade together as a unit, subject to such
limitations, if any, that would be applicable to the transferability of the
underlying HoldCo Notes or HoldCo Equity Interests; and, provided further, that
following the exercise of any Subscription Rights, the holder thereof shall be
prohibited from transferring or assigning the HoldCo Notes or the HoldCo Equity
Interests, as applicable, corresponding to such Subscription Rights until the
earlier of (i) termination of the Rights Offering and (ii) the revocation of
exercise of the Subscription Rights to the extent permitted by these Rights
Offering Procedures.

The Disclosure Statement (as defined below) has previously been distributed in
connection with the Debtors’ solicitation of votes to accept or reject the Plan
(as

 

1 

Terms used and not defined herein shall have the meaning assigned to them in the
Plan Support Agreement, dated as of November 21, 2016 (including the terms and
conditions set forth in the Plan Term Sheet attached as Exhibit A to the Plan
Support Agreement (the “Plan Term Sheet”), the terms and conditions set forth in
the Backstop Commitment Agreement attached as Exhibit B to the Plan Support
Agreement (the “Backstop Agreement”) and collectively, including all the other
exhibits thereto, as may be amended, supplemented or otherwise modified from
time to time, the “Plan Support Agreement”)).



--------------------------------------------------------------------------------

defined below) and that document sets forth important information, including
risk factors, that should be carefully read and considered by each Eligible
Holder (as defined below) prior to making a decision to participate in the
Rights Offering (as defined below). Additional copies of the Disclosure
Statement are available upon request from the Subscription Agent.

The Rights Offering is being conducted by the Company in good faith and in
compliance with the Bankruptcy Code. In accordance with Section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith
and in compliance with the applicable provisions of the Bankruptcy Code, in the
offer, issuance, sale, or purchase of a security offered or sold under the plan
of the debtor, of an affiliate participating in a joint plan with the debtor, or
of a newly organized successor to the debtor under the plan, is not liable, on
account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale or purchase of securities.



--------------------------------------------------------------------------------

Eligible Holders (as defined below) should note the following times relating to
the Rights Offering:

 

Date

  

Calendar Date

  

Event

Record Date    [●], 2016    The date and time fixed by the Company pursuant to
the Plan for the determination of the holders eligible to receive Subscription
Rights. Subscription Commencement Date    [●], 2017    Commencement of the
Rights Offering. Subscription Expiration Deadline    4:00 p.m. Houston time on
[●], 2017   

The deadline for Eligible Holders to subscribe for Rights Offering Shares. An
Eligible Holder’s applicable Beneficial Holder Subscription Form(s) (with
accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) must be
received by the Eligible Holder’s Nominee (as defined below) in sufficient time
to allow such Nominee to deliver the Master Subscription Form to the
Subscription Agent by the Subscription Expiration Deadline.

 

Eligible Holders who are not Commitment Parties must deliver the aggregate
Purchase Price (as defined below) by the Subscription Expiration Deadline.

 

Eligible Holders who are Commitment Parties must deliver the aggregate Purchase
Price no later than the deadline specified in the Funding Notice (as defined
below) in accordance with the terms of the Backstop Agreement.



--------------------------------------------------------------------------------

To Eligible Holders and Nominees of Eligible Holders:

On [●], 2016, the Debtors filed the Debtors’ Joint Chapter 11 Plan of
Reorganization (as may be amended, modified, or supplemented from time to time
in accordance with the terms thereof, the “Plan”) with the United States
Bankruptcy Court for the Southern District of Texas, Houston Division, and the
Disclosure Statement for the Debtors’ Joint Chapter 11 Plan of Reorganization
(as may be amended from time to time in accordance with its terms, the
“Disclosure Statement”). Pursuant to the Plan, each Holder of an Allowed HoldCo
Notes Claim (each such holder, together with its permitted transferees, an
“Eligible HoldCo Noteholder”) as of the Record Date shall receive HoldCo
Noteholders Subscription Rights (as defined below) pursuant to the HoldCo
Noteholders Rights Offering (as defined below), and each Holder of an Allowed
HoldCo Equity Interest (each such holder, together with its permitted
transferees, an “Eligible HoldCo Equityholder” and, together with the Eligible
HoldCo Noteholders, “Eligible Holders”) as of the Record Date shall receive
HoldCo Equityholders Subscription Rights (as defined below) pursuant to the
HoldCo Equityholder Rights Offering (as defined below), in each case, in
accordance with the terms and conditions of these Rights Offering Procedures.
The HoldCo Noteholders Rights Offering and the HoldCo Equityholders Rights
Offering are collectively referred to herein as the “Rights Offering”.
Notwithstanding anything to the contrary contained herein, in the event that the
Rights Offering is a Registered Rights Offering, the Subscription Rights shall
be immediately detachable and trade separately from the underlying Allowed
HoldCo Notes Claims and the Allowed HoldCo Equity Interests, as applicable, and
there shall be no limitation (except for those limitations imposed by applicable
securities law, if any) on the person or persons that may exercise any of the
rights transferred hereunder. For the avoidance of doubt, in such circumstance,
for purposes of determining who may exercise a Subscription Right, the terms
“Eligible Holder,” “Eligible HoldCo Noteholder” and “Eligible HoldCo
Equityholder” shall include any person that validly holds the Subscription Right
as of the date of exercise, without any requirement that such person hold a
Noteholder Claim or Equityholder Interest as of such date.

Pursuant to the Plan, each Eligible HoldCo Noteholder as of the Record Date will
receive rights to subscribe for its pro rata portion of 75 percent of the Shares
(as defined below) offered in the Rights Offering (the “HoldCo Noteholders
Rights Offering,” and such Shares, the “HoldCo Noteholders Rights Offering
Shares”), which HoldCo Noteholder Rights Offering Shares, collectively, will
reflect an aggregate purchase price of $435,000,000 calculated by multiplying
the number of Shares offered in the HoldCo Noteholder Rights Offering by the
Purchase Price. “Shares” shall be the fully diluted number of shares of
Reorganized HoldCo before taking into account issuances of Shares pursuant to
the management incentive plan to be adopted by the Company. “Purchase Price”
shall be the quotient of $2.7 billion divided by the Shares based on a Total
Enterprise Value of the Debtors of $6.0 billion, subject to the adjustment
provided in the definition of Purchase Price and Total Enterprise Value in the
Backstop Agreement. Each Nominee will receive a Master Subscription Form which
it shall use to summarize the Subscription Rights exercised by each Eligible
HoldCo Noteholder that timely returns the applicable properly filled out
Beneficial Holder Subscription Form(s) to such Nominee. Beneficial Holder
Subscription Forms should only be returned directly to the



--------------------------------------------------------------------------------

Subscription Agent if the Eligible HoldCo Noteholder is the direct holder of
record on the books of the applicable indenture trustee and does not hold its
Allowed HoldCo Notes Claim through a Nominee.

Pursuant to the Plan, each Eligible HoldCo Equityholder as of the Record Date
will receive rights to subscribe for its pro rata portion of 25 percent of the
Shares offered in the Rights Offering (the “HoldCo Equityholders Rights
Offering,” and such Shares, the “HoldCo Equityholders Rights Offering Shares”
and, together with the HoldCo Noteholders Rights Offering Shares, the “Rights
Offering Shares”), which HoldCo Equityholder Rights Offering Shares,
collectively, will reflect an aggregate purchase price of $145,000,000
calculated by multiplying the number of Shares offered in the HoldCo
Equityholder Rights Offering by the Purchase Price. Each Nominee will receive a
Master Subscription Form which it shall use to summarize the Subscription Rights
exercised by each Eligible HoldCo Equityholder that timely returns the
applicable properly filled out Beneficial Holder Subscription Form(s) to such
Nominee. Beneficial Holder Subscription Forms should only be returned directly
to the Subscription Agent if the Eligible HoldCo Equityholder is the direct
holder of record on the books of the applicable transfer agent and does not hold
its HoldCo Equity Interests through a Nominee.

Please note that all Beneficial Holder Subscription Forms (with accompanying IRS
Form W-9 or appropriate IRS Form W-8, as applicable) must be returned to the
applicable Nominee in sufficient time to allow such Nominee to process and
deliver the Master Subscription Form and copies of all Beneficial Holder
Subscription Forms, and the accompanying IRS Forms prior to the Subscription
Expiration Deadline. To the extent of any discrepancy between the Master
Subscription Form and the Beneficial Holder Subscription Form(s) regarding the
Eligible Holder’s principal amount, the Master Subscription Form shall govern.
While the amount of time necessary for a Nominee to process and deliver the
Master Subscription Form to the Subscription Agent will vary from Nominee to
Nominee, Eligible Holders are urged to consult with their Nominees to determine
the necessary deadline to return their Beneficial Holder Subscription Forms.
Failure to submit such Beneficial Holder Subscription Forms on a timely basis
will result in forfeiture of an Eligible Holder’s rights to participate in the
Rights Offering. None of the Company, the Subscription Agent or any of the
Commitment Parties will have any liability for any such failure.

No Eligible Holder shall be entitled to participate in the Rights Offering
unless the aggregate Purchase Price (as defined below) for the Rights Offering
Shares it subscribes for is received by the Subscription Agent (i) in the case
of an Eligible Holder that is not a Commitment Party, by the Subscription
Expiration Deadline, and (ii) in the case of an Eligible Holder that is a
Commitment Party, no later than the deadline specified in a written notice (a
“Funding Notice”) delivered by or on behalf of the Debtors to the Commitment
Parties in accordance with Section 2.4 of the Backstop Agreement (the “Backstop
Funding Deadline”), provided that the Commitment Parties may deposit their
aggregate Purchase Price in the Escrow Account (as defined below), in accordance
with the terms of the Backstop Agreement. No interest is payable on any advanced
funding of the Purchase Price. If the Rights Offering is terminated for any
reason, the aggregate Purchase Price previously received by the Subscription
Agent will be returned to Eligible Holders as provided in Section 6 hereof. No



--------------------------------------------------------------------------------

interest will be paid on any returned Purchase Price. Any Eligible Holder who is
not a Commitment Party submitting payment via its Nominee must coordinate such
payment with its Nominee in sufficient time to allow the Nominee to forward such
payment to the Subscription Agent by the Subscription Expiration Deadline.

To participate in the Rights Offering, an Eligible Holder must complete all of
the steps outlined below. If an Eligible Holder does not complete all of the
steps outlined below by the Subscription Expiration Deadline or the Backstop
Funding Deadline, as applicable, such Eligible Holder shall be deemed to have
forever and irrevocably relinquished and waived its right to participate in the
Rights Offering.

 

  1. Rights Offering

Eligible HoldCo Noteholders have the right, but not the obligation, to
participate in the HoldCo Noteholders Rights Offering, and Eligible HoldCo
Equityholders have the right, but not the obligation, to participate in the
HoldCo Equityholders Rights Offering.

Eligible HoldCo Noteholders as of the Record Date shall receive rights to
subscribe for their pro rata portion of the HoldCo Noteholders Rights Offering
Shares, and Eligible HoldCo Equityholders as of the Record Date shall receive
rights to subscribe for their pro rata portion of the HoldCo Equityholders
Rights Offering Shares.

Subject to the terms and conditions set forth in the Plan and these Rights
Offering Procedures, each Eligible HoldCo Noteholder as of the Record Date is
entitled to receive rights to subscribe for up to [●] HoldCo Noteholders Rights
Offering Shares per $1,000 of Principal Amount of 5.75% Senior Notes Due 2018
issued by the Company and up to [●] HoldCo Noteholders Rights Offering Shares
per $1,000 of Principal Amount of 6.125% Senior Notes Due 2024 issued by Company
at the Purchase Price. The difference in the number of Rights Offering Shares
that an Eligible HoldCo Noteholder is entitled to subscribe for with respect to
each series of HoldCo Notes is to take into account the differing amounts, as of
the Record Date, of pre-petition accrued and unpaid interest thereon.

Subject to the terms and conditions set forth in the Plan and these Rights
Offering Procedures, each Eligible HoldCo Equityholder as of the Record Date is
entitled to receive rights to subscribe for up to [●] HoldCo Equityholders
Rights Offering Shares per HoldCo Equity Interest at the Purchase Price.

There will be no over-subscription privilege in the Rights Offering. Any Rights
Offering Shares that are unsubscribed by the Eligible Holders entitled thereto
will not be offered to other Eligible Holders but will be purchased by the
applicable Commitment Parties in accordance with the Backstop Agreement. Subject
to the terms and conditions of the Backstop Agreement, each Commitment Party is
obligated to purchase its pro rata portion of the applicable Rights Offering
Shares.

To the extent the Rights Offering Shares are distributed and issued without
registration under the Securities Act, in reliance upon the exemption provided
in Section 1145 of the Bankruptcy Code, any Eligible Holder that subscribes for
Rights Offering Shares and is deemed



--------------------------------------------------------------------------------

to be an “underwriter” under Section 1145(b) of the Bankruptcy Code will be
subject to restrictions under the Securities Act on its ability to resell those
securities. Resale restrictions are discussed in more detail in Article [●] of
the Disclosure Statement, entitled “Certain Securities Law Matters.”

To the extent the Rights Offering Shares are distributed and issued with
registration under the Securities Act, any Eligible Holder that subscribes for
Rights Offering Shares and is deemed to be an “affiliate” under Rule 144 may be
subject to restrictions under Rule 144 on its ability to resell those
securities. Resale restrictions are discussed in more detail in Article [●] of
the Disclosure Statement, entitled “Certain Securities Law Matters.”

SUBJECT TO THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING PROCEDURES AND THE
BACKSTOP AGREEMENT IN THE CASE OF ANY COMMITMENT PARTY, ALL SUBSCRIPTIONS SET
FORTH IN THE APPLICABLE BENEFICIAL HOLDER SUBSCRIPTION FORM(S) ARE IRREVOCABLE.

 

  2. Subscription Period

The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Expiration Deadline. Each Eligible Holder intending
to purchase Rights Offering Shares in any Rights Offering must affirmatively
elect to exercise its Subscription Rights in the manner set forth in the
applicable Subscription Form by the Subscription Expiration Deadline.

Any exercise of the subscription rights to purchase HoldCo Noteholders Rights
Offering Shares (the “HoldCo Noteholders Subscription Rights”) by an Eligible
HoldCo Noteholder after the Subscription Expiration Deadline will not be allowed
and any purported exercise received by the Subscription Agent after the
Subscription Expiration Deadline, regardless of when the documents or payment
relating to such exercise were sent, will not be honored, except that the
Company shall have the discretion, with the consent of the Holdco Noteholder
Commitment Parties holding at least sixty-six and two-thirds percent (66-2/3%)
of all outstanding HoldCo Noteholders Backstop Commitments at the time of the
relevant determination (the “HoldCo Noteholder Requisite Commitment Parties”),
to allow any exercise of HoldCo Noteholders Subscription Rights after the
Subscription Expiration Deadline.

Any exercise of the subscription rights to purchase HoldCo Equityholders Rights
Offering Shares (the “HoldCo Equityholders Subscription Rights” and, together
with the HoldCo Noteholders Subscription Rights, the “Subscription Rights”) by
an Eligible HoldCo Equityholder after the Subscription Expiration Deadline will
not be allowed and any purported exercise received by the Subscription Agent
after the Subscription Expiration Deadline, regardless of when the documents or
payment relating to such exercise were sent, will not be honored, except that
the Company shall have the discretion, with the consent of the Holdco
Equityholder Commitment Parties holding at least sixty-six and two-thirds
percent (66-2/3%) of all outstanding HoldCo Equityholders Backstop Commitments
at the time of the relevant determination (the “HoldCo Equityholder Requisite
Commitment Parties” and together with the HoldCo Noteholder Requisite Commitment
Parties, the “Requisite Commitment Parties”), to allow any exercise of HoldCo
Equityholders Subscription Rights after the Subscription Expiration Deadline.



--------------------------------------------------------------------------------

The Subscription Expiration Deadline may be extended with the consent of the
Requisite Commitment Parties, or as required by law.

 

  3. Delivery of Subscription Documents

Each Eligible Holder may exercise all or any portion of such Eligible Holder’s
Subscription Rights, but subject to the terms and conditions contained herein.
In order to facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the applicable Subscription Form and these
Rights Offering Procedures will be sent to each Eligible Holder, together with
appropriate instructions for the proper completion, due execution and timely
delivery of the executed Subscription Form and the payment of the applicable
aggregate Purchase Price for its Rights Offering Shares.

 

  4. Exercise of Subscription Rights

(a) In order to validly exercise its Subscription Rights, each Eligible Holder
that is not a Commitment Party must:

 

  i. return duly completed and executed applicable Beneficial Holder
Subscription Form(s) (with accompanying IRS Form W-9 or appropriate IRS Form
W-8, as applicable) to the Subscription Agent or its Nominee, as applicable, so
that, if applicable, such documents may be transmitted to the Subscription Agent
by the Nominee, so that such documents are actually received by the Subscription
Agent by the Subscription Expiration Deadline; and

 

  ii. at the same time it returns its Beneficial Holder Subscription Form(s) to
its Nominee, but in no event later than the Subscription Expiration Deadline,
pay, or arrange for the payment by its Nominee of, the applicable Purchase Price
to the Subscription Agent by wire transfer ONLY of immediately available funds
in accordance with the instructions included in the applicable Beneficial Holder
Subscription Form(s).

(b) In order to validly exercise its Subscription Rights, each Eligible Holder
that is a Commitment Party must:

 

  i. return duly completed and executed applicable Beneficial Holder
Subscription Form(s) (with accompanying IRS Form W-9 or appropriate IRS Form
W-8, as applicable) to the Subscription Agent or its Nominee, as applicable so
that, if applicable, such documents may be transmitted to the Subscription Agent
by the Nominee, so that such documents are actually received by the Subscription
Agent by the Subscription Expiration Deadline; and

 

  ii. no later than the Backstop Funding Deadline, pay the applicable Purchase
Price to the Subscription Agent or to the escrow account established and
maintained by a third party satisfactory to the Commitment Parties and the
Company (the “Escrow Account”) by wire transfer ONLY of immediately available
funds in accordance with the wire instructions included in the Funding Notice.



--------------------------------------------------------------------------------

ALL COMMITMENT PARTIES MUST PAY THEIR APPLICABLE PURCHASE PRICE DIRECTLY TO THE
SUBSCRIPTION AGENT OR TO THE ESCROW ACCOUNT, AS APPLICABLE, AND SHOULD NOT PAY
THEIR NOMINEE(S).

 

  (c) With respect to 4(a) and (b) above, each Eligible Holder must duly
complete, execute and return the applicable Beneficial Holder Subscription
Form(s) in accordance with the instructions herein to its Nominee in sufficient
time to allow its Nominee to process its instructions and deliver to the
Subscription Agent the Master Subscription Form, its completed Beneficial Holder
Subscription Form(s) (with accompanying IRS Form W-9 or appropriate IRS Form
W-8, as applicable), and, solely with respect to the Eligible Holders that are
not Commitment Parties, payment of the applicable Purchase Price, payable for
the Rights Offering Shares elected to be purchased by such Eligible Holder, by
the Subscription Expiration Deadline. Eligible Holders that are Commitment
Parties must deliver their payment of the applicable Purchase Price payable for
the Rights Offering Shares elected to be purchased by such Commitment Party
directly to the Subscription Agent or to the Escrow Account, as applicable, no
later than the Backstop Funding Deadline.

 

  (d) In the event that the funds received by the Subscription Agent or the
Escrow Account, as applicable, from any Eligible Holder do not correspond to the
Purchase Price payable for the Rights Offering Shares elected to be purchased by
such Eligible Holder, the number of the Rights Offering Shares deemed to be
purchased by such Eligible Holder will be the lesser of (a) the number of the
Rights Offering Shares elected to be purchased by such Eligible Holder and (b) a
number of the Rights Offering Shares determined by dividing the amount of the
funds received by the Purchase Price, in each case up to such Eligible Holder’s
pro rata portion of Rights Offering Shares.

 

  (e) The cash paid to the Subscription Agent in accordance with these Rights
Offering Procedures will be deposited and held by the Subscription Agent in a
segregated account until released to the Debtors in connection with the
settlement of the Rights Offering on the Effective Date. The Subscription Agent
may not use such cash for any other purpose prior to the Effective Date and may
not encumber or permit such cash to be encumbered with any lien or similar
encumbrance. The cash held by the Subscription Agent hereunder shall not be
deemed part of the Debtors’ bankruptcy estates.



--------------------------------------------------------------------------------

  5. Transfer Restriction; Revocation

If the Rights Offering is an 1145 Rights Offering:

 

  •   The Subscription Rights will not be detachable or transferable separately
from HoldCo Notes or HoldCo Equity Interests, as applicable. If any Subscription
Rights are transferred by an Eligible Holder in contravention of the foregoing,
the Subscription Rights will be cancelled, and neither such Eligible Holder nor
the purported transferee will receive any Rights Offering Shares otherwise
purchasable on account of such transferred Subscription Rights;

 

  •   The Subscription Rights together with the underlying HoldCo Notes or
HoldCo Equity Interests with respect to which such Subscription Rights were
issued, will trade together as a unit, subject to such limitations, if any, that
would be applicable to the transferability of the underlying HoldCo Notes or
HoldCo Equity Interests; and

 

  •   Once an Eligible Holder has properly exercised its Subscription Rights,
subject to the terms and conditions contained in these Rights Offering
Procedures and the Backstop Agreement in the case of any Commitment Party, such
exercise will be irrevocable. Moreover, following the exercise of any
Subscription Rights, the holder thereof shall be prohibited from transferring or
assigning the HoldCo Notes or the HoldCo Equity Interests, as applicable,
corresponding to such Subscription Rights until the earlier of (i) termination
of the Rights Offering and (ii) the revocation of exercise of the Rights to the
extent permitted by these Rights Offering Procedures.

If the Rights Offering is a Registered Rights Offering:

 

  •   the Subscription Rights will immediately be detachable from the HoldCo
Notes or the HoldCo Equity Interests with respect to which they were
distributed, as applicable, and trade separately from any such claims or
interests, and nothing in these Rights Offering Procedures should limit the
separate transferability of HoldCo Notes or HoldCo Equity Interests.

 

  6. Termination/Return of Payment

Unless the Effective Date has occurred, the Rights Offering will be deemed
automatically terminated without any action of any party upon the earlier of
(i) termination of the Plan Support Agreement in accordance with its terms,
(ii) termination of the Backstop Agreement in accordance with its terms and
(iii) the Outside Date (as such date may be extended pursuant to the terms of
the Backstop Agreement). In the event the Rights Offering is terminated, any
payments received pursuant to these Rights Offering Procedures will be returned,
without interest, to the applicable Eligible Holder as soon as reasonably
practicable.

 

  7. Settlement of the Rights Offering and Distribution of the Rights Offering
Shares

The settlement of the Rights Offering is conditioned on confirmation of the Plan
by the Bankruptcy Court, compliance by the Debtors with these Rights Offering
Procedures, and the



--------------------------------------------------------------------------------

simultaneous occurrence of the Effective Date. The Debtors intend that the
Rights Offering Shares will be issued to the Eligible Holders and/or to any
party that an Eligible Holder so designates in the Beneficial Holder
Subscription Form(s), in book-entry form, and that The Depository Trust Company
(“DTC”), or its nominee, will be the holder of record of such Rights Offering
Shares. To the extent DTC is unwilling or unable to make the Rights Offering
Shares eligible on the DTC system, the Rights Offering Shares will be issued
directly to the Eligible Holder or its designee.

 

  8. Fractional Shares

No fractional rights or Rights Offering Shares will be issued in the Rights
Offering. All share allocations (including each Eligible Holder’s Rights
Offering Shares) will be calculated and rounded down to the nearest whole share.

 

  9. Validity of Exercise of Subscription Rights

All questions concerning the timeliness, viability, form and eligibility of any
exercise of Subscription Rights will be determined in good faith by the Debtors
in consultation with the Requisite Commitment Parties, and, if necessary,
subject to a final and binding determination by the Bankruptcy Court. The
Debtor, with the consent of the Requisite Commitment Parties, may waive or
reject any defect or irregularity in, or permit such defect or irregularity to
be corrected within such time as they may determine in good faith, the purported
exercise of any Subscription Rights. Subscription Forms will be deemed not to
have been received or accepted until all irregularities have been waived or
cured within such time as the Debtors determine in good faith in consultation
with the Requisite Commitment Parties.

Before exercising any Subscription Rights, Eligible Holders should read the
Disclosure Statement and the Plan for information relating to the Debtors and
the risk factors to be considered.

All calculations, including, to the extent applicable, the calculation of (a)(i)
the value of any Eligible HoldCo Noteholder’s Allowed HoldCo Notes Claim for the
purposes of the HoldCo Noteholders Rights Offering and (ii) any Eligible HoldCo
Noteholder’s HoldCo Noteholders Rights Offering Shares, shall be made in good
faith by the Company with the consent of the HoldCo Noteholders Requisite
Commitment Parties and (b)(i) the value of any Eligible HoldCo Equityholders’
HoldCo Equity Interests for the purposes of the HoldCo Equityholders Rights
Offering and (ii) any Eligible HoldCo Equityholders’ HoldCo Equityholders Rights
Offering Shares, shall be made in good faith by the Company with the consent of
the HoldCo Equityholders Requisite Commitment Parties and in each case in
accordance with any claim amounts included in the Plan, and any disputes
regarding such calculations shall be subject to a final and binding
determination by the Bankruptcy Court.

 

  10. Modification of Procedures

With the prior written consent of the Requisite Commitment Parties, the Debtors
reserve the right to modify these Rights Offering Procedures, or adopt
additional procedures consistent



--------------------------------------------------------------------------------

with these Rights Offering Procedures to effectuate the Rights Offering and to
issue the Rights Offering Shares, provided, however, that the Debtors shall
provide prompt written notice to each Eligible Holder of any material
modification to these Rights Offering Procedures made after the Subscription
Commencement Date, provided further that any amendments or modifications to the
terms of the Rights Offering are subject to the provisions of Section 10.7 of
the Backstop Agreement. In so doing, and subject to the consent of the Requisite
Commitment Parties, the Debtors may execute and enter into agreements and take
further action that the Debtors determine in good faith is necessary and
appropriate to effectuate and implement the Rights Offering and the issuance of
the Rights Offering Shares.

To the extent applicable, the Debtors shall undertake reasonable procedures to
confirm that each participant in the Rights Offering is in fact an Eligible
Holder.

 

  11. Depository Trust Company (“DTC”)

Some or all of the Allowed HoldCo Notes Claims and the Allowed HoldCo Equity
Interests are held in book-entry form in accordance with the practices and
procedures of the DTC. The Debtors intend to comply with the practices and
procedures of DTC for the purpose of conducting the Rights Offering, and,
subject to compliance with Section 11 hereof, these Rights Offering Procedures
will be deemed appropriately modified to achieve such compliance.

Without limiting the foregoing the Company intends, that to the extent
practicable, the Rights Offering Shares will be issued in book entry form,
except with respect to persons that may be deemed underwriters under section
1145(b) of the Bankruptcy Code, and that DTC, or its nominee, will be the holder
of record of such Rights Offering Shares. The ownership interest of each holder
of such Rights Offering Shares, and transfers of ownership interests therein,
will be recorded on the records of the direct and indirect participants in DTC.
Holders who exercise the Subscription Rights may be required to furnish the
Company or its agents information regarding their broker, bank or other
securities nominee in order that the Rights Offering Shares for which they have
subscribed can be properly credited to their securities account. To the extent
required, the Company intends to solicit such information on a timely basis, so
that the Rights Offering Shares may be delivered to the holders exercising their
Subscription Rights on or as promptly as practicable after the Effective Date.

 

  12. Inquiries And Transmittal of Documents; Subscription Agent

The Rights Offering Instructions for Eligible Holders attached hereto should be
carefully read and strictly followed by the Eligible Holders.

Questions relating to the Rights Offering should be directed to the Subscription
Agent via email to [[[●] (please reference “Subscription Rights Offering” in the
subject line) or at the following phone number: [●]].

The risk of non-delivery of all documents and payments to the Subscription
Agent, the Escrow Account and any Nominee is on the Eligible Holder electing to
exercise its Subscription Rights and not the Debtors, the Subscription Agent, or
the Commitment Parties.



--------------------------------------------------------------------------------

ULTRA PETROLEUM CORP.

RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

Terms used and not defined herein shall have the meaning assigned to them in the
Plan.

To elect to participate in the Rights Offering, you must follow the instructions
set out below:

 

1. Insert the principal amount of the HoldCo Notes or HoldCo Equity Interests,
as applicable, that you held as of the Record Date in Item 1 of your applicable
Beneficial Holder Subscription Form(s) (if you do not know such amount, please
contact your Nominee immediately).

 

2. Complete the calculation in Item 2a of your applicable Beneficial Holder
Subscription Form(s), which calculates the maximum number of Rights Offering
Shares available for you to purchase. Such amount must be rounded down to the
nearest whole share.

 

3. Complete the calculation in Item 2b of your applicable Beneficial Holder
Subscription Form(s) to indicate the number of Rights Offering Shares that you
elect to purchase and calculate the aggregate Purchase Price for the Rights
Offering Shares that you elect to purchase.

 

4. Confirm whether you are a Commitment Party pursuant to the representation in
Item 3 of your applicable Beneficial Holder Subscription Form(s). (This section
is only for Commitment Parties, each of whom is aware of their status as a
Commitment Party).

 

5. Read, complete and sign the certification in Item 5 of your applicable
Beneficial Holder Subscription Form(s). Such execution shall indicate your
acceptance and approval of the terms and conditions set forth in these Rights
Offering Procedures.

 

6. Read, complete and sign an IRS Form W-9 if you are a U.S. person. If you are
a non-U.S. person, read, complete and sign an appropriate IRS Form W-8. These
forms may be obtained from the IRS at its website: www.irs.gov.

 

7. Return your applicable signed Beneficial Holder Subscription Form(s) (with
accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) to your
Nominee in sufficient time to allow your Nominee to process your instructions
and prepare and deliver the Master Subscription Form to the Subscription Agent
by the Subscription Expiration Deadline.

 

8.

Arrange for full payment of the aggregate Purchase Price by wire transfer of
immediately available funds, calculated in accordance with Item 2b of your
applicable Beneficial Holder Subscription Form(s). For Eligible Holders that are
not Commitment Parties, please instruct your Nominee to coordinate payment of
the Purchase Price and transmit and deliver such payment to the Subscription
Agent by the Subscription Expiration Deadline. An Eligible Holder that is not a
Commitment Party should follow



--------------------------------------------------------------------------------

  the payment instructions as provided in the Master Subscription Form. Any
Commitment Party should follow the payment instructions that will be provided in
the Funding Notice, except to the extent of any aggregate Purchase Price
previously paid by such Eligible Holder to the Subscription Agent or the Escrow
Account in accordance with the terms of the Backstop Agreement.

 

The Subscription Expiration Deadline is 4:00 p.m. Central Time on [●], 2017.

Please note that the Beneficial Holder Subscription Form(s) (with accompanying
IRS Form W-9 or appropriate IRS Form W-8, as applicable) must be received by
your broker, bank, commercial bank, transfer agent, trust company, dealer, or
other agent or nominee (as applicable, the “Nominee”) in sufficient time to
allow such Nominee to process and deliver the Master Subscription Form to the
Subscription Agent, by the Subscription Expiration Deadline, along with the
appropriate funding (with respect to Eligible Holders that are not Commitment
Parties) or the subscription represented by your applicable Beneficial Holder
Subscription Form(s) will not be counted and you will be deemed forever to have
relinquished and waived your right to participate in the Rights Offering.

Eligible Holders that are Commitment Parties must deliver the appropriate
funding directly to the Subscription Agent or to the Escrow Account, as
applicable, pursuant to the Funding Notice (except to the extent of any funding
previously provided by any such Eligible Holder to the Subscription Agent or the
Escrow Account in accordance with the terms of the Backstop Agreement) no later
than the Backstop Funding Deadline.



--------------------------------------------------------------------------------

Exhibit B

Form of Transfer Notice

TRANSFER NOTICE

[●], 2016

BY EMAIL

Ultra Petroleum Corp.

400 North Sam Houston Parkway E

Suite 1200

Houston, Texas 77060

Attn: Chief Financial Officer

E-mail address: gshaw@ultrapetroleum.com

with copies to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Attn.: Andrew Rosenberg

1285 Avenue of the Americas

New York, New York 10019-6064

Tel: (212) 373-3000

Fax: (212) 757-3990

Email: arosenberg@paulweiss.com

Brown Rudnick LLP

Attn.: Edward Weisfelner

Seven Times Square

New York, New York 10036

Tel: (212) 209-4800

Fax: (212) 209-4801

Email: eweisfelner@brownrudnick.com

Kirkland & Ellis LLP

610 Lexington Avenue

New York, NY 10022

601 Lexington Avenue

New York, New York 10022,

Attn: David Seligman; Chris Greco

E-mail: dseligman@kirkland.com;

             cgreco@kirkland.com;

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Greg Pesce

E-mail address: gregory.pesce@kirkland.com



--------------------------------------------------------------------------------

Ladies and Gentlemen:

 

  Re: Transfer Notice Under Backstop Commitment Agreement

Reference is hereby made to that certain Backstop Commitment Agreement, dated as
of November 21, 2016 (the “Backstop Commitment Agreement”), by and between the
Debtors and the Commitment Parties thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Backstop
Commitment Agreement.

The purpose of this notice (“Notice”) is to advise you, pursuant to Section 2.6
of the Backstop Commitment Agreement, of the proposed transfer by [●]
(“Transferor”) to [●] (“Transferee”) of a [HoldCo Equityholders][HoldCo
Noteholders] Backstop Commitment representing [●]% of the aggregate Backstop
Commitment of all Commitment Parties as of the date hereof, which represents
$[●] of the Transferor’s [HoldCo Equityholders][HoldCo Noteholders] Backstop
Commitment (or [●]% of the aggregate [HoldCo Equityholders][HoldCo Noteholders]
Backstop Commitment of all [HoldCo Equityholders][HoldCo Noteholders] Commitment
Parties). [Transferor also proposes to transfer [$[●] aggregate principal
amount][number of HoldCo Equity Interests] of [HoldCo Equity Interests][HoldCo
Notes] (as defined in the PSA (as defined below)) to Transferee.] [Transferee is
not currently a party to that certain Plan Support Agreement dated November 21,
2016 (the “PSA”).][OR][The Transferee represents to the Debtors and the
Transferor that it is a Commitment Party under the Backstop Commitment
Agreement.]

By signing this Notice below, Transferee represents to the Debtors and the
Transferor that it will execute and deliver a joinder to the Backstop Commitment
Agreement and a PSA Transfer Agreement.

This Notice shall serve as a transfer notice in accordance with the terms of the
Backstop Commitment Agreement and PSA. Please acknowledge receipt of this Notice
delivered in accordance with Section 2.6 of the Backstop Commitment Agreement by
returning a countersigned copy of this Notice to Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Brown Rudnick LLP via the contact information set forth above.



--------------------------------------------------------------------------------

TRANSFEROR: [●]   By:  

 

  Name:   Title: TRANSFEREE: [●]   By:  

 

  Name:   Title:

Acknowledged and agreed to by and on behalf of the Debtors:

ULTRA PETROLEUM CORP., as a Debtor

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit C

Form of Joinder Agreement

JOINDER AGREEMENT

This joinder agreement (the “Joinder Agreement”) to Backstop Commitment
Agreement dated November 21, 2016 (as amended, supplemented or otherwise
modified from time to time, the “BCA”), between the Debtors (as defined in the
BCA) and the Commitment Parties (as defined in the BCA) is executed and
delivered by                      (the “Joining Party”) as of             , 2016
(the “Joinder Date”). Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the BCA.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the BCA, a copy of which is attached to this Joinder Agreement as Annex
I (as the same has been or may be hereafter amended, restated or otherwise
modified from time to time in accordance with the provisions hereof). The
Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the BCA.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Commitment Parties set
forth in Section 5 of the BCA to the Debtors as of the date of this Joinder
Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without application of any
choice of law provisions that would require the application of the laws of
another jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [COMMITMENT PARTY], by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts By:  

 

  Name:   Title: [HoldCo Equityholders][HoldCo Noteholders] Backstop Commitment
Holdings:

 

Holdings of HoldCo Notes:

 

Holdings of HoldCo Equity Interests:

 

AGREED AND ACCEPTED AS OF THE JOINDER DATE:

ULTRA PETROLEUM CORP., as Debtor

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D

Form of Plan Support Agreement Transfer Agreement

Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Plan Support Agreement dated as of November 21, 2016 (the
“Agreement”),2 by and among the Company and the Plan Support Parties, including
the transferor to the Transferee of any Claims (each such transferor, a
“Transferor”), and shall be deemed a “Consenting HoldCo Noteholder” or
“Consenting Equityholder” under the terms of the Agreement and agrees to be
bound by (a) the terms and conditions of the Agreement to the extent the
Transferor was thereby bound and (b) any direction letters provided by the
Consenting Creditor to any agent or trustee. The Transferee specifically agrees
to be bound by the terms and conditions of the Agreement and makes all
representations and warranties contained therein as of the date of the Transfer.

 

Date Executed:

 

Name: Title:

Address:

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Amounts Beneficially Owned or Managed on Account of: Type   
$[        ]                     

 

 

2  Capitalized terms not used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

Exhibit C to the Plan Support Agreement

Form of Transferee Joinder



--------------------------------------------------------------------------------

Form of Transferee Joinder

This joinder (this “Joinder”) to the Plan Support Agreement, dated as of
November 21, 2016 (the “Agreement”),2 by and among the Ultra Entities, the
Consenting HoldCo Noteholders, and the Consenting HoldCo Equityholders, is
executed and delivered by [                                        ]
(the “Joining Party”) as of [DATE].

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
1 (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a “Party” and one or more of the
entities comprising the “Plan Support Parties” for all purposes under the
Agreement.

2. Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the HoldCo Notes and/or HoldCo Equity Interests identified
below its name on the signature page hereof, and (b) makes, as of the date
hereof, the representations and warranties set forth in Section 15 of the
Agreement to each other Party.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

4. Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

To the Joining Party at:

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile:

[FAX]EMAIL:

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

2  Each capitalized term used herein but not otherwise defined shall have the
meaning ascribed to it in the Agreement.



--------------------------------------------------------------------------------

[JOINING PARTY]

 

By:

 

 

Name:

 

 

Title:

 

  Holdings:   $                                  

of HoldCo Notes

 

Holdings:                                    Shares of HoldCo Equity Interests



--------------------------------------------------------------------------------

Annex 1 to the Form of Transferee Joinder

 

30



--------------------------------------------------------------------------------

Exhibit D to the Plan Support Agreement

Over-The-Counter Transfer Procedures



--------------------------------------------------------------------------------

Over-The-Counter Transfer Procedures

 

The Ultra Entities have commenced voluntary cases (the “Chapter 11 Cases”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”). The common equity interests in
HoldCo (such common equity interests, collectively, the “HoldCo Equity
Interests”) are subject to the jurisdiction of the Bankruptcy Court, including,
without limitation, all orders entered thereby, including the Final Order
Approving Notification and Hearing Procedures For Certain Transfers of and
Declarations of Worthlessness with Respect to Common Stock entered by the
Bankruptcy Court on June 13, 2016 [Docket No. 297] (the “NOL Order”).

The following procedures (the “Procedures”) shall govern transfers of HoldCo
Equity Interests by holders of such HoldCo Equity Interests in over-the-counter
transactions in accordance with the Plan Support Agreement (each, an “OTC
Transfer”). Certain capitalized terms used but not defined herein have the
meanings set forth in the Plan Support Agreement.

1. Each Consenting HoldCo Equityholder wishing to sell HoldCo Equity Interests
pursuant to an OTC Transfer will notify such holder’s broker-dealer of its
intention to sell such HoldCo Equity Interests and that such Consenting HoldCo
Equityholder is a party to and bound by the Plan Support Agreement.

2. Such broker-dealer will: (i) verbally notify each prospective purchaser of
HoldCo Equity Interests (each an “OTC Transferee”) or its broker-dealer that
(A) the HoldCo Equity Interests being sold by the Consenting HoldCo Equityholder
are subject to the jurisdiction of the Bankruptcy Court, the NOL Order, and the
Plan Support Agreement, (B) such OTC Transferee will become a party to, and be
bound by the terms of, the Plan Support Agreement pursuant to a Transferee
Joinder upon settlement of such OTC Transfer, (C) all HoldCo Equity Interests
held by such OTC Transferee, whether previously acquired, acquired pursuant to
an OTC Transfer, as contemplated by these Procedures, or any other subsequent
transaction with a third-party not party to the Plan Support Agreement, will be
subject to the Plan Support Agreement and these Procedures, and (D) any OTC
Transfer of HoldCo Equity Interests sold by the Consenting HoldCo Equityholder
shall be immediately revoked and void ab initio unless such OTC Transfer
complies with these Procedures; and (ii) direct such OTC Transferee to the
website of HoldCo’s claims and noticing agent, Epiq Systems, at
http://dm.epiq11.com/UPT, to view copies of the Plan Support Agreement and Form
of Transferee Joinder and (iii) provide to any market maker and/or purchaser
broker-dealer the following legend to be included in the trade confirmation
statement or any other similar record effectuating settlement of such OTC
Transfer: “The common equity interests of Ultra Petroleum Corp. (OTC: UPLMQ)
transferred in connection with this transaction are subject to a Plan Support
Agreement effective in connection with the pending cases of the Ultra Entities
under chapter 11 of the Bankruptcy Code.”

3. Written confirmation that an OTC Transferee is a party to, and is bound by
the terms of, the Plan Support Agreement will be reflected in, and immediately
effective pursuant to, the trade confirmation statement or any other similar
record effectuating settlement of such OTC Transfer.

4. Each Consenting HoldCo Equityholder executing an OTC Transfer or their
respective broker-dealer will notify HoldCo of such OTC Transfer and provide the
(i) relevant identifying information of the OTC Transferee and (ii) amount of
HoldCo Equity Interests transferred to such OTC Transferee within two
(2) business days of settlement of such OTC Transfer.

5. Each OTC Transferee executing a subsequent OTC Transfer will be obligated to
comply with these Procedures as though such OTC Transferee was a Consenting
HoldCo Equityholder.



--------------------------------------------------------------------------------

6. Each Consenting HoldCo Equityholder, OTC Transferee and any subsequent OTC
Transferee, by consummating any OTC Transfer, acknowledges and agrees that any
OTC Transfer consummated in contravention of these Procedures will constitute a
breach of the Plan Support Agreement.